Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, could I object to yesterday's Minutes. You will see in item 7 that I have been named as Mr rather than Mrs McNally.
I can assure you, Mrs McNally, that our Minutes will reflect the true situation!
Mr President, I rise on the endearing ritual recorded in yesterday's minutes as item 16, page 17, Questions to the Commission. Can I ask you to correct an inaccuracy there: it says that Question No 51 by my colleague, Mr Bowe, fell as he was absent. He was far from absent, of course, because he was sitting in front of me waiting for an answer.
That question fell because of lack of time to ask it, as was the case with 105 out of 120 questions tabled by Members so far this month. But if you count the supplementaries asked by other Members in the Chamber you will see that there were nine additional questions. Some were relevant, others arguably less so.
Those 120 questions often represent the genuine concerns of the public, rather than the politicians, such as my shrimp fishing communities in Norfolk. They need to be addressed concisely and quickly. There are other mechanisms for obtaining lengthy answers on complex policy issues from Commissioners. So will you please ask the Bureau to review the operation of Question Time because some simple reforms on the number of supplementaries and the length of the answers from Commissioners would go a long way to help this place seem a lot less remote to a lot more people.
Mr President, I just want to place on record my thanks to my colleague for defending my honour and also thank the Commission. I promptly received a written reply at the end of that Question Time.
So that clears up that matter, too. We will come to the comments in due course.
(Parliament approved the Minutes)
Mr President, on the Minutes: I notice that Mrs Bonino, Commissioner, was there to answer a number of questions on fisheries and consumer affairs, but what concerns me greatly is that we have three important reports on fisheries and one oral question on Friday and yet I understand that the Commissioner is not going to be present. That is highly regrettable and I would ask the President to ask her to attend that session so that she can hear the views and opinions of this Parliament.
Mr Teverson, I have already said that we will be looking into this!
Meeting of 5 October 1996 in Dublin
The next item is the report by the European Council and the statement by the Commission following the meeting of 5 October 1996 in Dublin. I am very glad to welcome the President-in-Office of the Council of the European Union, the Irish Foreign Minister Dick Spring. Welcome, Mr Spring.
Mr President-in-Office, you have the floor.
Mr President, it is certainly an honour for me to have this opportunity to report to this House on the special meeting of the European Council held in Dublin on 5 October.
The decision to hold a special meeting was taken at the Florence European Council last June. The European Council decided that a special meeting would be useful in order to discuss a range of issues facing the Union in the period and in order to keep up the momentum in the Intergovernmental Conference negotiations. The Dublin meeting on 5 October allowed the members of the European Council to have a general exchange of views on a range of issues. They did this without being required to focus on specific texts or conclusions - that task will be for the second European Council in Dublin on 13 and 14 December.
I am happy to be able to report that on 5 October we reaffirmed the timetable set by the Florence European Council for completion of the Intergovernmental Conference. The Conference shall complete its work by the middle of next year - that is by the Amsterdam European Council in June 1997.
We also confirmed the need to maintain the level of ambition of the Conference. We must ensure that the outcome is adequate to equip and strengthen the Union to meet the internal and external challenges which it faces and will face at the beginning of the new century.
External relations issues were also discussed at the Dublin meeting. There was a particular focus on the Middle East peace process, and immediately following the meeting I visited the Middle East for discussions on the need to accelerate this process.
I propose to report to you in some detail today on the two main issues discussed in Dublin: the Intergovernmental Conference and the Middle East peace process.
Since the beginning of Ireland's presidency of the Council, work in the Intergovernmental Conference has focused on presidency papers. These papers largely set out draft Treaty texts covering all the major issues under consideration at the Conference. This process of negotiating on the basis of specific texts has helped to clarify delegations' positions and has enabled the presidency to refine its initial drafts into a suggested approach on most of the main areas of work.
The approach is one of what might be called the successive approximation of texts. In short, we are progressing steadily towards our aim of producing, as requested by the Florence European Council, a general outline for a draft revision of the Treaties for the second Dublin meeting in December.
Our meeting on 5 October was very useful in advancing this process. It was, of course, a special meeting. As I mentioned, there were no written conclusions and no decisions were taken on the specific substantive issues under consideration at the IGC - that was not the purpose of the Dublin meeting.
Despite the informal nature of the meeting, the presidency was determined to ensure that Parliament continued to make valuable input to the process under way at ministerial and at preparatory level through your own contributions and those of Elisabeth Guigou and Elmar Brok. Your remarks to us, when we discussed the Intergovernmental Conference in Dublin, were against the background which the Taoiseach had set out in his letter to colleagues in advance of the meeting.
We emphasize first that the structures of the Union must be adapted in a balanced way so that the Union continues to work effectively and is firmly anchored in public acceptance and, second, that the Union must be prepared for future enlargement and the many other challenges which it will face in the years ahead.
Dublin I gave the European Council the opportunity to engage in a useful and open exchange of views on the main issues, which will, of course, have to be taken further at the European Council meeting in December and into the Dutch presidency. It enabled me, as chairman of the Intergovernmental Conference, to make an oral report on progress at the Conference.
In confirming that the timetable is on track and that the political will exists among all Member States to meet the deadline of concluding the IGC by the time of the European Council in Amsterdam in June next year, the European Council responded to the growing sense of urgency felt by all the institutions that the process must not be delayed.
In particular, in this context it sends a clear message to the applicant countries waiting for the Conference to end so that they can start the accession negotiating process.
I would take this opportunity to underline the priority which the Irish presidency attaches to enlargement. It is my firm belief that one of the major contributions which we can make to the accession process is to ensure that substantial progress is made in the Intergovernmental Conference by the end of this year.
Dublin I also reaffirmed a general willingness of Member States to pursue ambitious objectives in terms of the content of the Treaty. From the perspective of the Irish presidency the meeting was helpful in advancing the substantial work of the IGC.
There was a wide measure of agreement among Heads of State or Government that a primary objective of the reform of the Union under consideration at the Conference is to provide concrete responses to direct concerns and expectations of our citizens. There was strong emphasis, for example, on the part of many of the participants on the need to demonstrate that we can strengthen the Treaty provisions on employment at the level of the Union. Furthermore, there was wide agreement on the need to demonstrate that we can, at the level of the Union, play an important role in combating the problems of international crime and drug-trafficking more effectively.
There is growing recognition that the IGC should make the necessary changes to ensure that the Union is able to ensure greater coherence of its international action in the political and economic fields and to exercise a constructive international political influence especially in terms of helping to resolve conflict and promote peaceful resolution of disputes.
Moreover, there is emerging agreement that the institutional adaptations must be made to the Union structure and decision-making processes so that the Union can be made more efficient, effective, visibly democratic and firmly rooted in public acceptability so that the Union can cope with further enlargement. Clearly, following the pattern of all intergovernmental conferences in the past, some of the more sensitive institutional issues are likely to be settled at the end of the negotiations. The issue of flexibility will be a major concern. In this regard I should mention the very interesting contribution made by my colleagues in the Council, Klaus Kinkel and Hervé de Charette, to this debate. Dublin I has played a constructive part in advancing the work of the IGC. The Irish presidency remains on target to fill our mandate to produce an outline of a draft revision of the Treaty for consideration at the European Council in December.
As you are all aware, a special meeting of the European Council took place at a time of heightened tension in the Middle East following the outbreak of violence in the region. As a result the European Council devoted a large part of its deliberations to examining the means by which the Union can contribute to the revitalization of the Middle East peace process. The Union responded quickly and clearly to the escalation of tensions which culminated in violent clashes in Jerusalem and throughout the West Bank at the end of September. We have undertaken a number of actions to try to restore momentum to the peace process.
On 1 and 2 October the General Affairs Council adopted a declaration on the Middle East peace process which set out the position of the Union at this critical juncture. At a time of deepening crisis we called upon both parties to avoid resorting to disproportionate force and to exercise restraint. It also set out clearly those areas where it believed that progress is crucial to the peace process. In particular it stressed the importance of early and full implementation of existing agreements and the need for negotiations to proceed on the basis of the principles of the 1991 Madrid Conference establishing the Middle East peace process and the terms of the 1993 declaration of principles on Palestinian self rule.
A special meeting of the European Council decided that I should visit the region immediately to convey a message to Prime Minister Netanyahu and President Arafat, to outline the Union's position and to discuss how progress might be made in restoring the climate of confidence that is needed to get the peace process back on track. The message from the European Council welcomed the resumption of negotiations on 6 October following the Washington Summit, reiterated the Union's conviction that only full implementation of the terms of existing agreements can ensure the security of both Israelis and Palestinians and offered the full support of the Union for efforts to revitalize the peace process. A copy of this message was conveyed to President Clinton, recording the EU's appreciation of the US efforts to ease tension and get the process back on track and assuring the US of the Union's continuing engagement in common efforts in support of this objective.
In my meetings with leaders in the region I stressed the importance attached by the European Union to the urgent revitalization of the peace process. I also emphasized the EU's intention to make an enhanced commitment to the search for progress in the Middle East commensurate with the Union's economic contribution and involvement in the peace process so far. My meetings with Prime Minister Netanyahu and Foreign Minister Levi were friendly and constructive and the Prime Minister clearly indicated his appreciation of the efforts of the Union in support of the peace process. Our continuing contacts with the leaders of the Israeli Government, which reflect the Union's close and long-standing relationship with Israel, have enabled me to convey clearly the EU's concerns on the need to restore momentum to the peace process. I met President Arafat in Gaza on 6 October, our second meeting within a week. We held a wide-ranging discussion on the situation in the region and on the key issues under discussion in the current Israeli/Palestinian negotiations. President Arafat welcomed the Union's continuing economic assistance for the Palestinian people as well as its continuing support for the peace process.
At the request of the Egyptian Government I travelled to Cairo on 7 October for meetings with President Mubarak and Foreign Minister Amr Moussa. Both of them stressed that the Union is well placed to play a positive role in influencing both sides and supporting the peace process. These meetings emphasize the shared concern of both Egypt and the Union at recent events in the region as well as our shared commitment to the advancement of the peace process through the implementation of existing agreements. The meetings were held in a very friendly atmosphere, reflecting the continued excellent quality of the Union's relations with Egypt.
In addition to these extensive contacts with regional leaders, I met the US Foreign Secretary of State Warren Christopher. Following this meeting the Union has continued to maintain its existing close contact and cooperation with the United States in support of the ongoing peace negotiations.
Following my visit to the region, I remain convinced that the Union has an important and positive role to play in support of the Middle East peace process. We will continue to keep in close contact with all the regional parties in pursuit of our common objective of a just, comprehensive and lasting peace.
The special European Council also requested the General Affairs Council to consider a mandate for the position of a European Union envoy to the Middle East. The idea of appointing an EU envoy to the Middle East reflects a strong willingness on the Union's part to become more actively involved in efforts to assist in the revitalization of the Middle East peace process on the basis of its major contribution to the process so far and its already wide engagement with the region. Preparatory work on the mandate for the post of envoy is under way and the matter will be considered by the Council at our next meeting on 28 and 29 October.
At our meeting in Dublin on 5 October Foreign Ministers also discussed the situation in former Yugoslavia against the background of the recent elections in Bosnia. The Union focus is now on contributing to the efforts of the international community to support the peace consolidation process. In this context we heard a preliminary presentation from Commissioner van den Broek on the Commission's proposals for the EU's regional approach to the countries of the area. This proposal will be considered in detail at the General Affairs Council next week.
The Heads of State and Government had an exchange of views on developments in EU/Russia relations. This was the first opportunity they had had to discuss the matters since the successful conclusion in July of the Russian presidential election which was a historic milestone in the consolidation of democracy in Russia and a clear signal from the Russian people themselves that they wish Russia to continue on the path of reform. The need for the EU to deepen its relations with Russia was stressed, as was the need for continued support for the reform process. The importance of early completion by all Member States of the ratification procedures for the partnership and cooperation agreement was emphasized. Developments in relation to Chechnya were also discussed.
The European Council also discussed ways of strengthening the EU's relationship with the Ukraine and of assisting the reform process in that country. Ministers for Foreign Affairs discussed the current situation in Belarus with regard to the proposed referendum on constitutional change and expressed concern at the divisions between President Lukashenko and the parliament. They agreed that any referendum, if its results are to be respected in and outside Belarus, must be conducted only after full and open debate in which all sides can take part and with free reporting by press and media based on open access to all sides. Ministers decided that these concerns should be conveyed to the Belarus authorities.
The Irish presidency is only half way through its term of office. Six months is both a long time and a very short time. There are many issues on the agenda of the European Union and progress in these issues is a central requirement of any presidency. This special meeting afforded us a very useful opportunity to move forward the Union's agenda and to prepare the ground for an ambitious but realistic European Council in Dublin in December.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the purpose of the special European Council in Dublin was not to take decisions, but to inject some momentum into the Intergovernmental Conference negotiations. This objective was achieved, thanks to a determined and effective Irish presidency. It was important that the Heads of State and Government should be able to have open and frank discussions without, at that stage, having to negotiate specific conclusions.
From the very constructive exchanges we had, I shall keep in mind a three-fold message. Firstly, there was a very clear confirmation of the envisaged timetable. The Intergovernmental Conference must complete its work by the time of the Amsterdam European Council in June 1997. This is extremely important with enlargement in prospect. As I said yesterday before this Parliament, 1997 will thus be a turning point, with the conclusion of the work on the reform of the Treaty and the launching of discussions on the Agenda for 2000.
If the Union wishes to control rather than merely accept the commitments made for the year 2000, it must stick to a coherent and logical timetable. And in order to meet the completion date of June 1997, the Dublin European Council must have a global draft Treaty which will form the basis of later negotiations. All the Heads of State and Government share this view.
The second message coming from the Dublin Council concerns the very clear intention of the Heads of State and Government to concentrate on essentials and I believe this to be a major source of encouragement for the rest of the work. But what are the essentials? The first is a response to the real concerns of our citizens: internal security and employment. On these two crucial themes, I must say that I am more optimistic today than I was a few weeks ago.
Then there is the definition of a genuine foreign policy. I took advantage of the Dublin meeting to emphasize once more the need both to strengthen the instruments at our disposal, whether Community or Intergovernmental, and to integrate them into a global and coherent vision of external relations. I have the impression that the Commission's point of view is beginning to be better understood, particularly as regards the strengthening of the common trade policy.
There is, lastly, the implementation of genuine institutional reform, especially with enlargement in prospect. This is undoubtedly the subject on which most progress has still to be made and the reactions of delegations are still very much behind what is necessary. Here also, however, there is a growing awareness of what is at stake although, as is not unusual at this stage of the work, the players are not yet really showing their cards.
The third message is related to the second. By emphasizing their determination to concentrate on essentials, the Heads of State and Government have sent a clear signal about the levels of ambition to be achieved. They do not want a rag-bag of an Intergovernmental Conference, concealing what is really at stake behind a multitude of little reforms, not to say gimmicks. I find that encouraging, even though I am well aware of the divergence of views, sometimes considerable, that still exists. For its part, the Commission will continue to recommend an approach which is as ambitious as possible while remaining realistic.
To end this brief intervention, I may say that I came back from Dublin rather reassured. The chosen formula for open exchanges without conclusions was a good one even though, I know, it may be frustrating in many respects because no specific decisions were taken. The fact that members of the European Council were involved immediately confers on the work a more political character. I would also add in this connection that your intervention, Mr President, at the beginning of the meeting was outstanding and introduced a much-needed visionary touch. We have excellent technicians in Europe whose role is of course vital but this role must be exercised within the context of a clear political vision and this vision should be defined at the highest level. Meanwhile, the technicians have gone back to work with, I hope, renewed enthusiasm and I note that they are progressing quite well at this moment.
The Irish presidency is fortunate in having outstanding experts under the direction of Noel Dorr and in having politicians like John Bruton and Dick Spring who provide enlightened leadership. With such a happy mixture, it will fulfil the mandate conferred on it with distinction and, with the help of its partners and of the European Parliament and the Commission, it will advance our common cause.
Thank you very much, Mr President-in-Office.
We now come to the debate. I call Mrs Green to open the debate on behalf of the Group of the Party of European Socialists.
I want to thank the President-in-Office of the Council for coming here today and making a statement on the informal summit and I congratulate the Irish presidency for actually insisting that meeting took place in the face of opposition from at least one Member State.
I must say that, in my group, we shall judge the IGC by its emphasis on the issues which we consider important for the citizens of Europe. My group is ambitious for Europe. We have expectations of Europe. Europe really must move forward to prepare itself for enlargement - the President-in-Office made this plain. We in this group are firmly wedded to the principle of enlargement but the Council must understand that our constituency, here in this Parliament, is the electorate of the European Union and our first allegiance is to them. Enlargement which is illplanned, which destabilizes the security of the existing Union or which paralyses the Union even more than can happen now is simply not acceptable.
Mr President-in-Office, the people of the Union want peace in Europe. Europe's role in conflict resolution is something which I know has particular resonance in Ireland and to which I know you are deeply committed.
Can I make it plain in your presence, Mr Spring, that my group was the instigator of the concept of European support for peace and reconciliation in Northern Ireland. We are utterly committed to it and, despite the barrage of press coverage in Ireland in recent days, I give you my word that we will do nothing to damage it.
The people of the Union also want to see a real political priority being given to securing their future. Please ensure, Mr President-in-Office, that the leaders of our countries make real progress on generating jobs inside the Union. We applaud the growing support for the employment section in the Treaty and urge you to ensure that it has real bite and does not just contain pious entreaties.
Perhaps one of the most depressing features of recent months has been the attack by the Council or by individual Member States, on that part of the Union's activities relating to the socially excluded. In what is simply a meanminded attack on the most vulnerable, we have seen action at the Court to stop the Commission spending a comparatively paltry sum of money on the elderly, the disabled, the socially excluded. It is this type of activity which, in my group's view, does more than anything to demonstrate to Europe's people that the governments, when they come together, are only concerned with a headlong rush to outperform each other and prove their macho credentials. We need the IGC to find an answer to the problem of the legal base for spending on the socially excluded. We need a clear signal that Europe understands that it is the role of national governments to lead the fight against poverty and exclusion in each of our Member States but that the European Union can add value to that fight by its own legitimate and concerted action.
Europe's citizens do not know or greatly care about the intricate details of our work here but they do now understand the signals about the sort of Europe we are developing. They are using the democratic system to signal to us their concern and, by refusing to understand or respond to these signals, we are encouraging the development of those who would see the break-up of European integration.
My group restates its belief in the closer integration of Europe and we want to see the IGC move rapidly to prepare for enlargement in an environment of calm, peace, prosperity and hope for the future.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, first and foremost I should like to congratulate the Irish presidency. I believe that once again it has been proved that a smaller European Union country can also play a very creative role when exercising the presidency. This is not the first time this has happened and it stands in sharp contrast to the presidency of some of the larger countries.
Speaking in the House on behalf of the PPE Group in September I called for the IGC to finally rouse itself. I asked two questions at this time. The first was whether the timetable would be respected. I believe that the statement by the President-in-Office of the Council has cleared up that question and we can take it that the IGC will complete its work in June of next year.
My second question was whether the Council had reconciled itself to limiting its objectives to a minimum and postponing fundamental reforms. In this case too I believe we have a positive reply. The Irish presidency will be submitting a draft Treaty text to the December summit in Dublin.
Mr President-in-Office of the Council, I believe that we must now conclude that the European Union is facing what the President of the Commission yesterday described as three major deadlines: on Union enlargement, on resolving a number of societal questions in the European Union about which our citizens are very concerned, namely regarding their future and security, and on the common foreign policy.
Enlargement of the European Union is undoubtedly a major geopolitical project for peace and civilization. Its aim is to bring together all of Europe's democratic nations within the European Union. But the point must also be made that a European Union which grows from 15 to 25 or 30 Member States will not be able to function with the institutions in their present form and we have no other alternative - however much the attention of our citizens may be focused on the problems they encounter in their day-to-day lives - but to draw attention to this fact and to continue to insist that the IGC must take decisions which allow the Council still to take majority decisions and for Parliament to be the democratic counter-balance to decisions taken by the Council in the framework of the codecision procedure. There is no avoiding the fact that this matter must be resolved. If not the European Union will inevitably unravel and be diluted into an association of countries in which there remains scarcely any intergovernmental role at all. This would be fatal for European integration.
But there is a second important task. We wanted the internal market. We wanted economic and monetary union. We realise that this is the necessary economic basis in order to create employment. But this internal market and Union enlargement from 15 to 20 or 25 Member States raises major questions for society. Even if the individual Member States continue to play a major role, it is unacceptable for the European Union not to provide a response in the framework of employment policy, or even to take the initiative. It is just not possible at this point in time for the Member States to bear sole responsibility for internal security, for the security of our fellow citizens. Our fellow citizens feel insecure. I put the question to you, Mr President-in-Office of the Council: Has not the time come for the governments and government leaders of the Member States who constantly raise objections and impede the development and negotiations of the IGC to now take a look at essentials. And for the governments to join with the Commission and European Parliament and say to our fellow citizens that a number of crucial issues such as employment, such as security and the protection of our fellow citizens, are not going to be solved if every country continues to act alone when a joint approach is necessary. My country's prime minister said in Madrid last Monday that a number of countries are busy blocking progress. When are we going to turn our attention to the essentials? I ask you to also convey this message to your colleagues in the creative manner in which Ireland exercised the presidency and that finally they will be prepared to get together in tackling the major fundamental issues facing European society.
Mr President, ba mhaith liomsa i dtosac céad míle fáilte a chuir roimh Aire Gnóthai Eachtracha na hEireann chuig Parlaimint na hEorpa i maidin.
Mr President, I very much welcome the President-in-Office of the Council and Ireland's Foreign Minister to the European Parliament this morning and I thank him very much indeed for his report on the recent summit held in Dublin.
While the summit did not result in any significant decisions, it certainly provided a valuable opportunity for the heads of state or government to discuss the state of progress of the negotiations in the Intergovernmental Conference.
In my view the draft Treaty, which is to be presented to the December summit in Dublin, must give priority to issues of widespread concern, such as employment policy and the fight against crime.
I was disappointed to note that certain Member States continue to oppose the inclusion of a chapter on employment policy in the new Treaty. I do not agree with the British Prime Minister's view that this problem should be tackled at national level.
Over the last decade national governments in many Member States have devoted much of their energy to creating new job opportunities, in most cases without any significant degree of success. The time has surely come for European governments to work together to try to solve this huge social, economic and political problem.
The fight against crime also demands strong cooperation between Member States if the activities of drug smugglers, money launderers and organized crime syndicates - all of whom operate on the international stage - can be effectively and comprehensively tackled by the forces of law and order in our individual countries. Countries on the periphery, such as Ireland, with extensive sea coasts must be supported at EU level in their efforts to track and intercept drug-smuggling.
I welcome the ongoing efforts to reform the institutional structures of the Union, which I hope will simplify the decision-making and administrative systems of the Union before enlargement to the East.
However, it is my strong belief that it is more important to assess the impact of enlargement on existing European policies and, if necessary, to reform the actual policies rather than concentrate on administrative and institutional reform.
The addition of ten or more net beneficiary countries will have a major impact on the budget. The arrival of new Member States with a high level of dependency on agriculture will, naturally, have major implications for the common agricultural policy. The clear need of these countries to upgrade their industry, transport networks and environmental protection systems, will all have a major impact on the existing structural funds' policy. I was genuinely disappointed that these issues were not addressed during the Dublin Summit.
The future of the common agricultural policy and structural funds, together with the obvious need for a bigger budget in an enlarged Union, are all difficult political issues which should be tackled in parallel with the Intergovernmental Conference.
Agreement on the final contents of a new revised Treaty must be accompanied by an agreement on the future direction of the major common policies and on the framework for enlargement negotiations.
All these issues are closely interlinked, particularly in the case of existing net beneficiary countries, such as Spain, Portugal, Greece and Ireland, and those countries with significant agricultural sectors, such as France.
Following the Dublin Summit there seems to be a consensus in favour of agreeing on a revised Treaty at the Amsterdam meeting of June next year. This is an ambitious target. However, it is not essential for the IGC to conclude in the first half of next year: it is of far greater importance that the Member States use the IGC to confront the issues which are of general concern to our electorates and to lay the foundations for a successful enlargement of the Union to the East, even if this requires an additional six or twelve months.
In at least some Member States the electorates will be called upon to pass judgement on the results of the IGC and their verdict will depend on the extent to which the new Treaty addresses their concerns, which are much broader than mere institutional reform.
Mr President, how should we judge the extra informal European Council in Dublin which was convened at the express instigation of the French President Chirac? Has the IGC been roused? On the one hand the President-in-Office of the Council stated, and I quote: ' I think we have had a very successful summit to have been able to give the very strong unanimous impulse to the Intergovernmental Conference' . On the other hand, The European , for example, was much less positive in its analysis of the summit. I quote: ' The Dublin Summit ranked among the lamest gatherings the European Union has ever staged. Far from kick-starting the IGC into life it publicly demonstrated that the original Maastricht Treaty has left Europe confused about what to do next' . The truth no doubt lies somewhere between the two.
Dublin certainly did not produce a spectacular outcome. But that was also not to be expected. First of all, this was an informal meeting which was more concerned with reconfirming political ambitions than achieving major breakthroughs. Although that is what we would have liked to have seen. Secondly, it was not possible to resolve any real problem points due to the slow progress of the IGC negotiations. Thirdly, not much could be expected of the British Government on the eve of the Conservative Party conference.
But I do express the hope that this summit which I found so disappointing will help people to arrive at concrete and substantial decisions at the next formal Dublin summit at the end of the year and that the citizens will be closely involved as you can explain the purpose and use of such a meeting and thus restore their faith and trust in Europe. The reply which John Major gave as to the reason for this Dublin meeting - and I quote: ' We are here because we are here' - can certainly no longer suffice. Europe's citizens are entitled to a better answer than that.
Mr President, as far as our group is concerned, unemployment in Western Europe is the most important problem to be solved. We fear that the proposals which are currently being submitted at the Intergovernmental Conference are inadequate., this is because they are not directly linked to economic and monetary union policies. Principally the Economic Union&#x02BC;s current policy gives rise to high unemployment, reduced economic demand and to a dramatic deterioration in social welfare levels in Member States. For this reason, the European Union policy must be discussed at the Intergovernmental Conference and it must be reviewed.
In the proposal for a parliamentary resolution there is mention of a joint defence policy. We believe that this is irrelevant in the current political situation in Western Europe. It is the remains of an out of date way of thinking. What we need now is an all European and global structure to prevent conflicts and to handle crises.
The Union must also acknowledge the fact that some Member States are non aligned. We were, therefore, very surprised when we read in the document from the Dorr Group, dated 8th October, that such states were exneutral, in other words, previously neutral. I would like to point out that the neutral policy in these Member States has significant popular support.
There are many points on the Intergovernmental Conference and its results which are unclear, but we can already see that there is strong resistance to some important points. We can see that there is strong resistance to the view that meetings of the Council of Ministers should be open. It is our view that all legislation within the Union, in the Council of Ministers, should take place openly and we have the right to demand this as one result of the Intergovernmental Conference.
With regard to the environment, there is strong resistance to a tightening of Article 100a(4) which would give Member States the true right to have tougher environmental legislation in some areas. We would take an extremely negative view if this demand for environmental improvement is refused. It is important that the results of the Intergovernmental Conference are in line with the thinking of individual citizens. For this reason, our group advocates national referenda once the Intergovernmental Conference is over. Personally, I am convinced that such referenda would show that there is no support in many Member States for greatly increased central power within the European Union.
Mr President, let me remind the House that this summit was intended to kick-start the floundering Intergovernmental Conference. But, of course, you can rely on the Council to stick by its usual slogan: business as usual. The way in which the summit was handled, too, followed a well-beaten path: if a summit seems likely to fail, or if nothing - absolutely nothing at all - emerges from it, there are two ways of glossing over this failure. One is to set up a new Working Group to continue negotiations and celebrate that as a step forward, and the other is to make a lot of noise about things that everyone knew anyway. Quite clearly, the second alternative has been selected in the case of Dublin.
But can the grimly determined confirmation of the timetable for Maastricht II really, seriously, be a success in view of all the speculation about Maastricht III? Hans Christian Andersen wrote wonderful fairy tales, and I can't help but remember one of them as I listen to and look at Mr Santer and Mr Spring - ' The Emperor's New Clothes' . The Emperor surrounds himself with admirers and flatterers until a child pipes up with the simple truth: ' He hasn't got anything on!'
That's the way things are today, that's the way the Council is: it's got nothing on. It isn't working on any genuine initiatives for a consistent employment policy, for the desperately needed democratization of the European Union, for the foundations of a civil law system, for the development of Europe as a whole, for the process of conversion to social ecology. Just how much does have to go wrong before the Council eventually grasps where its ignorance of public opinion is leading? Aren't the results of the elections in Austria and Finland a sufficiently clear message? The unconditional clinging to rigid, unrealistic criteria, the speculation with models of a centralized Europe, the attempt to dictate the shape of Europe from above instead of letting it grow from below - all this carries within it the real explosive of integration policy and generates Euro-scepticism instead of acceptance.
Anyone who fails to listen to the critics of the EU will give more power to the arm of Europe's opponents, will make them strong. But who is going to give that message to the Council? I believe that the Intergovernmental Conference should, first and foremost, be a major project to counter European absolutism, which brings me back once again to Hans Christian Andersen.
Let me just add a few personal words to Mr Spring as a Minister of the Irish government. I should like to reaffirm this: I should like to say that our group is completely behind the peace process in Northern Ireland. This has no direct connection with the so-called Dublin summit, but I wanted to say it anyway.
Mrs Roth, I must reject your assertion that the President-in-Office has nothing on as speculative sexism!
Mr President, our fifteen Heads of State or Government were lucky that the Dublin European Council was only informal. If that had not been the case, what in fact could they have put on paper except for some progress in the field of internal affairs and justice? This is all the more true in that, if progress was made, it was only between thirteen or at most fourteen Member States, whereas ratification of changes to the Treaty requires unanimity.
However, let us be positive. The date of June 1997 was confirmed for the conclusion of the negotiations and the Irish presidency was given a mandate to present at Dublin in December a first draft of the modified Treaty. That is good. However, let us remain vigilant so that keeping to the timetable is not dissociated from the conclusion of an ambitious reform of the Treaty and so that the Irish presidency's draft deals with the important issues at stake and is not limited to reporting negotiations and to presenting options in the most sensitive areas. In order to achieve that, we must have a little more self-confidence and even courage.
It is regrettable that making a political judgement about the Dublin Summit could ever have been considered pointless and unnecessary in this Parliament, when it is more than ever necessary to speed up the negotiations. Is this not the time to say clearly that enlargement will not be possible without a wide-ranging institutional reform of the Union, that we could not accept any postponement of the real issues at stake for the Intergovernmental Conference to a later reform, and that monetary union needs to be complemented by major progress along the path to political Union? And besides, how in the future can we face the clear risk of paralysis, particularly if considerable progress is not made in extending majority voting?
We consider that mechanisms for stronger cooperation are necessary, in the context of the Treaty, enabling those who wish it to advance along the path to political Union while guaranteeing that this cooperation is permanently open to all Member States.
In conclusion, how can we not be worried at the sad spectacle that Europe is presenting on the international stage? Let us not be fooled. If the Intergovernmental Conference cannot set up institutional machinery capable of producing a genuine external and common defence policy, we shall perpetuate the lamentable image the Union is presenting to the Middle East. Hence my question to the Irish President-in-Office: what will you really do, in the Middle East crisis, since what has been said so far is rather conventional?
These are some of the political considerations I wished to express before this Assembly, on behalf of my group.
Mr President, the informal Dublin Summit produced no specific conclusions other than an official confirmation: that the Intergovernmental Conference must finish its work next June at the Amsterdam Council.
Ultimately, this deadline does not leave the Conference much time to complete the huge reform needed to adapt European institutions to enlargement, reform that we are all waiting for but one that, despite eighteen months of varied discussions, does not yet appear to be really taking shape. This is what President Santer was saying in moderate terms just now when he emphasized that this is a subject, and I quote, ' on which most progress has still to be made' .
Admittedly, following close on the Dublin Summit, the French and German governments published a joint letter about stronger cooperation, but there is no evidence in this of the flexibility we would need for enlargement. Rather, we need clauses for looser cooperation with the East. However, this essential path appears to be blocked by the dogma that what the Community has established so far is inviolable. One day, we shall undoubtedly have to break down this bolted door.
On this same question of adapting the institutions to enlargement, President Santer gave a hint yesterday by emphasizing that keeping unanimity did not appear to him to be possible with 27 members. We think, on the contrary, that it is majority voting that would be impossible, because national interests and realities would be so divergent in a Europe of 27 members. Only a variable geometry would be capable of reconciling these two positions, but it must be truly variable, without pre-established federalist objectives, without obligatory respect for what has been established so far and with the recognition that members have a right to withdraw!
Mr President, I would today remind the House that 40 years ago the Hungarian people rebelled against the Soviet communist regime - an uprising prompted by a longing for freedom that claimed more than 200, 000 victims. Meeting in Dublin, on 5 October last, the heads of state and government confirmed that, in compliance with the time-limits decided on in Florence, they will be presenting a complete draft revision of the Maastricht Treaty at the December summit. You will understand that we remain sceptical because yet again, this time in Dublin, the summit was conspicuous by its lack of any real substance. As is now the usual story, the priorities were identified as job creation, the fight against crime and the - now desperate - need to adopt institutional reforms to deal with the pressing demands of enlargement.
Lots of talk and little action. Job creation, for instance: unemployment has reached unacceptably high levels and this will be made worse by the painful effort needed to adjust to the criteria established under Maastricht. But despite the cost that has daily to be paid under the European Union's monetary policies which require the application of high interest rates to prevent capital flowing out of the Union, employment continues to be held up as a priority. In an effort to limit interest rate increases, governments are in fact forced to apply a policy to control and stabilize public finances that is ill-suited to job creation. The likelihood is that the effect of currency fluctuations will be, along with industrial disintegration, job losses. A specific example of this is the transfer within multinationals of entire areas of production to those countries which have devalued their currencies. The redistribution of production between undertakings and partners is inimical to general prosperity and causes jobs to be lost.
A recent study in 1995 revealed that, for the countries of the European Union as a whole, the global cost of currency fluctuations was a two per cent fall in growth and the loss of 1.5 million jobs.
Then we have the fight against crime, a priority that will be worthless if pursued in isolation and unless a genuine common internal policy is put into effect. That is immediately clear if you consider how impossible it is for the courts to prosecute criminals who move to another Member State; in such cases they are able to act only by means of letters of request - a lengthy and impracticable process which leaves the person under investigation plenty of time to regularize his situation.
Finally, institutional reform: the main task of the IGC, the conclusion of which will be reconfirmed in June 1997, will be to make the adjustments necessary for enlargement - enlargement which might be summarized as: ' Europe whatever the cost!' . This is madness! We say that it is necessary to start not from the head but from the base if we are to construct a united Europe acceptable to citizens.
Mr President, it is difficult to express a view on an informal summit without a conclusion. We are therefore awaiting the results; developments in the Intergovernmental Conference will show whether there has been a political impetus and whether a draft treaty has been drawn up. The European Parliament is, however, seriously concerned because we can see that there is a stalemate: the Intergovernmental Conference seems in fact to be paralysed by conflicting views. It even appears doubtful whether the negotiations have actually begun. It is claimed that the results will be clear in the end, but nothing so far seems to point in that direction even though the subject of the Intergovernmental Conference is deepening the Union with a view to future enlargement.
What is behind this sense of stalemate? I think it realistic to believe that there are those who think of an Intergovernmental Conference as of little relevance in institutional terms - basically a technical affair that just appears to produce some small results. Those who have taken that view actually believe that it should be Monetary Union that deepens and redesigns the institutions. Those countries that participate in Monetary Union from the outset will be the ones that set under way the kind of Europe that counts, with the exclusive focus on spurring on Monetary Union. Thereafter, perhaps, we shall have a third Intergovernmental Conference on the institutions, as some have already hinted. Were that to happen, the very construction of the Union would be called into question. Were that to happen, it would in fact be Monetary Union that created its own institutions, pushing political union into the background. Differentiated integration could shatter the unity of the institutional system and the acquis communautaire . Some people have already talked in terms of a European Parliament with variable geometry; others have called into question the role of the Commission as an initiator.
All of this will clearly be a crisis point in the construction of Europe. Although I am concerned, I at any rate hope to see other alternatives. I would alert the House of the need identify the risk and counter it with a policy. The Intergovernmental Conference therefore becomes hugely important; there has to be a clear parallel with Monetary Union; we need to place the political element centre-stage again and shift the balance towards political union; that is possible only if we set the institutional reforms under way against the backdrop of a united approach to the construction of Europe.
I shall end here, Mr President. Unless there are major changes in that direction, unless we have renewed democracy, transparency, efficiency and decision-taking capacity, the threat to the construction of Europe may lie just around the corner.
Mr President, ladies and gentlemen, I should like to thank the Irish presidency for the way it has approached the IGC so far, and as far as an evaluation of Dublin I is concerned, my view is that Dublin I and Dublin II must be viewed jointly. I believe, also, that Dublin I achieved its objectives of confirming the timetable and generating political momentum.
That political momentum needs to be generated in order to ensure that the negotiations do not become the preserve of the technocrats. Happily, the Irish presidency has made it clear, with its questionnaire on majority decisions, that technocratization is not the right approach. The case-by-case procedure and majority decision process show that this cannot be a solution - that matters must be decided politically, in order to achieve the necessary advances and ensure the European Union's ability to act.
There are many examples of this, in foreign trade for instance. Unless we succeed, when granting mandates, for example in the services sector, in arriving at the majority decision process then, because of the package solution that will take place when mandates are next granted, we shall have a less strong European Union: the Commission, too, will have less authority at the negotiating table than it did during the Uruguay Round.
This is just one example to illustrate that we should not be talking about progress so much as endeavouring to preserve the status quo; but the status quo can only be preserved if we do make progress in certain institutional matters.
I would, however, also like to utter a word of warning about the deparliamentarization taking place in some areas. This applies to ideas associated with the third pillar: some things which play a part in foreign relations indicate that deparliamentarization may result from the initiatives by specialized ministries in various national capitals. Unless we are on our guard at this Intergovernmental Conference, this will happen to the detriment of the European Parliament and to the detriment of the national Parliaments. That must not be allowed to happen.
Nor do the proposals regarding the introduction of a new pillar 1a in the area of the third pillar make the Treaty any clearer or more comprehensible for the citizen. As regards questions relating to the first pillar, the need is to strengthen the existing institutions of the first pillar, including the Commission and Parliament; in no circumstances must we follow the Council's desire to create special conditions for its national institutions. And that includes safeguarding the Commission's exclusive right of initiative, in all respects. Strengthening the institutions in the area where we are successful - that should be our approach.
We should certainly not tamper with the chapter on monetary union and make amendments to it. But we do hope to gain recognition for an employment chapter which is not merely social policy; for that reason, the employment chapter must not be integrated into the social policy sector but belongs between economic and monetary union on the one hand and social policy on the other. This, I think, might be a middle road to lead us all further forward.
I was very pleased to hear the upbeat assessment of the informal summit by both the President of the Commission and the President-in-Office of the Council. But I have to say both as a citizen and as a parliamentarian that the discussions so far have seemed to me turgid, unfocused and to show a lack of political will and motivation. That is a great tragedy potentially for the future of our continent.
I want to ask the President-in-Office two questions. First of all, it has been widely reported in the British press that one of the ways forward now will be core Member States, leaving others behind, so that European integration can happen where it is required, without being held up by others. Is that true? Secondly, is there likely to be a second IGC - which would be absolutely wrong?
But what I would now like to do is make an appeal as a citizen. We have at the moment a situation unparalleled perhaps in our continent over the past 200 years where we can stabilize the security and democracy of Central and Eastern Europe. I have two daughters, one five and one nine years old. To me their future security and the security of their children hinges upon reaching a suitable settlement so that we can expand the European Union to those Central and European states. If we fail in that this and next year, then we shall have lost a chance that may not ever come back in our lifetimes and will threaten their security and their children's security well into the future.
That is the challenge that we have here and I ask the President-in-Office to continue his good work to make sure that the Dublin Summit delivers an agenda that can be accepted by the other Member States so that we have a successful conclusion in Amsterdam. The importance is no less than that.
Mr President, I have just listened to what the President-in-Office of the Council had to say on the situation in the Middle East. I feel that it was rather half-hearted. It would be tragic if the European Union still maintained a passive attitude when faced with a situation as critical as this. We have all seen the pictures of the highly significant incident marking the visit of Jacques Chirac to East Jerusalem. If a French President is treated like this, we can imagine the kind of treatment reserved by the Netanyahu government for the average Palestinian. This cannot go on any longer.
For my part, I have just returned from a visit to Jerusalem, Ramallah and Gaza. In Israel, I met the 'Peace Now' movement and representatives of all the left-wing parliamentary groups and of Likud. I was able to take part in the first and very moving meeting between Israeli and Palestinian parliamentarians in the Knesset. In Palestine, I was able to have a long meeting with President Arafat, after a fascinating visit to the Orient House in East Jerusalem.
What I saw and heard on these occasions leaves no doubt in my mind. Those wishing to preserve the peace process must assume their responsibilities now. The European Union can do so. It is rejected from the negotiating table by Tel Aviv and by Washington, but nobody can prevent it taking strong political action by suspending the application of the interim Europe-Israel trade agreement as long as the Netanyahu government does not respect signed agreements and does not open up genuine negotiations with the Palestinian authority.
The Council is meeting this Monday on this matter. Its decision will be eagerly anticipated. Three weeks ago, it issued a very clear statement with particular emphasis on the link between the Europe-Israel agreement and the peace process. Since then, nothing has moved on Israeli government side. There is a total blockage. In my view, the time has therefore come to pass from words to actions. The same call may be made to Member States' national parliaments: do not ratify this agreement until the peace process is put back on the rails. Peace is in danger. Mr President, let us not lose the chance to help preserve it.
Mr President, I am very concerned over the sudden passivity which currently characterises the Union&#x02BC;s action on the Middle East. Until now, the EU has played quite a positive role both through support for the Palestinians and through tough statements.
Not so long ago we, in the Committee on Foreign Affairs, received a visit from the Irish presidency which then held forth with much tougher speeches than is currently the case. For just this reason, it is important that Parliament adopts a powerful resolution now. I hope that the rumours in the corridors are totally wrong, that a resolution would not be supported because it is necessary to wait for a report on the subject which will be available at the next session. Internal Parliamentary deliberation cannot play any part if Parliament is to take a stance on current political issues.
In addition, we in the Green Party have continuously emphasised that, while we justifiably criticise the Israeli government fiercely, we must also remind our Palestinian friends that maintaining democracy and freedom of speech in the Palestinian areas is a fundamental requirement of a successful peace process.
Mr President, at the Dublin summit, the stage was set for a number of majority votes in which the national parliaments can be voted down. But why should the EU's laws and standards be absolutely the same in all parts of the Union? Why can we not let a country have stricter rules on additives in foods which are transported straight from the factory to the consumer, and then allow artificial preservatives in those areas of the EU which actually ask for permission, for example to put medicines into cheese and sausages? How does Mr Santer explain the fact that we in Denmark will have to allow natamycin and mycin in cheese and sausages? Natamycin can be obtained from pharmacies as a remedy for such things as inflammation of the eyes or of the internal female sexual organs. Why should we be treated for inflammation of the internal female sexual organs through bread and cheese? Why must we no longer ban colourings which can produce allergies? Why can we not make our own laws to control our everyday food? Why should all the rules be the same everywhere? There is only one logical reason for this uniform legislation: the wish to create a single state without internal frontiers. It is this obsession with a United States of Europe from which frontiers have been removed which is now effectively also leading people to dislike useful international cooperation. Because the fact is that it makes no sense to have common rules on the curvature of a cucumber or the size of strawberries. What makes no sense is to turn standards into binding legislation, instead of just an option for those who wish to trade across frontiers.
We would once again call on the Commission to check the 21 000 EU rules for excessive centralism, and to create more freedom for the Member States.
Mr President, ladies and gentlemen, the Dublin Intergovernmental Conference was mainly concerned, it seems, with the fight against crime, with employment and with the Palestinian question. As regards the fight against crime, the calls from the European Parliament and the Summit for a real internal security area barely conceal the real aim, which is Community-controlled cooperation in matters relating to the police, to justice and to several other policies, with top priority for immigration policy.
It is as well always to remember that international or transnational crime, whatever form it takes - terrorism, drugs - is in reality a direct consequence of the abolition of internal border controls in the Union and the inability of States or the unwillingness of some of them like the Netherlands to provide proper controls at the external frontiers. The existence and the current functioning of the Union are the source of very serious problems that are then, paradoxically, argued as grounds for new Community powers.
As regards unemployment, Mr President, at no time were the two main European causes of this scourge tackled: namely, the single currency and the deflationary policies it involves on the one hand and free trade on the other. In fact, from a simple instrument enabling the single market to function more efficiently, economic and monetary union has become an inviolable dogma, a basic European myth that can under no circumstances be called into question.
Many Member States will undoubtedly meet the Maastricht criteria in 1998, the year during which the elect who will take part in the third phase will be chosen. But this will be at the price not only of some cooking of the books, but of the sacrifice of social security systems and of budgetary rigour which, at best, according to some countries, will have brought the deficits below the required levels and at worst will at least have demonstrated the willingness of States to comply with the criteria: all to the detriment of general prosperity.
As for the Palestinian question, the French President did his best to secure a political position on the matter. Germany, still frightened of being suspected of ulterior motives whatever opinion it expresses, did not want questions of interest to Israel to be discussed. In reality, there is nothing other than vague desires to escape from the American yoke, against which intense diplomatic activity was directed. The Israeli representation to the Communities are reported to have asked European Members of Parliament not to support Union policy. In other words, if you have not done everything for Israel, you have done nothing for it.
Mr President-in-Office, President Santer, in recent years the European Union has done a great deal in the Middle East: there has been huge economic aid to the Palestinians, bilateral agreements with the countries of the region, vital assistance for the elections in Palestine, the Barcelona Conference and support for the peace process. None of that has been given political recognition. There is no question that the peace process is currently in the throes of a serious crisis. The European Union has adopted a stance that we welcome, the position of the Council which seems to us to be sufficiently clear, and I have to say that I also appreciate the work done by the President-in-Office in the region during recent weeks.
The issue that has not been resolved concerns the political role of the Union. The Council is thinking in terms of a special envoy, but it seems to me that that envoy will have to be one of the foremost political and governmental leaders we have available to us - no-one else will do. We have already made the mistake of giving an official responsibility for the conduct of the Palestinian elections. But we have above all to gain acceptance for the Union's political role, and that is not the case as far as Israel is concerned. Mr Levy has declared that role unthinkable in the peace negotiations, but we need to secure a seat for the European Union at the negotiating table alongside the United States envoy.
Up to now that demand has been made discreetly - but not any more. We have now made it publicly. This was done by Dick Spring on behalf of the Council; it was done in Damascus by Jacques Chirac who was, incidentally, shabbily treated in Israel. Italy's Prime Minister, Renato Prodi did the same in Cairo. Now that we have made the demand publicly, we should seek to obtain satisfaction. So far it has met with rejection. How are we to make progress? This is a fundamental political issue for the Union at this time, and we need to know whether the Council is devising a strategy to achieve that outcome.
In the resolution on the Dublin summit both the Socialists and the PPE are, I believe, asking the Council and the Commission to draw up a detailed and committed report on the Middle East for the month of November, and that is why we do not consider a European Parliament resolution that is hasty and partial to be appropriate at this juncture.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, we have heard that the Dublin summit has created the political impetus the Intergovernmental Conference so badly needs. We applaud that and we look forward to a first draft of the treaty filled with demanding content through the good offices of the Irish presidency. The timetable is important, the content much more so. The European Parliament, legitimate representative of the citizens of the Union, has made clear what that content should be.
I am not going to go over well-known resolutions, just some essential points. First, the Union must be given the instruments and procedures necessary for this area without frontiers to be an area for work, business, tourism and culture, but not an area for terrorism, drug-trafficking, slave trade and abuse of women and children, immigration and clandestine labour mafias, and all the other forms of organized crime.
Secondly, it is essential to organize cooperation between the Member States to combat unemployment and marginalization, without endangering the economic and monetary stability that is being so painfully achieved, and establish the route to successful economies, without ruining the European social model which our group is committed to maintaining. Tying the hands of the Union in the fight against poverty and social marginalization would be intolerable, particularly in this World Year for the Eradication of Poverty.
Thirdly, we must transform our ineffective and stumbling CFSP into a credible and effective foreign and security policy. You yourself, and the President of the Commission, have already said all there is to say on the matter, and I do not think I need insist further.
Mr President, none of this will be achieved without reforming our institutions to give them greater transparency, greater efficiency and greater democracy, which means strengthening Parliament's triple legislative, budgetary and control role. Democracy and transparency cannot develop without developing the parliamentary system. For two centuries they have been inseparable on our continent. There is no real democracy without a parliament with the powers and independence necessary to fulfil this triple function. It seems unbelievable that this truism has to be restated in 1996.
Mr President, at a time when our citizens are apprehensive about the future, it is our duty to remember always that peace and prosperity in our Union require a daily search for the greatest common advantage, and that will not be achieved without a strong, democratic and respected Parliament.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, the Irish presidency and the Dublin Council have been dealing with Union issues at a crucial moment in the life of the Community.
For one thing, the great issues are being identified. For another, a certain disaffection is spreading within the Community which is sometimes demonstrated in a spectacular way, as in the European elections in Austria and Finland. It would really be very difficult, almost suicidal, to maintain a Panglossian vision of the Union, but a tragic vision of the tensions that await us would be exaggerated. I think the Irish presidency has shown a capacity for meaningful action on the issue of the Middle East and I want to state, like the colleague who preceded me, that the frontier of European dignity does not run just through Bosnia, but also through the relaunch of the peace process in the Middle East. And with elections coming up in America, only Europe can do whatever is possible as an external factor to keep the peace process going.
Here, Mr President, may I congratulate the members of the French delegation and the various parties on the very dignified and unequivocal attitude maintained by the French President, Mr Chirac, in Israel and Jerusalem yesterday.
In addition to vision in foreign policy, I believe the Irish presidency has been successful in stressing the essential theme of the European model of society and prioritizing employment. A society without employment - a society which 'kills' employment, a society which has no hope of employment - is a weak society and at this moment our material comfort may really be under great threat.
It has also set the timetable for the Intergovernmental Conference. The timetable is something, but the content is more important. And that content really involves a widening of Community powers, the Community taking over the third pillar, and certain processes on which we cannot yet be very optimistic.
There are certain tendencies: we do not see sufficient progress, as much progress as we would like, in the move to qualified majority voting or in the co-decision processes essential to revitalize this Parliament - to give it purpose, so that it does not simply duplicate legislation passed elsewhere. All in all, we remain hopeful, we congratulate the Irish presidency, and we trust that in the months that remain the Irish presidency will provide further impetus leading up to the text to be presented in December at the next Dublin Council.
Mr President, to the extent that the Dublin Summit dealt with the areas of the third pillar - combating organized crime and drug trafficking - it has become clear that this is a case where the gap between what the public expect and what has actually been achieved is growing wider and wider. So far, if I may say so, our respective Council members have advanced with the utmost caution and suspicion in this area, pausing to pick the occasional daisy but with no sign of any willingness to press forward resolutely.
The explanation, so we hear, is that no real progress can be made until after the British elections. That explanation is an illusion. What is preventing any progress in the combating of organized crime in Europe is not the British elections but the lack of will to find a joint solution to such problems - a lack of will not just in the United Kingdom but in other countries, too. And we hear it said that a joint solution would be a breach of national sovereignty. That is a fetish from the nineteenth century, which a few governments carry around with them like some pagan image. The real meaning of sovereignty is the expression of national independence. It ensures the fulfilment of national interests. Today, national sovereignty is abused as a pretext for preventing the joint solving of important problems. That was never the point of national sovereignty. This misinterpretation of national sovereignty is directed against the public interest rather than fighting for it. Organized crime, the control of immigration and population increase in Europe - these are problems which, today, can only be solved by a joint approach. It is not true that the elimination of the internal borders made cross-border organized crime in Europe possible in the first place. The truth is that the disappearance of those borders is a consequence of present-day mobility, because the stagecoach has given way to the jet aircraft. Modern policy has to come up with answers to this. And they can only be European, Europe-wide answers. The Council must finally make up its mind to find answers to these problems.
Mr President, I did not personally expect much from this special Dublin Summit. Unlike those who had great hopes for it, I am not therefore disappointed by its results.
Ultimately, this Summit simply reflected the work of personal representatives, each of whom knows that they are marking time, which is hardly surprising as there is no political impetus, either from Foreign Ministers or from Heads of State and Government. My concern therefore remains as deep as it was after the Florence European Council and it is necessary, I believe, to alert all Europeans to this. However, despite its low profile, the first European Council in Dublin will not have been pointless. Heads of State and Government themselves in the end became involved in the Intergovernmental Conference. They declared their intention to make concrete progress at Dublin II. Let us hope that that will come to pass. It is essential if the European Council wishes to keep to the timetable it has set itself: to finish by June 1997 in Amsterdam.
However, keeping to the timetable must not be achieved to the detriment of the contents of the Treaty. It would be better to allow an extra few weeks or months and to ensure that the result matches the target, which I remind you is to allow the Union to get closer to its citizens and to face up to enlargement.
I should like here to pay tribute to the Irish presidency, which spared no effort in trying to maintain the level of the conference. I urge it to preserve this spirit in preparing the text which will serve as the basis for discussions at Dublin II, since the ambitions of this conference must be reaffirmed. I hope that the Irish presidency will incorporate in its proposals all the elements we know to be indispensable in order to face future commitments. Beyond the question of the institutions, of the reform of the second and third pillars, which are very important, it is the model of European society which is at stake. I hope I am not mistaken.
I have some hope regarding the 'employment' chapter that Parliament called for, since I note that today, quite apart from the proposal from the European Parliament, five countries including the holder of the presidency have tabled a text and that a majority of Member States has agreed to incorporate the 'employment' chapter in the work of the IGC. Can we in fact claim to be close to a Europe of citizens if we fail to deal with this problem and if we also fail to deal with the tragic question of social exclusion? Similarly, we must win the trust of the people over the reform of institutions and must formulate for the single market rules and common policies functioning with a qualified majority and introducing balanced competition in the interests of everyone.
This conference must not become a dead-end. It would be naive to think that the single currency could on its own induce political reform. On the other hand, failure or a limited outcome from this conference would lead Europe to rush in the wrong direction, with the single currency being introduced under the worst psychological conditions and completely at odds with the expectations of its citizens.
I therefore believe that it must be a very ambitious conference and that only ambitious reform could be accepted by this Parliament, even if it means that the conclusion is postponed until after the Amsterdam Summit.
Mr President, Mr Spring, as President-in-Office of the Council, first of all can I sincerely welcome you to our proceedings and, secondly, on behalf of our group chairman, Wilfried Martens, and of our group, can I assure you of our wholehearted support for the Northern Ireland peace process and for the Irish Government's handling of it as well as of our total support in providing any European funding necessary to assist in that process.
The Maastricht ratification process was made more difficult because European citizens were not convinced that the European Union had the capacity or the will to resolve their problems. We are in danger of making the same mistake again, particularly in the field of internal security and especially in relation to the fight against drugs. The Irish presidency is to be congratulated on making this issue one of its top priorities. Regrettably, however, there is no evidence whatsoever from the Dublin Council or other Council meetings that the same sense of urgency is shared by all Member States. The international drugs trade is a thousand billion dollar business. These resources enable it to corrupt the very integrity of our society and its institutions because those engaged in this task are able to buy legal and political protection and corrupt aspects of our judicial and law enforcement systems.
Against such a formidable foe, the European response is fragmented and totally inadequate. This is best demonstrated by the fact that, this week, we discussed the 1997 budget of the European Union which allocates a pathetic ECU 25 million to tackling this problem on all fronts at European level. However, inadequate resources are only one part of the problem. Regrettably, Member States have differing and often conflicting views about how to tackle the drugs problem, whether in the fields of legalization, sentencing, prevention or rehabilitation. If we are serious we must learn to speak with one voice and act as one. In this context, I was horrified by the recent remarks of Commissioner Bonino who recently advocated the legalization of so-called soft drugs. This is not her portfolio and her remarks undermine the approach of the Commission, the Council and Parliament in this sensitive area. If she wants to continue to promote these views, then she should resign her commissionership.
If we want to ensure the success of the current IGC, then the European Union must demonstrate to our citizens that we can solve their problems. Nowhere is this more apparent than on the issue of drugs which concerns parents in every Member State. We must be able to assure them that we can win the battle against those forces of evil that prey on the most vulnerable in our society.
Before we ask for new and increased powers in the current IGC, we must be able to demonstrate to our citizens that we are using our existing powers to the utmost limit on their behalf.
Mr President, I too would like to congratulate the Irish presidency, all the more so since, along with Belgium, it has shown that it is not necessary to be a big country, either in population or in area, to play an important role at European level.
However, I say to myself that in your place I should ask what play are we acting here, what theatre are we in, what part are we playing? I heard Mr Martens, leader of the European People's Party say, rightly, that Europe should be democratized, that it should be concerned with its citizens, that the problem of jobs should be solved. I have no doubt at all of his sincerity, I rate it very highly, but the British Conservatives are, after all, in his group! They could persuade Mr Major that he must give qualified majority voting to Council and democratize Europe!
As for the problem of jobs, it was Helmut Kohl himself who said that employment was not a European question and that it should be the individual countries that created jobs! For myself, I am fully aware that in my country, where there will be a strike next week, we can do nothing on our own. Mr Kohl must be persuaded to act in order to create jobs! It has been said that we should be concerned about our citizens. But the citizens themselves also wonder why they should be driven to distraction like that! The Heads of State or Government decide to fund largescale work and then Mr Theodor Waigel is the first to say: no, we do not want to fund it! But, good heavens, he must be persuaded that the European Parliament wants to fund it!
I am now going to speak very briefly on a matter of common concern: we - it is you I am getting at once again - have to discuss the budget and we see that the Council presents us with an unacceptable one. Instead of, dare I say, hand-to-hand fighting against the budget by using our power, what do we do? We hesitate, saying that we must be afraid of the Germans, that we must be careful, that we should try to be calm and negotiate nicely.
And what will be the result of all this? We, in this Assembly, are European Members of Parliament who do not want to fight: you do not want to fight, and I really believe that instead of indulging in fine words we should perhaps from time to time have a little nerve, a little willingness to act, a little punch. We have had a demonstration in Belgium and I ask you: what have the people shown us? That we should stop lying to them, that we should not let them think that we can solve everything when we are not given the resources to do so!
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, may I briefly present the position of the Group of the European People's Party on the situation in the Middle East.
In the first place, I want to express our satisfaction at Mr Spring's visit and the meetings he held - thanks to that visit, the European Union was where it ought to be - and to express the hope that they will continue on behalf of the Union, and that the President-in-Office of the Council will be kind enough to come and see us again with a general report on the situation as it will no doubt evolve.
Perhaps it would also be appropriate, Mr President-in-Office, to consider a permanent working party linking Council, Commission and Parliament services, thus anticipating, on an occasion like this, the creation of the crisis detection unit on which Parliament has already given its own verdict.
We should maintain permanent contact with each other to ensure that there is real European action - European action something akin to what was achieved recently in such a resonant way by the President of France, whom we must congratulate on the manner in which he conducted himself in difficult circumstances. At the same time, we must also point out that there was a certain ambivalence in that visit, because it was made in his capacity of French Head of State, with all the weight that carries, but certainly not as the united voice of the European Community. We have seen important action, but it was clearly national.
Mr President, we do not believe the Union is just a coffer to take resources out of. It needs to have a united political presence. That has not been the case, unfortunately: we have been much more of a coffer than a political voice, despite Mr Bildt's admirable work on Bosnia. And we believe there must be further development of the Oslo agreements, which include an important aspect: the security of the peoples concerned and, naturally, the security of the people of Israel.
But we cannot be satisfied with deadlock, like the apparent situation in Hebron. It is not possible - it is simply not possible - that, in such a climate of tension, there should be an artificial influx of 400 settlers creating difficulties for 150, 000 Palestinians. Peace must return to the region on the basis of the various agreements we have signed - the Madrid Conference, the Oslo agreements, the agreement between the European Union and Israel. And I end, Mr President, by saying that it is important that our meetings, like the one in Barcelona, relate to the whole region and we hope the whole region will be taken into account at the coming meetings, where, no doubt, the Presidentin-Office will honour us with his presence.
Mr President, I should first like to congratulate the Irish presidency on its approach to the IGC. This was a good approach. It was a constructive approach and also, in my opinion, a rather successful one - especially as the Irish presidency intends to submit a draft Treaty text in December. I find this important. It also means that the Netherlands can start on real negotiations and make a real attempt to conclude matters by June and that we will not have to start from the beginning again. I therefore thank the Irish presidency for its dynamic approach.
As Parliament's rapporteur on the IGC I would, however, like to once again stress the important points. First of all it is to make the European Union more transparent. This is also exceptionally important in the Council. Their discussions and votes should be made public. It is also to make the Union more democratic, also in regard to the role of Parliament, and it is to break with the veto in the decision-making. I believe this to be absolutely essential.
In the area of policy, I believe that something must be done on the subject of employment. This must be laid down more clearly in the Treaty. Action must also be taken in the area of internal security, the fight against international crime and in the area of foreign policy. In my opinion these are the six points to which the IGC must provide a positive response.
Let me turn to foreign policy. It is a good thing that the decision was taken to send Mr Spring to the Middle East. But I must also say that the image at present being created by the Union's activities is rather blurred. Mr Spring went to the Middle East on behalf of the Union, but now Mr Chirac is visiting the region. He himself suggests that he is also there on behalf of the European Union. And then there is Mr Prodi in Cairo who has also made a number of statements which are credited to the European Union. All of this points to the urgent need for the Union to speak with a single voice and to coordinate its actions. Because a poor image is being created.
One final comment. Yesterday evening there was a debate on Burma. In the debate Parliament once again expressed the general view that some kind of action must be taken against this country. An economic boycott is favoured. May I call on the Irish presidency to follow the United States and to get to grips with this problem. This is absolutely necessary. It is true to say that Burma is in the same situation as Chile and South Africa were in the 1980s. Let us not wait until the situation deteriorates there.
I have received two motions for resolutions on the European Council meeting in Dublin and four motions for resolutions on the peace process in the Middle East, pursuant to Rule 37(2) of the Rules of Procedure.
Mr President, I thank the Members of the European Parliament for the remarks which they have made here and for the welcome they have given me and for the general tenor of their remarks. I find this to be a very useful exercise. It is a very important link between the Council and Parliament to have the opportunity of coming before you to address the House in relation to the Dublin I summit with the President of the Commission and then to hear your views. This is what the art of politics is all about. I have had the opportunity of listening very carefully to 25 contributions from various parties and their leaders and from the various groups. This is a very important exercise, because we want to strengthen the working and institutional relationship between Parliament and the Council.
Let me say, as Irish Foreign Minister, that I also welcome the reiteration of support from the European Parliament for the Northern Ireland peace process. That is extremely important and it certainly is very important for us, at what is a difficult time in the peace process, that we have a very strong message of support from the European Parliament for the process where I know we all want to see our negotiations brought to a successful conclusion.
The special meeting of the European Council in Dublin reaffirmed the timetable of Florence, i.e. the IGC would be completed by the meeting in Amsterdam in June 1997. It also confirmed the need to maintain the level of ambition of the Conference; the internal and external challenges to the Union are such that we must ensure that the Union is adequately equipped and strengthened. That was a very common theme through many of the contributions here this morning. The one message I want to get across to Parliament today in relation to the IGC is that we will be ambitious and we will complete the work on time in accordance with the mandate we received from Florence.
The meeting in Dublin was a special meeting of the European Union, it was not an informal summit. The meeting in Dublin was a European Council, all the members of the European Council were present and, as is the practice at meetings of the European Council, the President of the European Parliament addressed the members of the European Council on matters of concern to the European Parliament. At the same time, it was a special meeting of the European Council and it was characterized by the fact that it did not produce formal written conclusions. That was made very clear from the outset and there was never an expectation that there would be formal conclusions.
The contributions made here today focused on the main areas of concern to Parliament, the Council and the Commission: the references made to employment and social exclusion which remain at the top of the European Union agenda; also, the question of drugs and our efforts to combat drugs. Whereas three to four years ago people talked about drugs and expressed concern, we are now seriously addressing the question of drugs and international crime for the first time in many years. There are a number of measures being brought forward and hopefully joint actions will be brought forward before the end of our presidency to make sure we address what is a very serious issue, this scourge of drugs, for all of us as politicians and indeed as parents. We have to work together. No single country in Europe, no single country in the world is going to address the drugs question on its own. That has become very apparent and we need cooperation at international level. We are doing everything we can in that respect.
The question of the enlargement of the European Union comes in whether it is in terms of political stability or questions of security. We must prepare for enlargement. It is high on the agenda and we will do everything we can during the Irish presidency to make sure it receives the attention which it warrants. We are committed to enlargement. Six months after the conclusions of the Intergovernmental Conference negotiations are going to open and, as one Member said, there is a great deal of preparation to be done. That work is ongoing by the Commission in relation to the challenges of enlargement. There are many challenges facing the Union in the context of enlargement, but there are also many opportunities. We have to keep both in mind when discussing the question of enlargement.
In relation to economic and monetary union, work is going ahead at technical level and a full report on the various issues will be presented to the Dublin summit in December. In external relations many questions were raised here this morning and, for the foreseeable future, the priorities will remain the Middle East peace process, former Yugoslavia, our relations with Russia and EU/US relations. We also had the summit with Japan a number of weeks ago.
In relation to the Middle East peace process, which many Members have commented on here this morning, I, in my report on the special European Council, made a detailed statement on our approach and the activity in support of the Middle East peace process. We set out very clearly the measures in the European Council that we believe are necessary to restore momentum to the peace process. We will continue actively to use our influence with the regional parties with a view to promoting progress on the basis of the existing agreements. The Union will continue to monitor the talks between Israel and the Palestinians, which are at a very complex and delicate stage, as we have seen over the last 24 to 48 hours. My recent visit to the region underlined the Union's full support for the efforts to revitalize the peace process and other visits to the region by European leaders, such as that of President Chirac, are further concrete expressions of European interest and engagement in the Middle East and of our common concern to promote the objective of a just, comprehensive and lasting peace. Inquiries were made and questions were asked whether or not we would be taking further action and we are at the moment putting together plans for a troika visit to the region before the end of the Irish presidency.
To reply to Mr Teverson who asked two questions: flexibility is on the agenda and it will have to be debated. France and Germany have made a contribution to the debate, but the outcome will have to be acceptable to all Member States given the nature of the Intergovernmental Conference, and I do not see that process as aiming to isolate any one Member State. Will there be another Intergovernmental Conference? As chairman of the Intergovernmental Conference, I certainly hope not. This is the opportunity for Europe to get on and make the decisions. Certainly, at Dublin, the focus was on making decisions and getting our business done by Amsterdam in June 1997. That, I believe, is in the interest of all Member States and certainly is in the interest of Europe for what we want to do for the future.
I welcome the opportunity of having this exchange with you. I welcome the contributions made by you and the focus that you have put on the issues as they are before us for the Council. I will certainly benefit from this discussion as we have our General Affairs Council meeting on 28 and 29 October. It is my intention for the remainder of the Irish presidency to work very closely with Parliament and to share with you the ambitions of the presidency and the energies and efforts which we are going to put into the presidency to make sure that we address the issues. There are many of them to be addressed by us on a day-to-day basis and I certainly look forward to working with you in the future.
I would just point out to Mrs Roth, who made some references to the President of the Commission and myself in some Hans Christian Andersen expression, that I would welcome an opportunity of explaining to her many of the issues on the agenda by the Irish presidency. I am sure I could convince her that not only are we well clothed, but we are fully briefed as well!
(Laughter and applause)
That concludes the debate.
The vote will be taken at midday.
Elimination of poverty
The next item is the statements by the Council and the Commission on events to mark the International Day for the Elimination of Poverty.
It is a great pleasure for me to have the opportunity to speak to Parliament to mark World Poverty Day.
Globally there are various definitions of poverty and varying estimates of the number of people living in extreme poverty. The United Nations estimates that there are 1.3 billion people, mainly women, children, the elderly, the disabled and indigenous people, migrants and refugees who subsist on less than the equivalent of one dollar a day and are excluded from full participation in the life of their society and the benefits of citizenship. In one form or another, poverty and social exclusion are to be found in every country, every city and every town on the face of this planet. Poverty and exclusion are profoundly disturbing phenomena.
We in this relatively advantaged part of the world must ask ourselves why one group of countries has succeeded in eliminating absolute poverty while others have not; why technological and economic progress has succeeded in bettering only the privileged few, not the world as a whole; why, when tentative steps towards broadly-based economic growth happened in the 1960s, they petered out leaving many countries with only the crippling burden of debt; and the most challenging question of all: does the very pattern of wealth accumulation ensure that in the world at large and within individual countries the enrichment of one person entails the impoverishment of another? The World Poverty summit in Copenhagen last year set us all the ambitious aim of eliminating absolute poverty world-wide. It also set us a second important objective: the substantial reduction of overall poverty and inequalities within countries.
In my capacity as Social Welfare Minister in Ireland and as president of the Social Affairs Council in Europe, it is in regard to this area of relative poverty and inequalities within the Union that I wish to address the main body of my speech today.
The very clear message I took from Copenhagen was that the onus for action in countries such as Ireland rested with ourselves and so I came home resolved to launch a serious assault on poverty. I found that there were, of course, immediate practical steps to be taken which had at least a partial impact on poverty. Over the last two years we, in Ireland, have accordingly increased the universal child benefit by almost 50 %. It is a good, targeted anti-poverty measure and it was an important first step. But beyond immediately practical measures to tackle poverty I felt that we needed something more: a substantial change in mind-sets and in administrative practices, a change in the process of decision-making. Based on my proposal, the Irish Government has made a commitment to a national anti-poverty strategy which has the aim of placing the needs of the poor and the socially excluded at the heart of the government policy development process. This is a mammoth task but we are making progress in stages, in full consultation with the voluntary and non-governmental organizational sector in Ireland.
The key policy areas identified for action are: educational disadvantage, unemployment - particularly long-term unemployment - income adequacy, regenerating disadvantaged areas with concentrations of poverty and tackling poverty in rural areas. The next stage of the proposals for action in each of the five key policy areas will be brought to government for decision. As the strategy develops I hope we will be able to share our experience with other Member States in whatever forum may be appropriate and useful. I am very hopeful that the entire exercise will stimulate positive change.
Consider educational disadvantage, for example. Research suggests that a country increases its GDP by 9 % for every extra year of primary education it gives its people. Education also reduces inequality. The World Bank says that just a 1 % rise in the proportion of the labour force which receives secondary education increases the share of income received by the poorest half of the population by between 6 and 15 %. It adds that countries that give priority to basic human capabilities in schooling, health and nutrition not only directly enhance wellbeing but are also more likely to see improving income distributions and higher average incomes over the long-term.
While some people might argue that this holds true only for the developing world, the OECD states that it is also true for the industrialized world. It says that if countries do not have enough educated workers, skill shortages and inflationary bottlenecks build up, people with good qualifications are in high demand and their wages go up, but the rest are left behind. Thus an expansion of basic education provision can be both a targeted anti-poverty measure and an investment for general economic growth. Everybody wins from such an assault on poverty.
As the resolution before you today states, it is estimated that more than 52 million people live in poverty in the European Union. These figures include 17 million people unemployed and three million who are homeless. Poverty is now acknowledged as a serious problem by the European institutions and a challenge to the way Europe should develop in the next century. The current European consensus on tackling poverty could be summarized to the effect that social and economic progress must go hand-in-hand: high levels of unemployment, poverty and social exclusion undermine the European Union's commonly agreed objectives of high standards in employment, social protection and equal opportunities for women. The role of the European Union has been to encourage Member States to adopt minimum standards of social protection to ensure that social entitlements gained in one state may be transferred to another, to monitor progress towards higher standards of social protection and to fund a number of initiatives and programmes against poverty. All this is eminently worthwhile but the question is: is it enough? I think all of us who are committed to European integration will admit to a lack of certainty at the moment. We are busy with the big projects, such as EMU, and at the same time we are worried that Europe is failing to address the real needs of so many of our citizens. Nor, for the most part, do we have a clear vision of how the European Union can be made to do this effectively in the near future.
There are valid criticisms to made of the Maastricht Treaty's imbalance between the economic and social dimensions but the question now is: how do we modify Maastricht to reflect best such an equilibrium? Let us consider the social dimension.
The inter-governmental conference which opened in Turin last March and which continues under the Irish presidency, offers us an opportunity to redress the shortcomings of Maastricht and to begin to establish a framework in which social policy considerations and the market are in balance. A major aim of the Irish presidency is to advance the work of the IGC in this direction. The Florence European Council set a challenging mandate for the IGC in providing that the Irish presidency should aim to bring forward to the Dublin Council in December a general outline for a draft revision of the Treaties with a view to the IGC being able to complete work as envisaged by mid-1997. The overriding objective of the Irish presidency is that the IGC should contribute to the development of the European Union in a way that corresponds to the aspirations of the people of Europe, is relevant to their everyday concerns and responsive to their needs.
This means that we must confront squarely the current situation whereby in the European Union there is a serious lack of balance between the strong legal and financial instruments available for economic policy and those dealing with poverty, inequality, unemployment and the labour market. In purely economic terms the integrated market of 350 million people will be highly inefficient if 52 million people are too poor to consume the goods and services offered in that market.
Equally, the onus on public expenditure to support a large number of elderly, unemployed and poor people generally could be a heavy burden on the Union whose working-age labour force of 133 million is already less than half the total population. Again, if we can develop strategies which will lessen the burden on welfare systems and equip those 52 million people to contribute and to consume on a par with the rest of society, then everybody wins.
I have sought to use my time as chairman of the Social Affairs Council to encourage a reflection on how social protection systems might contribute to such a spiral of positive social gain. The starting-point must be a recognition that the economic and labour market context in which these systems operate has changed dramatically within our lifetime. Imbalances between the supply and demand for labour have given rise to an unprecedented, persistent and high level of unemployment. This can reach very high concentrations in certain regions, in urban ghettos and among groups such as young people and those who are poorly educated and unskilled. This is precisely the type of poverty and inequality which presents us with the principal challenge at European level if we are to meet our Copenhagen commitment.
In the past the main aim of European social protection was to provide an adequate replacement income to people experiencing unemployment or illness. Happily, Europe can record a great deal of success in regard to this objective. However, it is necessary for us to re-examine critically whether these original objectives are sufficient in the current climate and to review whether there may not be aspects of our social protection policies which of themselves can impact on the incidence of unemployment and therefore on poverty and inequality. To that end I hosted an informal Council in Dublin last July. In essence the Council agreed there that the challenge facing social protection systems is to take on new objectives concerning the prevention of unemployment and the reintegration of the unemployed. In view of our discussions in July I would propose a resolution for agreement at the Social Affairs Council in December which sets out how the Union and individual Member States might implement this role in a complementary way.
It is vital, given the unprecedented degree of focus on the unemployment issue generally within the Union, via the Essen process and the Santer pact, that social protection ministries should increasingly engage with, and contribute to, these processes rather than see their role in terms of passively dealing with the consequences of unemployment. It is, moreover, vital to the interests of the people of Europe that labour market and employment policy decisions are not taken solely on the basis of fiscal priorities. Thus I am confident that by the end of the Irish presidency we will be able to report progress on the way Europe is tackling unemployment.
It is, however, a matter of personal regret that we are unlikely to be able to record any progress on such simple, limited but valuable proposals as the fourth exclusion programme commonly known as Poverty IV and Actions in favour of the Elderly. Look again at how the Commission's three earlier programmes against poverty worked. They reached out to local groups. They gave rise not to a big programme which was remote from citizens but to a series of small local initiatives. Paradoxically, the supposedly remote and undemocratic bureaucracy of Brussels taught Ireland, for instance, some lessons on how to reach out to, and involve, some of our most marginalized citizens. It seems to me a great pity that such worthwhile programmes, which did not in my view threaten national competences, should have foundered on the rocks of subsidiarity.
My primary aim in relation to Union action against social exclusion is practical. I want to be able to re-open the route by which Ireland has learned and mainstreamed the lessons of Poverty I, II and III, not just for Ireland's sake, of course, but for all the Union who gained similarly from the poverty programmes and, indeed, for all those who will join us in the future. That is why Ireland has proposed a specific Treaty change in the area of social exclusion. As a result of such a change three things would happen. Firstly, the competence of the European Union to engage in anti-poverty programmes would be clarified so that such actions will have a clear legal basis. Secondly, this will permit more significant European poverty initiatives in the future. Thirdly - and perhaps most importantly - we would keep the idea that Europe has responsibilities in the fight against poverty squarely on the agenda.
Ireland already supports incorporation of the social chapter into the Treaty. Our IGC proposal is also consistent with the view of the Commission in its IGC opinion which urged clear Treaty provisions for cooperation between states on matters of social policy such as the fight against marginalization and poverty. The Commission has since expanded on that earlier opinion in its contribution to the IGC of 23 September where it proposes an updated and fully integrated social chapter. In my view this proposal would complement my government's proposal.
More broadly, I want to see the aim of fighting exclusion and one of its principal causes, unemployment, become more central to the activities of the Union. I repeat: the current IGC offers us the opportunity to improve on Maastricht, to reconcile the claims both of competitiveness and social protection within the Union and to eliminate the potential for social dumping between Member States. Our social protection systems, properly managed and modified as appropriate to reflect changing economic, demographic and labour force circumstances, serve us very well as a positive factor in the productivity of the Union. We have to integrate social and economic policies, not segregate them. The alternative is to continue to consign millions of European citizens to lives of diminished hope and opportunity.
I welcome this opportunity to reflect on the potential of social policy and in particular on the potential to develop social protection and social exclusion policies in a European context. I should like to thank you for the opportunity of sharing my views with you as to what we can do together to respond to the needs and hopes of the people of Europe. In turn, I look forward to your views and those of the Commission on poverty, social policy and related issues. As a former Member of this Parliament, it is always a pleasure to return here and share in discourse with parliamentary colleagues.
(Applause)
My warmest thanks to the President-in-Office of the Council, Mr De Rossa.
Madam President, I too am pleased to have the opportunity today, speaking on behalf of the Commission, to mark the International Day for the Elimination of Poverty. Despite the many positive changes that have taken place in the last decade, poverty is still the greatest problem facing the world.
As the President-in-Office said, some 1.2bn people live in abject poverty and more than half of them go hungry every single day. The fight against poverty in developing countries is, of course, enshrined in the Maastricht Treaty and is one of the key objectives of the European Union's development cooperation policy.
In December 1993 the Council of Ministers adopted a resolution on this very subject, which forms the basis for our current activities. This resolution clearly states that the fight against poverty should be integral to the preparation and the implementation of all development policies and programmes. It also emphasizes that the yardstick for development measures by the Community and by the Member States must be the improvement of the living conditions of the poor and investment in human resources.
Today the European Union provides about ECU 4bn per year in assistance to some 100 developing countries around the globe. This figure does not include food aid or emergency humanitarian assistance. The bulk of European Union assistance goes to the countries of Africa, the Caribbean and the Pacific, for whom the seventh European Development Fund covering the five-year period from 1990 to 1995 amounted to some ECU 10.8bn.
The next EDF period from 1995 to the year 2000, will in total provide some ECU 13bn of assistance and all of this will be, of course, by way of grant terms.
In the global perspective Europe is a comparatively rich region of the world and many would say that, in comparison with the developing countries, we do not have a serious poverty or social exclusion problem. But I wish to say that any complacency within the European Union would, of course, be misplaced.
The motion for a resolution, which you will debate later, underlines Parliament's commitment to developing an appropriate strategy in the European Union and in the Member States to combat poverty and social exclusion.
The Commission shares that commitment. The Commission is committed to a citizens' Europe and the people who live below the defined poverty threshold in the Member States - reckoned to be in the order of some 52m people - risk becoming the forgotten people of Europe. Here in Europe, it is important to tackle relative poverty as well as absolute poverty, because if we do not tackle relative poverty and social exclusion we run the risk of undermining social cohesion in Europe. And if we do not maintain social cohesion within the Member States, then we will not deliver the full potential of the European Union. There is both a moral and an economic argument for activity and not passivity. I recently told Parliament's Committee on Social Affairs and Employment that we live in a very disquieting time insofar as social action is concerned here at European Union level and we must insist on the insertion into the Treaty of a proper legal base with qualified majority voting for the adoption of programmes in the social sphere. If that outcome is not secured, the future of programmes and actions of any consequence in the social policy area at European level is in serious danger.
Much more needs to be done if all Member States are to be brought to agree on this vital point. The active involvement of this Parliament and its individual Members and the help of all the relevant NGOs is essential. There needs to be intensive lobbying of all to ensure that all are aware of the strength of feeling that exists on this subject.
The IGC has been mentioned. It cannot be allowed to ignore this matter. Nothing less than the human face of European social policy is at stake here. Indeed, the whole concept of a people's Europe geared towards improving the quality of life for all its people is at stake too.
I would like to make an appeal here at this part-session today. I appeal to you, President-in-Office, Minister Proinsias De Rossa, to take this message back to the Council and to your colleagues in the presidency currently responsible for the IGC negotiations so that, together, we ensure that the Intergovernmental Conference gives us a firm basis for social action in the future. I would also include Parliament in that appeal. I appeal to Parliament also for its active involvement and support for a Europe-wide mobilization of all those who strive daily to address the needs of the poor, the vulnerable and the disadvantaged. These matters should be of primary concern to us all.
Madam President, I wish to thank the Irish presidency sincerely for helping to initiate this debate to mark the International Day for the Elimination of Poverty and because the Irish presidency has made the fight against exclusion one of its highest priorities. I also wish to thank the Commissioner for making his stand on this vital issue so clear today and two weeks ago when he came before the Committee on Social Affairs and Employment.
The resolution we have tabled here today is not just concerned with poverty inside the borders of the European Union but also globally - and I agree with what both the Minister and the Commissioner have said on that front. To make it absolutely clear, in our resolution I will accept some of the amendments by Mrs Schörling, on behalf of the Green Group.
Although our resolution is not just concerned with poverty inside the European Union there has to be something badly wrong when in this wealthy part of the globe over 50m of our fellow citizens are shackled by poverty. Article 2 of the Treaty - it is worth re-reading - promises sustainable growth, a high level of employment and social protection and the raising of the standard of living and the quality of life. For too many millions of our fellow citizens those words are no more than empty rhetoric.
Our Finance Ministers are mostly locking themselves into the final drive towards economic and monetary union, and I support that move towards monetary union. But let us accept today that it cannot and must not be won at the cost of the hopes, the needs and the aspirations of so many of our people.
There has to be balance. But I wonder where the balance is when, to my shame, my own government has been instrumental in securing in the Court of Justice the suspension of payment of ECU 12m to the elderly, the poor - those pushed to the very margins of our society.
The word has to go out far and wide - the Commissioner is absolutely right on this point - to the people of Europe, the churches and the organizations working with the excluded to represent their interests. They have to demand that their ministers - not all ministers are like Mr De Rossa - will work within the Intergovernmental Conference to deliver two things that we really need to do our job at European level. Firstly, an employment chapter to give us the tools to begin to tackle unemployment and particularly long-term unemployment in a coordinated way across the Union. Secondly, a solid basis in the Treaty for programmes of action to assist those excluded and most in need.
Only with the action to give reality to those promises in Article 2 will this become a Union worthy of the name. Without that, quite frankly, the Union will not deserve to succeed.
I sincerely wish to thank Minister De Rossa personally for his commitment to the battle in this field.
Madam President, ladies and gentlemen, how can we hope to succeed internationally in the fight against poverty if we cannot even agree on a common basis in Europe? The legal basis does, in fact, seem to be a crucial obstacle to the further development of a successful poverty programme in the European Union, because the United Kingdom and Germany are refusing to allow further progress at EU level, on the grounds that this is a national matter under the principle of subsidiarity. The action before the European Court has succeeded, for the moment. So it is dubious whether they will agree to the adoption of programmes and schemes designed to react to the needs of Europe's poor, vulnerable and disadvantaged.
Under Commissioner Flynn's proposal, Council decisions would in future have to be taken by a qualified majority. I doubt whether the countries in question will vote for the proposal at the Intergovernmental Conference. Another factor is that definitions of the term poverty vary from country to country. Some countries also have reservations, considerable reservations in some cases, about the so-called alternatives or the second labour market. In this situation, from the Commission's standpoint at least, the only hope is a favourable final judgment by the European Court.
Assessing the results of this programme is certainly very difficult. The objectives, at any rate, can be rated as unambiguously positive. The reintegration of marginalized people into society by finding them meaningful employment through a social programme is certainly desirable. And those concerned must be helped to continue developing their own skills by way of appropriate training and retraining.
The areas suggested, independent recycling works and small-scale craft-based enterprises, which will eventually be viable without subsidies, can be rated favourably. The tandem concept, by which the individual concerned is allocated an experienced social worker as a guide, is the right answer to the problem of reintegration. Intensive involvement of the older population of the so-called ghettos in aspects of education is being tried, as in America.
The homeless - of whom there are, after all, 3 to 5 million in Europe - are to be put to work building their own future homes. That too is another good idea, where the resocialization of the marginalized and the creation of jobs go hand in hand. The promotion of social activities, though not yet to be equated with regular employment, is important.
It remains to be noted that clear criteria for the target groups are observed. The Commission has laid down six criteria, of which those concerned must satisfy three. This, too, seems to me to make sense.
The Council and Commission must reach an early agreement to enable them to provide rapid, unbureaucratic assistance in the future. It is irrelevant here whether the main focus is at national or European level, or whether Europe provides the framework and the Member States coordinate the individual initiatives.
The critical thing is that action should be taken immediately to benefit those afflicted by poverty. That is what I ask, on behalf of the PPE, on this International Day for the Elimination of Poverty. I should also like to thank the Irish presidency and Commissioner Flynn for their commitment.
Madam President, I would like to join my colleagues in welcoming the President-in-Office to the House and also to welcome Commissioner Flynn. However, after those two platitudes, there are serious and very hard-hitting measures and issues to be discussed.
I think that when we look here today and listen to the speeches that are made, each of us will lay out our stall, we will say how we feel so badly that the most powerful economic bloc in the world, the European Union, has so many people long-term unemployed. We will say we must do something, we must continue the fight, we must do X, Y and Z and at the end of the day we end up with a court decision and a government saying that you cannot spend money on that.
And what has the President-in-Office done here today? He has shown us the kind of actions that could be taken, the positive steps that could be made. Unfortunately, the President-in-Office has not been able to convince his colleagues in the Council of the value and the benefit of those and we must push harder to ensure that we get those messages across.
In his speech the President-in-Office mentioned the national anti-poverty programme strategy which he put in place in the Irish government. That is something that could be used as a blueprint for a European model. Please get it on the agenda. It is even more horrific for me as an Irish person - and I am sure Commissioner Flynn as well - that the whole idea of an anti-poverty strategy in Europe came from a former Irish Commissioner, Commissioner Hillery. We can see the tremendous work that was done with the tiny amounts of money that were given in the previous programmes and all that was achieved; it allowed people to feel empowered.
The point about the Paul partnership in Limerick or the Pavee Centre in Dublin, which were funded under the poverty programme, was not that they were agency-led or agency-based but they were issue-led by the people who were involved and the people who were affected most of all.
Unfortunately I do not have enough time to go on, but to conclude - and seeing as how we are in an Irish vein - I want to quote you George Bernard Shaw, who said: ' To hate our fellow man is not the ultimate sin. To be apathetic towards him, that is the essence of inhumanity' .
Madam President, ladies and gentlemen, the quality of a society is to be measured in terms of how it treats its poorest members and not in terms of economic performance. I believe that we should stress this point on the International Day for the Elimination of Poverty and at the same time stress that the European Union also has a responsibility in this area.
I should like to thank the Irish presidency for the initiative it is taking on this point. However, I must also express my concern at the fact that here in the budget debate we have to fight so hard in order to obtain, in the Council procedure which follows, the small amount of money which is available from the European budget to fund programmes concerned with combatting poverty and with the situation of elderly people in Europe. We should be ashamed at this and I am not optimistic regarding the outcome of these negotiations with the Council. But I do wish the Irish presidency success in this and offer it my full support.
But we must do more. We also have the duty to look at areas where we can do something about poverty. If I as rapporteur for example, look at the demographic data on Europe I see that progressively fewer numbers of people will be productively participating in the labour market, that we will have more elderly people, and fewer young people. We must pursue an integrated policy in regard to social security costs. At European level we must also have the courage to consider shifting the charges on work to other areas if in future we want to be able to increase retirement pensions for Europe's citizens. We must do that together, as otherwise people will always say that certain items cannot be included on the agenda due to reasons of competition. We must also ensure that this whole problem is debated at the next WTO negotiations. If we do so then we can look the underprivileged in the eye. Otherwise we cannot.
Madam President, I think we should also thank the Minister and the Commissioner for their sensitivity about International Poverty Day, because the Minister is right. According to the last report on human development from the United Nations, 1, 300 million people are poorer than 15 years ago and 89 countries are poorer than 10 years ago. Thirteen million children die every year from preventable disease and 200 million children are undernourished. Meanwhile the world spends 800, 000 million dollars on military budgets - and I do not even want to calculate the volume that represents.
The Commission has set out a grand definition of what constitutes poverty: people lacking in social, economic and cultural rights and who are excluded from the normal life of the community. The truth is there are 52 million poor people, three million homeless people and 17 million unemployed people in Europe. In my own country - I refer to my country and Portugal, perhaps because they are very close together - there are seven million poor people and a third of the Portuguese population is at the poverty level. And the levels of unemployment, insecure employment, poverty affecting women and the situation of older people, increasingly numerous, are going to spread poverty in Europe, a privileged continent compared to the rest of the world but a continent with enormous problems.
It seems to us that the cuts proposed by the Council in the budgets for the coming year and the cuts proposed by the individual countries to meet the convergence criteria are producing definite social data proving that we are not going in the right direction. The blocking of the Poverty IV programme is a disgrace. The pilot projects in Poverty III demonstrated their effectiveness in helping people make progress.
So you are right, Commissioner, Minister. The revision of the Treaty needs to include a legal framework making it possible to advance in that direction and, of course, to take decisions by a majority to prevent the continued blocking of important programmes in this area.
Madam President, dear colleagues! This is not just a celebration of the international day for the eradication of poverty, but also the international year and decade , 1997-2006, for the eradication of poverty. The initiative taken by the UN to focus on the world&#x02BC;s poverty problems and on the fact that the differences between poor and rich and South and North are growing all the time is absolutely necessary. We need to remind ourselves that a fifth of the world&#x02BC;s population, in other words, the rich industrial nations, have at their disposal 85 % of the world&#x02BC;s resources, expressed in GNP. There are currently more people dying of poverty and starvation than as a result of war. According to FAO statistics 800 million people suffer from hunger.
Unfortunately this year, and this day has perhaps not been observed as it ought to have been. We politicians, of course, have a particular responsibility in this respect. It is for this reason that I welcome the Council and Commission&#x02BC;s speeches here to day. I also welcome the resolution which we in the Social Committee have adopted through our President. The resolution raises many important aspects, particularly the focus on the 52 million poor in Europe. Of course we have a particular responsibility to fight social rejection and poverty within Europe and the EU but we must not forget the world outside.
According to the UNDP&#x02BC;s "Human Development Index' only four countries in Europe, those such as Azerbaijan and Armenia, fall into the lower half of the table of 174 countries. Against this background, Madam President, it is shocking and sad that the EU is reducing its development aid to the poorest countries and to Non Governmental Organisations. Dear colleagues, let us not only show solidarity when we vote for the resolution but also when we vote for the budget here tomorrow.
Madam President, it is undoubtedly fortunate that, once a year, we give thought to eradicating the poverty which continues to increase in a world where prosperity goes hand in hand with inequality. It enables us at least to pay tribute to the outstanding work of the NGOs.
Nevertheless, let us not be hypocrites. Looking only at the European Union, the fight against poverty will require a pugnacity which, it must be said, the European institutions have not always shown us. The facts are there, however. Poverty today is spreading. It affects nearly 55 million people over the whole Union and we know the extent to which young people, women and single-parent families are the first victims.
So what can we do? I listened to you, Mr President-in-Office, with considerable hope and I believe that education and the fight against unemployment are equally effective elements in this difficult struggle against exclusion. However, the European Union will only be really effective if it can renounce the economic ultra-liberalism at its heart, if it can focus its action on the construction of a social Europe that cares for the dignity and well-being of its citizens.
Madam President, I trust you will not hold it against me if in just one minute's speaking time I do not look for examples of poverty far from home but try to open people's eyes to the misery and poverty suffered by so many of our own people.
In structural terms, poverty in the European Union countries is a problem which principally threatens to affect families with children. Combatting poverty in our own countries must therefore principally take the form of offering material and moral support to families and above all families which often have to survive on one income - and very often a very modest one at that - by ensuring an in-built priority for our own people when it comes to employment and social welfare.
In my own country I see that the government is doing the very opposite and seeking to make so-called savings on child benefit while at European level you need only take a quick glance at the budget to see, without any exaggeration, that a great deal of money is being thrown out of the window.
I am therefore very critical of yet another international day against poverty, yet another day with a lot of hot air and little substance.
Madam President, President-in-Office, Commissioner, colleagues, in recommending this resolution to you I want to draw your attention to the views of the people of Europe. The most recent 1994 Eurobarometer survey on the perception of poverty and social exclusion in Europe indicates that most Europeans believe that the levels of poverty and social exclusion have increased in the last ten years and that the gap between rich and poor is growing.
The Europeans surveyed, who were a large and representative sample, attribute the growth in poverty and inequality to the increase in long-term unemployment and the loss of solidarity within European societies. Our citizens believe that there should be a concerted, integrated approach by the public authorities to combat poverty and social exclusion, 89 % believing that the European Union should be intervening. Despite what has been said this morning, little is known about the action that the EU has taken, and amongst those who do know about it the majority believe that it is insufficient.
I believe that the perceptions of our European citizens are accurate. The European Union has not taken concerted action to address the multidimensional issues, the causes and consequences of poverty. That is why in this resolution we are calling for a Commission taskforce to be established with the common purpose to develop far more integrated strategies and to coordinate the use of Community resources to combat social exclusion in the European Union.
That is why within our resolution we are calling for solidarity and condemning the action of certain Member States, led by the United Kingdom, who have caused the suspension of the funding programmes aimed at benefiting the poor and socially excluded including the elderly. That is why we are calling for changes in the Treaty. It is not just a call to arms, Mr Flynn, but a call for compassion and a call for action at European level.
Madam President, the effect of poverty on an individual is more devastating than anything, save for violations of his rights and dignity. Poverty is an assault on the family. Only the poor know what it is to be poor. In my report of March this year, I stated that there are 52 million people living in poverty in Europe; although dating back to 1988, that statistic should prevent us sleeping at night. But how are we to defeat this scourge and provide relief to these people living in poverty? Well now, one solution is that all of Europe's citizens should be educated and trained to be better at sharing poverty. Let me make myself clear. Citizens trained to save, to distribute resources in circumstances in which industry expands not for its own sake but to achieve a social objective; where our energies are used for the common weal and politics achieves its highest goal of thinking first of those who have been abandoned, the misfits, those without families, the sick, the handicapped, the unemployed, those who are homeless and lack the comfort they need to survive.
Winter is approaching and a severe crisis in employment will take away any prospect of development. An industrial revolution that we neither foresaw nor fully evaluated will affect men and women together with their children at the peak of their working life - and none of us will be able to anything in the immediate future.
When it made 30, 000 employees redundant, IBM in America has had to take on psychiatrists to help the scientists who were on the brink of insanity and extreme poverty. Now, my friends, let us not let World Poverty Day go by in vain! Let us do something concrete, let us give these poor people - and give to them directly! - a subsidy to secure the minimum for survival, not just the legislative basis: a few ECU will do the trick. Let us set up reception centres directly linked to our institution. We have to understand that the principle of subsidiarity does not provide adequate responses to ensure that this Europe of ours is appreciated for what it is, that is to say a supreme body which, in order to be united and to unite, needs first and foremost to secure the primary good, namely the health, dignity, development and protection of its children, Europe's citizens.
Madam President, last Friday I went to a neighbourhood in my constituency where up to 80 % of the households are in receipt of some form of welfare payment. They have many problems and yet in spite of these - or perhaps even because of these - there is an enormous commitment to community spirit to fight back.
Some time ago they submitted a well-researched, modest but focused proposal to the Commission for funding to systematically tackle the problem of a high drop-out rate from school at an early age. This phenomenon, perhaps more than most, perpetuates social exclusion.
Their application so far has gone nowhere. This is not because of its quality, nor is it because of an unwillingness on the part of the Commission to consider it. It arises because of the mean-spirited Eurosceptically-driven case brought by the UK government against the Commission on the question of legal competence in the domain of social exclusion.
I felt ashamed, Madam President, in this neighbourhood that refused to be marginalized, that right now there is nothing I can do. However, my political conviction is reinforced that whatever happens in the Court of Justice, which we must respect, the Intergovernmental Conference must change the rules for social policy to avoid being taken hostage by individual states.
I refuse to accept that neighbourhoods that exist on a social or economic margin should be of no concern whatsoever to Europe. If today's debate, Mr President-in-Office, can underline any message, the message is: take the courage and conviction from here that the rules must be changed.
Madam President, I too wish to thank the President-in-Office and the Commissioner for their statements. Although we do not have analytical data on poverty at a European level, the estimates given by the Commission and the individual Member States show that it is on the increase. It is on the increase above all because of the growth in unemployment; the increase in the number of insecure and atypical jobs; and, increasingly as compared with the past, it has to be recognized that it is possible to have a job and still be poor. Above all, as well as producing poverty, the growing prevalence of insecure jobs causes other harm: it both increases inequalities and poses a threat to social welfare systems. All governments are having to contend with budgetary problems and all governments are having to contend with the problem of being constrained to reduce public social welfare measures.
What then is to be done? A suggestion for the Commission: in the same way as we have economic indicators on inflation and gross domestic product that are able to gauge the performance of the economy and the effects of economic and monetary policies, we need to set in place, at a European level, poverty indicators as a means of checking on the effectiveness of the social policies that are being applied. I wish therefore to ask the Commission to undertake effective action in that direction. I listened with great interest to what the President-in-Office had to say. Two things have to be done promptly. One of them immediately: succeed in persuading all of the Member States that we have to reach agreement on the issue of the legal bases and provide for resources in the Community budget. I think we should be ashamed of having cut resources.
The second issue concerns the Intergovernmental Conference. I wish to put a question to myself and to honourable Members, to the Commission and the Council. If Europe does not manage to promote social justice, to affirm the right to work and the dignity of the individual, then I think it is legitimate to ask: ' what is the point of the integration process?'
Madam President, I cannot help but be impressed that, here in the European Parliament, one of the richest places in the world, we are holding a debate on the problem of growing poverty, a fact in today's society. Out of respect for those suffering from it we cannot restrict ourselves to good intentions, possibly finding solutions which do not really solve the problems at the root.
Realistically we must bear in mind that poverty, like all social problems, cannot only be done away with by increasing public spending which, although undoubtedly necessary, calls for a dynamic market economy, but it is attracting private investment which in the end creates jobs.
On the other hand, it is vital to bear in mind that poverty is to a great extent the fruit of improper planning, with people flocking to the big metropolitan areas, leading to a vicious circle where increasing amounts of public spending are being wasted.
In Portugal, the area around Lisbon, despite a huge concentration of public resources, has been one of the fastest growing regions in the whole EU in recent years. Even if this is not to their personal taste, politicians have to promote a much more balanced urban network as this is the only way of fighting effectively against this scourge which puts us all to shame - it is the only way of really helping people suffering from poverty.
Madam President, only chance dictates that we have now moved on from the debate on the reform conference to the subject of poverty, but it is highly appropriate! All of us here are joining together to agitate for action against poverty, while at the same time the Council of Ministers is binding our hands. The main cause of poverty is unemployment, and it is certainly no matter of chance that it is precisely the United Kingdom and Germany, who filed the suit against the poverty programme, that have also opposed the employment chapter in the new Treaty. Those two national governments are responsible for the fact that ECU 12 million are now frozen, and many projects are likely to have to wait 20 months before a decision can be taken.
In every country, low incomes are associated with reduced educational opportunities for children, poor diet and health care and increasing homelessness. A particularly striking statistic is that the German Society for the Protection of Children believes there are as many as 50, 000 so-called street children.
In West Germany and the United Kingdom there has been a widening of the divide between rich and poor since the 1980s, and in fact both categories have increased in size. Parliament and the Commission long ago offered to negotiate with the Council of Ministers to establish legal bases for various programmes. Despite the Irish efforts, nothing has been done. It is essential, therefore, that in future the Council of Ministers should adopt social programmes by a majority rather than unanimously. Poverty is not a natural disaster. To combat poverty and to integrate the poor into our society, we need a long-term strategy which effectively and continuously coordinates national and European concepts.
Mr President-in-Office, it is not just that about one-seventh of the European Union's population is afflicted by poverty. It is not just that the number of poor people correspond, in terms of population, to one of Europe's large countries or to about half of the fifteen that we call small countries. What matters is that they constitute a second, parallel world, the world of next-door. Consequently, the fight against and the elimination of poverty should be the European Union's prime target and first priority. I fear that it is not. I wish it were, and we are striving to make it so, to rid the European Union of the shame of its refusal to promote programmes to combat poverty. There is no place here for any legalistic sterility or bureaucratic or accounting small-mindedness.
Mr De Rossa, I enjoyed your speech. I hope that your country, and I wish the same to you too Mr Flynn, that Dublin will become the place where institutional reviews are brought in that result in the creation of a new legal base for a social policy to fight poverty.
Madam President, in order to make up for my forgetfulness, I should like to introduce gender mainstreaming into my two amendments to the resolution on poverty.
A differential analysis according to sex revealed to Mr Boutros Ghali in Copenhagen that 70 % of the very poor are women. The proportion is the same in Europe. Poverty has become a female condition here. Women, who have entered the world of work in massive numbers, mostly have insecure or part-time jobs. They suffer discrimination of all kinds. They form 55 % of the long-term unemployed and 90 % are heads of one-parent families. Women in Europe are therefore still the excluded among the excluded.
Despite all these obstacles, here, like everywhere else, they do two thirds of total work. They are the main agents in promoting lasting development and in providing for the education of future generations.
I therefore stress that our committees must institute gender mainstreaming so that all the EU authorities and the governments of Member States include women in action programmes for the elimination of poverty, on a par with men in taking political, economic, social and cultural decisions. I insist that the IGC officially recognize equality between men and women as a fundamental right.
Madam President, I appreciate being given the opportunity to respond to the debate here this morning. It is clear from the contributions made that the view of this Parliament is similar to my own, namely that the future of Europe must be rooted in a vision of society where market values are framed in the context of human values and where market forces are marshalled in the interests of society as a whole.
At the core of this vision is the concept of social solidarity which embraces the right of the individual to benefit from the support not only of the family but also the community and the concomitant responsibility of the individual to contribute to providing those social supports.
It must be emphasized time and again that currently thirteen of the fifteen Member States support the programmes which are blocked at the moment. One of the critical issues which is blocking the programmes is the fear that by continuing with the kind of programmes that are proposed under Article 235 subsidiarity will in some way be overtaken or set aside. We must find ways to reassure the Member States and regional authorities that subsidiarity is not at risk from these kinds of programme. We must also find a way of changing the Treaty establishing qualified majority voting to enable these programmes to be put in place, not only the programmes which are currently blocked but other ones which may also be necessary in the future.
I appreciate the Commissioner's contribution and that of the chairman of the Committee on Social Affairs and Employment, Stephen Hughes, and indeed all the contributors who have been so supportive this morning. I hope this will be heard by the Member States who are involved in the IGC. I certainly will be bringing it to their attention and I hope all the Members will do likewise.
I thank the President-in-Office of the Council.
I have received a motion for a resolution pursuant Rule 37(2) of the Rules of Procedure.
The vote will take place in a moment.
VOTES
Madam President, I think there is so much commotion in the Chamber and such different ideas of what is being put to the vote that I would be very grateful if we could vote again to check that the vote was correct. Would that be possible?
As was clearly stated, it was a roll-call vote. Your vote is recorded. If you pressed the wrong key, you can still tell us and that will appear in the minutes. But you know very well that I cannot take the vote again.
Whilst accepting that you cannot take that vote again, if Members notify the services that they wish to change their vote and that takes us over the threshold at 313, can you inform the House whether it will now be declared as carried in that situation?
I am well aware that for some Members there was perhaps a problem, but quite honestly I cannot take the vote again.
Madam President, it would be wrong if our votes were determined on the basis of faulty equipment. I tried to press the green button to vote 'Yes' but it did not register. It is wrong if we are making decisions in this Parliament based on faulty technical equipment.
Madam President, through no fault of yours there was nothing on the screen to indicate which report we were voting on. There is a lot of noise in the Chamber and it is impossible to follow this vote. There is a delay between you calling the vote and what is appearing on the screen. It is very difficult to follow this vote.
Ladies and gentlemen, even if a moment's daydreaming distracts your attention from our voting sheet, you still have, fortunately, our Group leaders to guide you. I listen to you with a great deal of respect, obviously, and I am taking note of your remarks, but that is all I can do.
The Danish social democrats have voted in favour of the proposal to amend the list of extraction solvents, since the change does not affect the level of protection in Denmark.
However, it is stated in the Commission's text, as part of the annex, that these approvals should in future be carried out by the Commission alone. This refers to the so-called committee procedure, where it is neither possible to obtain access to the documents, nor to keep track in any way of the decisions which might be taken.
Clearly, it should be possible for the many technical decisions to be taken by Commission officials, but the Danish social democrats find it worrying that these matters should be left to the committee procedure, as long as there is no proper openness in this area.
Lehne, Ford and Linzer reportsBonde (EDN), Gahrton (V), Holm (V), Lis Jensen (EDN), Krarup (EDN), Lindqvist (ELDR), Sandbæk (EDN), Schörling (V), Sjöstedt (GUE/NGL) and Svensson (GUE/NGL), in writing. (DA) The three reports on freedom of movement of persons in an EU without internal frontiers are an important sign of the shift from cooperation towards the formation of a state, and even though there are some attractive proposals in the reports, the Scandinavian opponents of such a union cannot support the dismantling of the internal frontiers and the establishment of a common external wall.
In a system of free international cooperation, each country can control who enters and leaves its territory. It is this right, one which is normally associated with a nation, that is now being established for the EU. This is an important function of a state. The next step is, of course, to create a common citizenship, with common rights and duties. Also part of a state are resources such as a currency, armed forces and police, and these are now also being created for the EU, which is thereby coming to resemble a state, rather than a form of practical international cooperation between independent countries.
We as Scandinavian opponents of such a union are strongly in favour of international cooperation, and we wish to see cooperation involving all the nations of Europe. However, this should be cooperation, not a state, and we warn those who wish to build a state that, with their excessive centralism, they are also poisoning the ground for sensible international cooperation and trade.
We are in favour of trade and cooperation, and of sustainable development through highly internationalized economies, but we are forced to reject even attractive proposals when they form part of the establishment of a new state which will crush the democracy of our countries. Without democracy, there can be no progress. We cannot remove the frontiers between the Member States and transfer decision-making from parliaments to market forces and committees of officials behind closed doors without this leading to rebellion or decline.
We hope that the rebellion will take place in a peaceful way when the Maastricht II Treaty is put to a referendum, since the decisions being taken here in Parliament are out of touch with the electorate outside.
Let us abandon the plans for the new state frontier. Let us return to our citizens' wish for practical cooperation between our countries.
The Danish social democrats do not feel that the time is ripe to remove the controls on persons at the EU's internal frontiers. We are therefore abstaining on the reports on this subject by Mr Lehne, Mr Ford and Mr Linzer. Regardless of the need to implement the internal market, in our view we have to take the problems of drugs and arms smuggling very seriously. These problems have not become any smaller because of the internal market. Only effective controls on persons at the internal frontiers give us a reasonable chance of stamping out this form of crime, and therefore we cannot do without them until these problems have been solved.
Ford report
Madam President, I am speaking on behalf of the Socialist Group in the European Parliament which will be supporting my report on free movement. It is a pity that the Commission does not stay here for the explanations of vote, because it might learn something about why this Parliament adopts particular positions.
The Treaty of Rome states that there should be free movement of goods, services, capital and people. The first three of these have had their seven-league boots on for some time, while the last has been left to hobble forward unaided by the Commission.
Even now the directive the Commission has given us is a little bit of a poisoned chalice: it is free movement 'if' ; free movement 'if' Spain and Britain sign the internal frontiers directive; ' if' Spain and Britain resolve their problems over Gibraltar; ' if' the Dublin Convention is ratified. But Parliament wants progress now and the Socialist Group wants progress now so that we get free movement of Europe's 12 to 14 million legal third-country nationals living in the European Union; free movement for the 4 million black Europeans we have in our midst; free movement of blind people without the nonsense of the current quarantine regulations for guide dogs which, as we know, do not work.
The Commission recently responded to a question of mine by saying that in the last five years not one single case of rabies had been detected while dogs were held in quarantine, costing us tens of millions of pounds.
Free movement of football supporters, unrestrained by over-officious policing when they have not been convicted of hooliganism or racism. We will be watching very carefully now what the Council of Ministers does on these proposals. Parliament will not tolerate delay.
We welcome open borders. It is satisfying that the internal market is being created so that people can move freely across borders. We have had a similar system in Scandinavia for a long time and it works extremely well. But, the fact that people can move freely across the borders involves risks, however, not least of which is that drugs can be moved across borders more easily.
In order to prevent this from happening and yet still allow free movement compensatory measures are called for. Such compensatory measures can, for example, include increased police co-operation.
If it deems it appropriate A Member State ought to be able to check a person at its national border if it suspects that that person has violated the country&#x02BC;s laws and regulations. To speak about removing internal border controls without linking this to additional activities is wrong. The removal of internal border controls must be linked to additional, compensatory measures. So far no real proposals for such additional measures have been put forward. First, we must be clear what we mean by additional measures, because there is a risk of increased drug trafficking between Member States of the EU and because criminals will be given greater opportunities to use the lack of border controls to avoid being brought to justice.
Each Member State should be free to decide for themselves what form and level of internal border control to implement between EU Member Countries. Free movement of people within the EU will not be put at risk by the fact that people may be checked at internal border controls. If, for example, Sweden is to maintain its current regulations concerning the import of alcohol, we must have the opportunity to check people crossing our borders.
Linzer report
Madam President, the Commission has presented us today with three proposals for Directives seeking to remove all controls from persons at all internal frontiers of the Union. This line of thought seems to us insane. This is certainly not the time, when migratory pressures are increasing around Europe, to implement a reform conceived in another age, when the Berlin wall still separated us from the East and the African economy had not yet plumbed the depths it has reached today.
The Council seems to have reacted well by proposing common action which would have reinforced controls on nationals of third countries travelling inside the Union, but which was broadly at variance with the three draft Directives of the Commission. Unfortunately, the Council seems to have retreated before the arm-waving of extremist supporters of free movement who, nevertheless, represent virtually no sector of public opinion. We call on it for a burst of courage.
In fact, not only is the principle behind three draft proposals for a Directive a bad one, but the methods give nothing in return. The so-called compensatory measures would compensate nothing at all and the so-called safeguarding clause is only for thirty days, a derisory period of time in face of the strength of the migratory pressures and their duration, which is reckoned in decades. Moreover, the three proposals make absolutely no reference, not even in visas, to the permanent right of Member States to preserve the security of the public in their own territory, a right they have under Articles 36, 48, 100a and others in the Treaty. This omission, which is certainly not fortuitous, speaks volumes about the Commission's intention to abolish all the defences of States in this area.
Finally, we can get the measure of the Commission's audacity when we see it peremptorily brush aside the general declaration of States that are signatories to the Single Act, according to which none of these provisions, and I quote, affects 'the right of Member States to take such measures as they consider necessary for the purpose of controlling immigration from third countries, and to combat terrorism, crime, the traffic in drugs and illicit trading in works of art and antiques' .
According to the Commission, this declaration is worthless since it would render Article 7a of the Treaty ineffective but, clearly, States adopted this detailed formulation because they felt that Article 7a was ambiguously drafted and wished to clarify it. The Commission has no right to delete such texts with the stroke of a pen, except to demonstrate its outrageous claim to be above the wishes of the people!
It is obvious that citizens from other countries should have the same rights as citizens of the Union to move freely across the borders. But this involves just the same increased risk of movement of unlawful substances such as narcotics across the borders as free movement for Union citizens does. It is, therefore, of greatest importance that free movement is supplemented with compensatory measures.
Of course citizens from other countries who have residence and work permits for one of the EU countries should be able to move freely within the European Union in just the same way as citizens from EU countries do. But, in our opinion, this reports places exactly the same incorrect demands as Ford&#x02BC;s report on the removal of personal controls at internal borders.
It is wrong to speak about removing the internal border controls without replacing them with additional measures. Removal of the internal border controls must be linked to additional, compensatory measures. So far, no concrete proposals for such additional measures have been presented. First, we must be clear what we mean by compensatory controls, because there is a risk of increased drug trafficking between Member States and because criminals will have greater opportunities to use the lack of controls to escape being brought to justice.
Each Member State should be free to decide for themselves what form and level of internal border controls to implement between EU Member States. Free movement for people within the EU will not be put at risk by the fact that people may be checked at internal border controls. If, for example, Sweden is to maintain its current regulations concerning the import of alcohol we must have the opportunity to check people who are crossing our borders.
Oomen-Ruijten recommendation
Information and education have always been the cornerstones of consumer policy. Community measures to allow free movement of products and consumer protection must recognize the need to make it easier to evaluate quality and prices. With comparative advertising authorized in some Member States and prohibited in others, the current situation works to the disadvantage of consumers.
It is assumed that advertising is a means of properly informing consumers so that they can make better choices. It is therefore important for European citizens that set limits should be defined with regard to advertising so as to increase their right to the protection of their economic interests and their right to correct information as the basis for proper choice.
The aim of this directive is to harmonize the conditions for comparative advertising with a view to completing the internal market and thus facilitating the free movement of publicity services within the Union. I will vote in favour of this important harmonization of the legislation to control comparative advertising.
Poggiolini recommendation
The Community health monitoring programme, based on Article 129 of the Treaty on European Union, is designed to protect the health of the citizens and prevent disease. Correct operation of the Community health monitoring system will allow all the countries of the Union to set priorities in health policy based on reliable comparative data on health, and improve the viability and effectiveness of health management.
I also entirely agree that a European Health Observatory needs to be created to establish a set of health indicators, develop a data collection and distribution network for these indicators and improve analysis of them.
I end by urging the European Parliament to stand firm against the Council on the budgetary allocation for this vital programme for the Union, because the amount allocated is ridiculous and an affront to the interests of the citizens of the Union.
The Danish social democrats believe that cooperation between the EU countries in the health sector is a good thing, when we are talking about research and the exchange of statistics. Many countries, including Denmark, may well need good ideas on how to organize their health services, and agreements can also be concluded between countries on specialized treatments. But when, through the EU, we start to touch on the actual treatment of illness and the payment arrangements for such treatment, we are going too far. We can appreciate that Members from countries where the health service has collapsed see a hope in the EU, but the payment of tax and thus the financing must continue to take place nationally.
It is clearly stated in Article 129 of the Maastricht Treaty that the Community - and thus the 15 Member States - shall contribute towards ensuring a high level of health protection by encouraging cooperation between the Member States and, if necessary, lending support to their action.
This proposal for a programme of Community action is entirely in keeping with the letter and the spirit of the Treaty. It is not a question of any kind of harmonization, but of a measure whose aim - on the basis of comparable health data - is to enable the individual EU countries to establish health policy priorities and to make health policy more cost-effective and hence more efficient.
Nevertheless, in adopting its common position on the Commission's proposal, the majority in the Council of Ministers has been unable to agree on anything but to water down what is in every respect a sensible proposal for a programme of action in the field of public health. This applies both to its financing and the shaping of the practical framework for implementing the programme.
I therefore entirely agree with the rapporteur's criticism of the common position, and with the recommendation from the Committee on the Environment.
Riis-Jørgensen recommendation
The Danish social democrats have voted today in favour of the European Parliament's proposal to change the name and the E number of alternatively refined carrageenan. The reason is that we do not wish to see the approval of an additive which may be confused with the additive carrageenan, under the same E number.
This is partly because it is a less pure substance than carrageenan, and partly because the substances are not the same. Carrageenan, for instance, is approved for use in breast milk substitutes, despite the fact that various studies have indicated problems with stomach pains and, in some cases, gastric ulcers in infants. If alternatively refined carrageenan is approved with this name and virtually the same E number, we believe there is a justified fear that the substance will be approved for babies.
Furthermore, we believe that we must avoid misleading consumers and, with a view to the future use of alternatively refined carrageenan, that a clear line should be taken on this new additive. It should therefore be called PES - processed Euchema seaweed - and given the E number E 408, instead of E 407a.
This recommendation from the Committee on the Environment, Public Health and Consumer Protection should be supported by a clear majority in Parliament. The recommendation seeks to ensure that there is no confusion between processed Euchema seaweed - PES - and carrageenan.
In accordance with the report adopted by the House at first reading, the Committee on the Environment is recommending that the two products - PES and carrageenan - should be marketed under different E numbers. The importance of this for consumers and their safety is clearly highlighted by the lobbying activity carried out recently in Parliament by representatives of the PES producers. If the question of the choice of E number was unimportant, these PES producers would have taken a passive stance on the matter.
The rapporteur and the committee should be complimented on the consistency they have shown in dealing with the proposal to amend Directive 95/2/EC, and Parliament should vote massively in favour of this recommendation, both for the sake of consumers and on grounds of principle.
Florenz report
We all know there is no life without water and its importance has made it the subject of numerous interpretations throughout history, from the concept of 'Numen' in classical Greece to the cause of confrontations in the Middle East. Water is one of the key factors in the life of human beings, so the Union needs a clear and consistent policy on this resource.
The rapporteur ably points out that water quality standards and their achievement in the Union cannot be dispersed across more than 50 directives, sometimes actually contradictory, and urges that a framework directive be submitted to Parliament, as indicated in the fifth action programme, for integrated and sustainable management of the water resources of the Union.
I conclude by recalling, once again and as always, that without strict control of both the quality and the use of our Community water, it is doubtful whether we can maintain and indeed improve water quality.
The Commission would appear to have been lacking in enthusiasm and foresight when considering this important area. If the Commission had shown the same energy as it showed for the EMU, I would certainly have been satisfied.
Unfortunately, it appears that the Commission lacks the background, the environmental understanding, an allround perspective and proposals for concrete actions to be able to put forward a policy on the issue of water.
The area that is most lacking, in my opinion, is the all-round perspective; other areas also affect water policies. This includes, particularly, the agriculture policy, subsidised by the EU, by which artificial plant breeding, containing many poisons, lead to serious pollution of water. The same applies to industrial policies where lax environmental policies affect our water, and to transport policy and energy policy etc.
The Commission must take an all-round view on the issue of our water which includes all of these points, otherwise the Commission words will just be a waste of more paper (which will also pollute our water).
It is important that the EU puts forward a progressive policy in this area, but implementation shall take place at National and regional or local level.
The Commissions's communication on water policy sets out a strategy for a coherent water policy which is intended to lay down the basic principles for managing water in the Community. The aim is that it should lead to a framework directive on water.
Unfortunately, the Commission's communication is not adequate to meet these goals.
Parliament's Committee on the Environment has therefore proposed that it should be reinforced. It is calling on the Commission to establish criteria for prevention at source, to set tougher limit values for substances in water, and to use a combination of emission standards and environmental quality objectives in water policy. In a letter to the Committee on the Environment, Mrs Bjerregaard has promised to comply with these demands. In the light of this letter, the PSE Group will vote in favour of Parliament's report, since it guarantees, together with the letter from Mrs Bjerregaard, a sound water policy for the future.
Dublin European Council
Madam President, the conflict in the Middle East is extremely urgent. It is one of the most important and most dangerous global conflicts at the moment. The peace process has come to a halt; not much is happening. The European Union has a relatively good reputation in this field. The EU has been quite active, particularly this Parliament both through its resolutions and statements and through direct contacts via delegations to encourage cooperation with the Palestinian legislating Council. We have shown our interest and our activity through visits, overseeing elections and through acting as hosts for a Palestinian visit.
Many sections within the EU have complained that EU activity, economic assistance and strong action on the Middle East conflict has gone on relatively unseen. Now the conflict is once again on brink. Serious events are taking place at the site of the conflict. It is incredible that the European Parliament, in this current situation, will not speak out at all and all because, as we all know here, the large party groups are in the middle of a pure Parliamentary deliberation on whether a statement now would compete with a report which will be placed before Parliament in a month&#x02BC;s time or even later. I must say that I am extremely surprised that this has been allowed to happen. The development of events in the Middle East cannot wait for the internal Parliamentary decision making process. The point of making a quick statement here is that we must make it while the events are current and while it can have some effect. How will those in the Middle East perceive the fact that several party groups have put forward proposals and that they have resulted in absolutely nothing. This can only be interpreted as a lack of interest on the part of the European Parliament or that party political deliberation must take precedence over serious action for peace. Madam President, I am deeply disappointed. I have enjoyed and hope to continue enjoying good cooperation with my colleagues in the large party groups on Palestine but I am deeply disappointed by their action here today.
Madam President, to close our debate on the Dublin Summit, the Europe of Nations Group, faced with the consensus motion from the socialists and centrists, tabled a motion for a resolution demanding a radical reorientation of the Intergovernmental Conference.
Of course, our proposal was rejected by the majority of this Assembly, but we were anxious to set a date. It seems to us, in fact, that the Conference is marking time today because it is stumbling along in the wrong direction. Sadly, we see it devoting its precious time to secondary problems, like details of decision-making procedures in the European Parliament, to low priority questions, like the list of citizens' rights to be included in the Treaty, rights which are already well protected at national level, or to palpable absurdities, like the extension of majority voting in the Council.
Furthermore, the debate on the flexibility of the Union, which is perhaps the most important debate today from the strictly institutional point of view, still drags on in total confusion.
On all these matters, it seems to us that the Council is a little too much a victim of the intellectual terrorism of the federalists. This morning's debate illustrated this very well. How did a statement from the Commission come to be made after the Council's report, when the Council was in fact alone competent to give an account of an informal meeting that was essentially intergovernmental?
The saddest thing of all is that the intervention of the Commission showed a real political will, while that of the Council hardly showed any. If we wish to redirect the Conference along a useful path, as described by the motion for a resolution we tabled, the Council simply must free itself from superstate dreams and agree to institute procedures appropriate to a Europe of nations.
Madam President, when the French Head of State is shouted down here in the European Parliament, we are right behind him because it is France that is abused. When he is insulted in Jerusalem by the Israeli occupying police, it is again our country that receives the insult. The Israeli leaders should know however that no lasting peace can be based on injustice and apartheid.
The first injustice was inflicted upon the Palestinian people driven from their land by the Israelis, who claim exclusive historic possession of their land going back to Abraham. With this type of argument, a thousand conflicts could be triggered worldwide. Moreover, the Palestinians, whether Christian or Muslim, also claim to be descendants of Abraham.
The second injustice was inflicted upon the Christians in Lebanon, whom Mr Kissinger wished to deport to America to make room for the Palestinians. But peace in the Middle East can only be based on respect for the rights of all peoples to live freely on their land. The Palestinians have a right to Palestinian land and to a Palestinian state. Lebanon must be evacuated not only by Israel and by Syria, but also by the Palestinian and Iranian militia, while the Americans, who, incomprehensibly, support the Taliban and the pro-Iranian Kurds, should stop interfering ineptly in anything and everything.
Madam President, the Dublin meeting exemplified the futility and impossibility of carrying through a European CFSP. For, whereas the French President, Jacques Chirac, proposed common action in the Middle East in order to prevent the Palestinians being left on their own to face the Israelis and the American arbitrator, whose sympathy was clearly one-sided, this wish for a common European approach came up against a blank refusal, particularly from the British and the Germans whose diplomacies are in fact aligned with that of America and Israel. Moreover, the timidity of the European Parliament over Middle East affairs is also explained by the pressure exerted on Members of this Parliament by American and Israeli diplomacy.
It might also be pointed out that the attitude of the Israeli state to the European Union is particularly outrageous since basically it is 'pay but keep quiet' . This is clearly intolerable and shameful.
The best way to reduce the general public&#x02BC;s mistrust of the EU is to stop putting forward proposals which build up the EU "on high' . Every such proposal within Foreign and Security policies, the EMU etc. serves only to increase the mistrust. The Intergovernmental conference must be viewed from this perspective.
Poverty
I am going to give a proper oral explanation and not try your patience by reading out a written statement.
There are two points I should like to make clear. First, the resolution as finally adopted made it abundantly clear that it would be a dangerous illusion to believe that poverty in Europe can be defeated at the expense of poor nations and peoples elsewhere in the world. The reverse is true. Poverty in Europe can only be defeated in the long term within a world prosperity order in which Europe will be a valuable member of the family of nations rather than the world champion of the export game, living at the expense of others.
Secondly, the point was several times made in the debate - although the appropriate amendments were eventually rejected - that the poor and marginalized are in some sense the opponents of those who are integrated into society, have jobs, are organized in trade unions and are relatively well paid.
I trust that this attempt to divide the employed workforce and divert attention from the serious problems of distribution between capital and labour will fail. We must clearly see that the task at issue is a task for both sides. The issue is not just to redefine the status of dependent labour and integrate those who are currently marginalized, but also to reinforce people's rights - though not necessarily to reinforce the individual private purchasing power of those who are now integrated into society.
We have reached the point of dealing in a 'beggarly' way with the bulk of a vast international wretchedness, as if we were imposing a tax of honour on the burden of shame, which in the European Union today numbers over 50 million of our fellow human beings who live on the borderline of poverty and exist at the margins of social, economic and cultural life. The disgrace is made worse by the sure prospect that the situation will get worse, as working peoples' standard of living is degraded day by day and thousands of people are sacrificed on the altars of Economic and Monetary Union and the pursuit of the notorious indices and convergence criteria on the one hand, and on the other hand the profits of a handful of multinational monopolies and certain privileged social strata, with oppression of the large majority of popular social levels by programmes of savage austerity, mass redundancies, cuts in the social services and headlong increases in unemployment. All this, in order to implement Maastricht, the White Paper, and to revise them in a clearly anti-populist way by the celebrated IGC. Protection and improvement of the incomes of working people is the most important element of a policy of social justice. There must be a radical reorientation of the development models that are being implemented, which show marked deficits of social perspective, with the result that ever-increasing numbers of employees are thrust into the zone of poverty and social exclusion. It is important to adopt measures which upgrade and improve the participation of human potential in the processes of development and production, aiming to increase the proportion of those in work, and measures to stabilize the employment created by reducing seasonal and part-time jobs. Along with income enhancement and support it is essential to plan and put into effect educational programmes, and to design social programmes with participation by local professional agencies that will permit improved social integration, access and participation by all in the sectors of new technology.
It is exceptionally important to put immediate and specific measures into effect for the quickest possible escape from their situation of social exclusion, of the millions living under conditions of poverty, so that they can be restored to and reactivated in the social process under conditions of equality and dignity. There must be a coordinated effort to eliminate discrimination and phenomena of racism and xenophobia.
The Council's statement comes nowhere near to such an outcome but is content to ruminate over constantly reiterated declarations in order to divert attention from the substance of the causes of poverty, its continued presence and exacerbation. However, the demonstrations, protests and strikes in most Community countries bear witness to the deception and self-deception of the socio-political system that governs Community and national policies, implemented by vested interests, and its overthrow is the only way out of the vast contradiction between the super-rich European Union, as it is portrayed, and the tragic burden of poverty that afflicts over 50 million citizens of Europe.
1996 has been designated by the UN as the International Year for the Elimination of Poverty. Bearing this in mind, we would expect to see EU action in this area stepped up.
Instead, the complete opposite is happening. The German and British Conservative Governments are vehemently opposing the Fourth Poverty Programme. The interim decision by the Court of Justice on 24 September will in effect prevent the Commission from supporting the 800 or so applications from anti-poverty organizations all over Europe.
As Commissioner Flynn said recently: ' These cases prove once again the absolute need for a clear legal basis in the Treaty, allowing the adoption of programmes in the social area by majority vote ' .
But we must go further. Not only must we try to repair the damage caused by poverty - long-term unemployment, urban degeneration etc, - we must also find ways of preventing exclusion. This must be at the heart of all national and European policies.
I therefore welcome the initiative of Mr de Rossa and the Irish Government in following up the Social Summit in Copenhagen by coming forward with a National Anti-Poverty Strategy. This would appear to be a suitable approach, not only for the national level but also possibly for the EU.
Minimum social rights must be established across the EU, on the right to work and on social protection for example.
Combatting all forms of exclusion and poverty must be made a goal of all EU programmes and policies.
Analyses of the impact on poverty and social exclusion must be carried out before new EU legislation is adopted or new EU instruments implemented.
The dearth of comparative information on the extent of poverty throughout the Union must be remedied.
Finally, the Commission and the Council of Ministers must examine the progress made by each Member State in achieving the commitments entered into at Copenhagen, before the end of this year. This in turn should be updated every year during the UN decade against poverty.
(The sitting was suspended at 1.20 and resumed at 3 p.m.)
Europe agreement with Slovenia
The next item is the joint debate on the following reports:
A4-0277/96 by Mrs Iivari, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council and Commission Decision on the conclusion of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Slovenia, of the other part (10587/95 - COM(95)0341 - C4-0419/96-95/0191(AVC)); -A4-0282/96 by Mr Posselt, on behalf of the Committee on External Economic Relations, on the economic and trade aspects of the Europe Agreement between the European Union and Slovenia.
Mr President, the adoption of the Europe agreement with Slovenia has been delayed for an unusually long time in comparison with the procedures with other new democracies in Central Europe. The actual negotiations went quickly. They began on 15 March 1995, and the agreement was initialled in July the same year. However, it was only signed in June 1996.
The reason for the delay in its signature lay in the complex situation which arose in the region after the Second World War. At that time the territory, which had belonged to Italy, was incorporated into Yugoslavia and its inhabitants were evacuated to Italy. When Yugoslavia subsequently disintegrated, Slovenia gave an undertaking to pay financial compensation for the loss of property left behind in the area. However, Italy demanded that its nationals should have the right to recover the property they had lost. At the same time the newly independent Slovenia adopted legislation banning foreigners from owning property in its territory.
In itself the Europe Agreement means that Slovenia undertakes to bring its legislation on ownership of real estate and land into line with EU legislation and to eliminate all discrimination against nationals of EU Member States with regard to the movement of capital. The question was what the timetable for this should be and how the relevant legislation should be reformed.
Numerous attempts by the Slovenian Government to secure adoption of the Council's draft failed when the required majority failed to back it in Parliament. However, on 11 April 1996, after laborious negotiations, the Slovenian Parliament gave the government a mandate to sign the agreement on the basis of the compromise proposed during the Spanish presidency. Under this, Slovenia pledges to guarantee all citizens of the Union the right to acquire property from the beginning of the fourth year after the entry into force of the agreement. In addition, citizens of the Union who have lived in Slovenia for at least three years will have the right to acquire property as soon as the agreement enters into force. This protects the rights of Italian nationals who used to live in the former Yugoslavia, but have fled from the country, to reacquire their property.
The domestic-policy issue of the ownership of property was hotly debated, both in Slovenia and in Italy. I am glad that it was resolved precisely during the Italian presidency. Relations between the Italian and Slovenian Governments are now good.
The whole process is also quite interesting from the general point of view. The development which led to the democratization of the countries of Central Europe and the independence of the Baltic States was positive. It affords genuine opportunities to build a common Europe. At the same time, however, it reopened historic wounds, and painful issues concerning nationhood and borders came to the fore. The war in the former Yugoslavia is the most tragic instance of this.
Now it is important to take care together to ensure that there is no backsliding into the injustices of the past but that we set out to build the future. Justice should be sought, but at the same time what is needed in Europe is both determination and self-restraint to enable the establishment of new cooperation to be a success.
Measured against many criteria, Slovenia's economic and political development has been encouraging. It is in the front rank of the countries which have concluded Europe Agreements, when it comes to the preconditions for accession. The European Parliament, for its part, expedited the approval of the Europe Agreement with Slovenia in its resolution of 30 November 1995. I hope that Parliament can now take a positive decision, to enable Slovenia to catch up with the other associated countries which have stolen a march on it in their relations with the European Union.
Mr President, elections to the European Parliament were held in Finland on Sunday. I had a good result, but not quite good enough to allow me to retain my seat. Accordingly, I should like to thank all the colleagues with whom I have enjoyed good working relations in the European Parliament and wish you all success in building a common, peaceful Europe.
Thank you very much Mrs Iivari. We also wish you the best of luck in your new assignments.
Mr President, the economic figures for Slovenia are excellent. Even though some figures may perhaps have to be revised downwards at the end of the year, the macroeconomic figures are excellent. They show that the per capita income, adjusted for purchasing power, is 9, 000 dollars, and they also show that Slovenia has already met two of the five Maastricht criteria and hopes to meet all five by the year 2000.
If Slovenia has taken much longer than other States of Central and Eastern Europe, which have long been associated with the EU, to reach an association agreement, the reason lies in the country's difficult history. That was also the reason why the Committee on External Economic Relations, in its report, had to examine the political and historical background to this association agreement.
On 26 June 1991, I had the pleasure of being the only European Union citizen to participate in Slovenia's independence celebrations. I was not at that time a Member of this House, but I had the opportunity to experience, on the spot, the way in which the so-called international community had almost ostentatiously abandoned that country, delivering it up, as it were, to the tanks of Serb-dominated Communist Yugoslavia. Slovenia perceived this abandonment as an encouragement to attack, which it duly did two days later.
At that time, however, one country - Austria - which is now a Member of the European Union did play a very positive part. Most of its leading politicians, and especially most of its provincial governors, were present on that historic day. I shall never forget how a leading Slovene said at the time, ' Today we are independent for the first time in our history. Tomorrow we could all be dead.' Thank God, it didn't come to that. But the Slovenes naturally relied heavily on the European Parliament, and they found strong support here.
Years before the events of 1991, a Slovenian civil rights campaigner by the name of France Bucar referred here to the human rights situation in Yugoslavia. Subsequently, he became the first President of the first freely elected Parliament in Slovenia. A journalist called Andrej Nowak worked here on behalf of his people and later became Slovenia's first ambassador to the European Council. He died long ago, sadly, but he too was a pioneer of this association agreement. The Slovenes belong to Europe, they are a deeply European people.
I still remember what Mr de Michelis once said: if Slovenia becomes independent, we shall isolate it for 50 years. Well, today, it is not Slovenia that is isolated but Mr de Michelis. But I also remember how, at that time, when the Slovenian capital was encircled by troops, an Italian Member of this House, Marco Pannella, was the first to break through and make contact with the democratic forces of Slovenia.
I sincerely appeal, then, to all Members also to remember that this House was calling for the recognition of Slovenia at a time when no Member State was yet ready to do so. After many vicissitudes, the problems on both sides have been solved and the association of Slovenia has finally become a possibility.
Of course we can see the problems that arise with reprivatization, just as they do with privatization. We can see the problems with minorities, some of which have been solved in an exemplary way although others are still outstanding. But we will oppose a suggestion that criteria should be imposed upon Slovenia that have not been imposed upon any other associated State. There must be no 'Lex Slovenica' , and we must give Slovenica the same opportunities within our Community as we give the Czechs, the Poles and others.
I believe that Slovenia, with its cultural tradition, its political pluralism and its 1400 years of integration into Europe, will be a valuable partner and a valuable Member of this Union. I emphatically welcome the fact that, on 10 June, Slovenia was finally able to make its application for accession to the European Union on the same day that the association agreement was signed. We appeal to all Member States to ratify that agreement immediately.
Mr President, the association agreement with Slovenia is the first that the European Union has entered into with one of the states to have emerged from the break-up of the former Yugoslavia and it is therefore an instrument charged with responsibilities and values which have to be looked at from a more general perspective. There is the geo-economic aspect whereby Slovenia occupies a crucial position within the broad lines of the European Union's expansion eastward, and it is certainly in a position to encourage such development as a result of its sound economic and financial structure. Then we have the geopolitical aspect: this involves passing on positive values to other state units produced by the Yugoslav diaspora, something that will happen if Slovenia formally and effectively adheres to the European principles of supranational democracy, avoiding discrimination based on nationalism, upholding in short the principles of European citizenship. Finally, there is the constitutional political aspect that has to be understood in European constitutional terms. Slovenia wishes to enter Europe with a view to adjusting its constitution in full to the law of the European Community, including in relation to the right of establishment and property ownership.
On that last point, the laborious annex to the agreement is not the product of a bilateral dispute with Italy, as some wrongly assume, a dispute that was, moreover, resolved during the Italian presidency. It did and does involve a major issue of European principles. It would certainly be paradoxical were a state to seek, in agreement with the Union, to retain fifty years on in its constitutional, administrative and civil law chauvinistic institutions that can be traced back to the kind of war for whose avoidance in future the Union actually came into being.
The great prospects it holds for the future warrant voting for the agreement. The national parliaments will then be the crucial fora for ratification and further clarification as we look to future developments in this accession process.
Mr President, ladies and gentlemen, we are finally getting there: the Council granted the mandate on 6 March 1995, the agreement was signed on 10 June 1996 after many difficulties, and tomorrow the first of 17 ratifications is to take place. This gives me great satisfaction, as a politician and as a man!
Special thanks on this occasion are due to Mr Iivari and Mr Posselt, not forgetting the President of the European Parliament, Klaus Hänsch, whose speech in Laibach during early April helped to defuse a very difficult situation.
In addition, the European Parliament's delegation for relations with Slovenia has endeavoured - most recently, just two weeks ago in Slovenia - to play its part in helping to solve the differences of opinion. We have found that some such differences still exist, partly because of the forthcoming elections in Slovenia, but that the majority are firmly resolved to continue moving closer to Europe.
There have been and still are problems, make no mistake about that. But they can be solved. There are problems in the bilateral area, but there have been favourable developments. I think it should also be stressed that, after initially avoiding the issue, the Dini government and the Prodi government and, in particular, Secretary of State Fassino in the new government have made massive efforts to achieve closer relations, détente and an improvement in the situation.
Slovenia is becoming an associate member. Slovenia has submitted its request for accession. Discussions are in progress regarding its participation in the Western European Union and its membership of NATO. This development is tantamount to Slovenia's return to the family of European nations, even though there are still a few problems to be solved, in a new spirit, in Slovenia's bilateral relations with Italy, partly on the law of property and partly on historical questions.
There are still unresolved questions connected with reprivatization and the moratorium, but I have no doubt they will be solved after the elections of 10 November.
Then there will really be no further obstacles to the return of a country which was an integral part of Europe for centuries and is so European in its past development and its present attitudes. Slovenia will then share in the negotiations, and in the decisions, as an equal partner.
Mr President, in exercising co-decision when voting for an agreement associating a third country with the European Union, this House is at the same time taking on the responsibility of the right and duty to ensure that the agreement applies, beyond all reasonable doubt, to human and minority rights also. That duty becomes absolute where, as in the case of Slovenia today, the agreement represents a necessary step on the path to accession. It in fact seems logical that anyone wishing to accede to the European Union should comply in full with its founding principles.
I have to point out to this House, whose responsibilities extend beyond assiduously rubber-stamping the Realpolitik of governments, that the agreement we are about to vote on is not based on the conviction that Slovenia wishes to resolve its political dispute with the Italian minority and the exiles in accordance with the agreements with the European Commission, but in fact marks a generous opening of political credit for that country on the part of the European Union and Italy.
It follows that, since the European Parliament cannot be sure, before the vote, that Slovenia has the will to resolve these disputes, it is at the same time undertaking the moral and political commitment to ensure that Slovenia meets its obligations promptly after the agreement. We should bear in mind today in the House the circumstances which resulted in these disputes, that is to say the enormous suffering, inflicted for ethnic rather than political reasons and well after the end of the Second World War, on a minority with roots going back centuries and a highly developed culture. But that will not lead us to oppose the agreement because we believe that however sad and cruel the past, the well-being, progress and security of the European Union largely depend on our not being influenced by that and on establishing strong and new links of convergence and cooperation.
It would, however, be wrong, including in relation to this House, which should be well aware of what it is voting upon, not to point out that, contrary to the Solana agreement, Slovenia persists in not permitting the purchase of property by foreigners and is restoring property confiscated under communism to Slovene citizens only and not others, be they Italians, Germans or citizens of other countries or ethnic groups, who were forced to leave Slovenia. Slovenia is also banning the participation in political elections of one party, the Dieta istriana , because it is in favour of the return of the exiles to their country of origin.
In the wake of the Solana compromise agreement but above all after this vote, those three issues in the dispute between Italy and Slovenia will become an integral part of the dispute with the European Union. It will not be long before we have the Slovene elections: we have no desire to influence the outcome but we must voice the hope that Slovenia's future parliament and government will rapidly comply with the agreements with the European Union and with Italy, aware that that is the only way in which Slovenia will be able to obtain full membership of the European Union.
The House has already recognized, in an almost unanimous vote, the great political balance shown by Italy in dealing with the Slovene question. And today the rapprochement between Italy and Slovenia is progressing to the satisfaction of both sides, and indeed there is a growing realization of the major interests that exist. Nor is there any doubt that a solid bilateral relationship between Italy and Slovenia is consistent with the eastward enlargement of the European Union as well as an important element in gradually stabilizing the Balkan region.
It is, however, our hope that the Slovene parliament and government will understand that this happy interlude could suddenly come to an end if it does not give a rapid and satisfactory response to the legitimate demands of the minorities and exiles. Europe and Italy have generously done their part, it is now the turn of Slovenia.
Mr President, Commissioner, the Slovenian Government has produced a remarkable performance. In mid-1991 Slovenia was still a victim of intervention by the so-called Yugoslavian People's Army. Now, just 5 years later, the independent Slovenia has developed into a fully-fledged democracy with good guarantees for its minority groups - not yet good enough, but good for the time being given the circumstances. Slovenia now also has a social market economy and probably Europe's highest growth figures. With the signing of the framework agreement on the dispute with Italy, the final obstacle has been removed to allowing Slovenia to take up its well-earned place in Europe. The Europe Agreement is a good first step. Not only the European Parliament but the national parliaments too must quickly support this agreement. As you know, this association includes, among other things, political dialogue and the progressive creation of a free trade zone. It offers the prospect of Union membership and Slovenia's application should also receive every positive attention. I believe that this former Yugoslavian republic will be ready for EMU as early as the year 2000.
The Europe Agreement is an important first step on the road to EU membership. It provides many instruments for more intensive cooperation which must be actively used. We also support the proposals of both rapporteurs, Mr Iivari and Mr Posselt, whom I congratulate, to further intensify this cooperation. Projects which come to mind are inclusion in the trans-European networks, PHARE, INTERREG, and support for Slovenia's privatisation programme. Of course a great deal of work remains to be done in connection with the pre-accession strategy and on a structured dialogue as with all other Central and Eastern European countries.
I will end here, Mr President. We have every confidence that the outstanding problems will be solved in the framework of our closer relations. EU membership would also further improve the excellent relations. I repeat that I have every confidence that Slovenia will be among the first group of nations to join the enlarged EU. But it is of course up to Slovenia itself, in cooperation with us, the Union, to prepare itself for entry. This Europe Agreement is the first step in doing so.
Mr President, I wish to confirm the view of the Green Group which has already in the past lent its support to the agreement associating Slovenia with the European Union and, with an eye to the future, to Slovenia's accession to Europe. The reasons that delayed the agreement, namely the dispute with Italy concerning the rights of the exiles who left Slovenia and, above all, the problem of the property that was abandoned, seem now happily to be resolved and, as I have already said previously, I believe that the problem has been made easier to resolve because of the favourable stance taken to this association by the European Parliament in the past.
I believe that, even if it needs further definition and clarification, the agreement proposed during its time in office by the Spanish presidency of the European Union is helpful to good relations between Italy and Slovenia and could act as an example for future relations between the European Union and other countries which have emerged from the ashes of the former Yugoslavia.
From that point of view, I do not agree with those who consider the Spanish compromise to be inadequate, because we cannot ascribe to a new state the responsibilities of other regimes and earlier states. I say this as the son of a family which had to abandon its own property in the former Yugoslavia, in what is now the Republic of Croatia. In fact, I hope that it will soon be possible to conclude a similar agreement with Croatia also.
Being in favour of that agreement does not prevent me from raising a number of issues which I think have at any rate to be dealt with during the stages of association. First and foremost, we have the problem of political transparency. In regard to the forthcoming elections, the Greens have been concerned to note that the Dieta istriana is to be excluded; although mainly present in Croatian territory, it has the right to be represented within the political world of Slovenia, as Istria is also in part in Slovene territory and the Dieta istriana is the expression of an inter-ethnic view embracing Croats, Italians and Slovenes. The formal issues raised to justify excluding the Dieta may be correct in legislative terms but they are not, in my view, politically convincing.
There are also problems of financial transparency that need to be checked upon and that we have plenty of time to resolve during the association stage. Economic cooperation between Italy and Slovenia can be further developed. I also consider it useful, from the economic point of view, to set under way cooperation with the ports of Capodistria and Trieste. There is also the problem of the Krsko nuclear power station. Many parties in Slovenia consider that power station to be completely unsafe. I think that the European Union should inspect the safety of the power station and assess the possibility of replacing it with more secure energy sources.
Finally, there is the problem of transport. While it is true that the trans-European Transport Networks provide for an option concerning the Eastern European countries, it is also the case that there is currently an excess of road traffic travelling towards Slovenia, notwithstanding Austria's decision to reduce TIR levels through its own territory. We need also to reach agreement with Slovenia to shift the transit of goods increasingly to rail and away from road.
Mr President, it rarely happens in this House that the rapporteurs are not thanked for their work; in this debate, however, I am going to do just that and not thank the rapporteurs who have endeavoured, through their reports, to poison what could have been a calm and serene debate. I say that conscious of belonging to the radical trans-national party of Marco Pannella, cited by Mr Posselt, which was among the first to fight hard for the recognition of Slovenia.
You are wrong, Mrs Iivari, when in your explanatory statement you distort historical and political reality, saying nothing about the fact that if there has been a serious delay over the association agreement, this is solely the result of Slovenia's refusal to meet the demands of the European Union - including those designed to resolve the bilateral dispute - formulated in the so-called 'Solana compromise' which the new Italian government then wished to get rid of, gaining a major victory in Florence but in so doing also destroying any possibility of finally being able to resolve the very serious problems bound up with the bilateral dispute.
The fact is that, as a result of that action, the measures that need to be taken of returning the abandoned property and, in general, restoring the position and reaching agreement on the bilateral dispute have been lost for good. It is true that major responsibility has to be assigned to the Prodi government here, but the reconstruction of events in this report by Mrs Iivari is wrong because our 18 month wait was caused by the Union taking refuge behind that document, and Slovenia, as we know, intends to retain in force its legislation on property in a manner inconsistent with the rules that apply in the rest of the European Union.
It is a very serious matter, Mr Posselt, to write what you wrote arbitrarily in the explanatory statement to your report, and I have requested and obtained the consent of President Hänsch to its removal from the document that will subsequently be officially approved. To reconstruct the past without the slightest allusion to the persecution suffered by the Italian community, the revenge and political killings, the exile forced upon hundreds of thousands of people, is very serious and unacceptable and means that my group will not vote for the report if it continues to contain very serious falsehoods which are likely to give the public a completely misleading image of the European Parliament.
Mr President, despite the horrors of the civil war in the former Yugoslavia, Slovenia has developed into a stable democracy which guarantees the fundamental rights and freedoms of minorities. As the country was at war for just a few days, all the conditions were present for a successful switch to a market economy. As its traditional export markets in the former Warsaw Pact countries were lost, Slovenia managed to turn its attention to the West. A rigorous monetary policy and strict fiscal discipline were the other conditions for a favourable economic development.
The Europe Agreement can give a new impulse to the Slovenian economy. This is urgently needed at the present time due to the lower rate of economic growth, increasing unemployment and the deteriorating balance of trade. The Slovenian Government is facing the typical problems of Western economies, such as managing labour costs and ensuring that social costs do not undermine public finances. Maximum possible free trade relations between the Union and Slovenia should stimulate Slovenia's further economic development.
The field of transport offers particular scope for the development of relations between the EU Member States and Slovenia. Geographically, Slovenia is a link between Western Europe and the Balkans. This is why the Slovenian Government is giving priority to the creation of an adequate infrastructure. The inclusion of Slovenia in the TENs is of great importance in this respect. But it will be several years before the road network has the capacity to absorb the increasing transport demand. The Europe Agreement therefore includes limits to the free transport relations between the Union and Slovenia in order to give the Slovenian transport sector the necessary time to prepare for the internal market.
To briefly summarize, with the signing of the Europe Agreement Slovenia is included in the pre-accession strategy with a view to Union membership. Partly by virtue of its culture which has been strongly influenced by Western Christianity, Slovenia is an obvious candidate for membership. We express the hope that the Slovenian Parliament will be able to promptly ratify this Agreement following the elections on 10 November.
Mr President, as neighbours of Slovenia who, from the beginning, have followed and supported that country's struggle for independence with much sympathy and active involvement, we Austrians naturally have an interest in bringing Slovenia into the EU. But assistance and sympathy cannot be unilateral. So we as free democrats cannot understand why Slovenia is today unwilling to revoke the decrees of the Yugoslavian partisan government of Jajce and declare them invalid, as Croatia long since did - those decrees that have brought so much harm and injustice, death and misery to the German-speaking former Austrians in that country.
Not only that, but for some obscure reason Slovenia is still unwilling to grant an equitable minority status to these German-speaking people or those in the Gottschee area. I must emphatically contradict the previous speaker on this point. This step has already been taken long ago with other minority groups, such as the Hungarians. Furthermore, we have justified and still unresolved misgivings about the safety shortcomings of the Krsko atomic power station, which posed a genuine threat to the area around the Austrian border, especially during the struggle for independence. Again, we have justified fears that insufficient consideration has been given to the moves towards closer economic ties which are laid down in the agreement, and in some cases take place automatically, or to free movement in the labour market - including family members...
(The President interrupted the speaker) ... that comes about because the smaller groups are given so little speaking time. So, to repeat: we have justifiable misgivings in the economic sector and regarding freedom of movement in the labour market. All of these are problems which have to be overcome primarily by Austria, and to some extent by Italy too. It is easy enough for the other States to go ahead cheerfully with adopting resolutions - they don't have to bear the consequences.
That is partly why the Land Government of Carinthia expressed its misgivings about the agreement on 9 October this year. Finally, we note the absence of any sign of goodwill by the Slovenians towards their neighbours regarding some form of accommodation over the dumping policy practised by the Slovenian duty-free shops, which has such disastrous effects on small traders in the border region. So we cannot vote for the agreement as it stands.
Mr President, ladies and gentlemen, Slovenia too has now entered into a Europe agreement - late, but certainly not too late. This is a country that has reached very high standards of economic and democratic development, when you bear in mind where it started. And it is true to say that Austria was one of the neighbours which, at an early stage, supported Slovenian independence and offered a helping hand during the first turbulent weeks.
There is no doubt that here we have a country following a line of development which may ultimately bring it into the circle of Member States of the European Union. It is certainly very significant that, despite all the problems and delays that have occurred, it was under the Italian presidency that this agreement was concluded. I would regard that as a good omen for the future, despite my consternation at a few things that have been said in today's debate not only by Italian Members but by Austrian ones too.
There is no doubt that national and minority identities do cause many problems in Central and Eastern Europe; but nor can there be any doubt that those problems cannot be solved by accusations, the opening-up of old wounds and mutual denunciations, but only by a shared vision of the future, directed towards shared objectives.
We shall of course be voting for this agreement, although there are many things that must be asked of the Slovenian government. Krsko and the dumping policy of the duty-free shops have been mentioned, but the critical factor is the spirit of teamwork in a region which needs a new economic beginning and a new humanity.
Mr President, there are now nine States with which the European Union has concluded association agreements that hold out prospects for those States to accede to the Union in due course. So the basic question of whether the Union should be enlarged eastwards has already been answered. However, the question of when and how - the timing of accession and the conditions on which it takes place - remain open. Whereas, before the events of 1989-90, the countries of Central and Eastern Europe seem to be a relatively homogeneous bloc, at least from the Western European standpoint, we can now see that the candidates for accession differ so greatly in terms of their initial cultural, religious, geopolitical and economic circumstances that it is impossible to treat them all in the same way. In other words, just as their starting points differ greatly, so too these individual Central and Eastern European States, whose objective is to become members of the European Union, will have to take very different roads to do so.
If we today, as the European Parliament debating the reports by Mr Iivari and Mr Posselt - whom, incidentally, I take this opportunity to thank for their extremely good reports - call for ratification of the Europe agreement between Slovenia and the Union, we mean this to be a signal to this young Slovenian State. We mean it as a rallying call: you are on the right road! We mean it as recognition of the outstanding efforts made by the Slovenian State and people to find their way back into a European association of States to whose economic, political and cultural development Slovenia has made important contributions in the course of its history.
The European Union sets high standards, both economically and politically, for the would-be new Member States from Central and Eastern Europe. But I believe that Slovenia has deserved, by its efforts so far, to be received into the European Union as soon as possible.
Mr President, ladies and gentlemen, the matter we are discussing is a high profile issue. Another troubled frontier in Europe is beginning to move back, a frontier that has moved in the past, witness to great tragedies and sufferings, not forgotten and not yet consigned to the calm of history. I am speaking as a member of the REX Committee and will be looking only at the economic problems identified in this area, particularly in the region of the frontier between Italy and Slovenia.
As far as the Osimo agreements and the subsequent bilateral agreements with Italy are concerned, they must be complied with in full, and, in approving the association agreement, the European Parliament must act as guarantor. On the issue of the development of the Slovene economy towards a market economy, it is worth pointing out that in Slovenia the pace of privatization is uncertain, while on the capital markets there are still limits on transactions abroad and foreign banks wishing to open branches are experiencing difficulties. It would be helpful for experts from the Commission to help the Slovene government to develop the new legislation in the direction of European harmonization.
As far as transport and infrastructure of European significance is concerned, we consider that Ljubljana should be linked via high-speed train with the European Networks along the East-West axis - Budapest, Ljubljana, Trieste, Venice - while on the North-South axis there is an interest in completing both the route from Maribor to Capodistria and the intermodal transport system which follows the current Italy-Slovenia frontier. The Isonzo Basin, situated between Slovenia and Italy will have to be subject to a general planning scheme in terms of both the use of water resources and management of the waters flowing back from Novagorizia. The wine-producing region of Collio will have to be protected by European registered designations of origin.
Turning to the problem of employment, it has to be pointed out that the Italian regions on the frontier with Slovenia are economically at the margins, and this is reflected in the unemployment rate in the region of 15 % compared with an average in North-East Italy of 6.4 %. The dismantling of frontiers will result in further unemployment which will have to be offset using European policy measures, both regional policy structural measures and exceptional measures to exploit trans-frontier cooperation. Gorizia, finally, is the last city in Europe stilled divided by a frontier resulting from the Second World War. On the basis of a European undertaking, Gorizia and Novagorizia could become a laboratory of ideas and initiatives between different cultures and ethnic groups, so that instead of being an encumbrance, the frontier becomes an opportunity for collaboration and growth.
Finally, I wish to make a technical comment on Mr Posselt's report. Part A, which is the only text on which we are required to vote, is the product of the collective efforts of the REX Committee, which I approve and to which I subscribe. The explanatory statement (Part B) is the work of the rapporteur alone and I have reservations about it but these are not relevant to our vote.
Mr President, I have to ask this Union how and with whom it wishes to become great. If the aim of bringing Slovenia closer to the Union is to consolidate a civil and democratic system within that country, as well as to promote economic development, then it is welcome. If, however, Slovenia intends to enter Europe and obtain economic benefits only, riding roughshod over the sacrosanct rights of democratic freedoms, then I am in complete disagreement. Slovenia should explain what it intends to do in response to Italy's demands for the return of property taken away from hundreds of thousands of Italian refugees who fled from the former Yugoslavia in the 1950s and whether it intends according Italian citizens in Slovenia the fundamental rights of freedom and democracy, language and culture enjoyed by the Slovene minorities in Italy.
I support the initiatives designed to promote the integration of that state into the European Union, but I call upon the authorities themselves to encourage political initiatives to secure for all of the population and ethnic groups resident in Slovenia the basic guarantee of freedom, democracy, language and culture before it becomes part of this Union.
I would stress the great effort made and the substantial progress achieved by Slovenia towards the great democratic change as of 25 June 1991, the date on which it invoked the right of peoples to self-determination. That same right of self-determination, I have to say, is being suppressed within the Union by many Member States in regard to whole regions and population groups which have always guaranteed within their own confines those principles of freedom. The most recent example of that is Padania!
I therefore call upon the Member States of the Union to ensure and take action to see that democracy is guaranteed and there is mutual respect for cultural and social differences.
Mr President, Members from the Alleanza Nazionale seize this opportunity of reiterating their belief that before it enlarges to take in other countries the European Union should consolidate its current base and establish also the political unity to which we attach greater importance than mere economic unity.
As regards the agreement with Slovenia in particular, we have to regret the way in which that country, abetted by the Prodi government, has disappointed the legitimate hopes of those Italians who, having survived the deadly ethnic cleansing on a vast scale carried out 50 years ago by the Communist army of the former Yugoslavia - 350, 00 Italians herded out of Yugoslavia in just a few months and tens of thousands of Italians buried alive in the mountains of the former Yugoslavia - are calling for their stolen property to be returned. That should already have been done not only as a proper gesture on the part of Slovenia but above all as evidence of the kind civilization that cannot be measured by weighing up different criteria and has to be demonstrated through gestures of high moral value, such as the return of goods to their legitimate owners and their descendants.
The European Union which constantly - and frequently in words only - sets itself up as the life-guide and beacon of justice of the people, must start ridding itself of the mind-set of bankers and traders, sadly neglecting the moral values which are the real test of the achievement of a mature civilization.
Mr President, can I say first of all how much I regret that this will be the last plenary session attended by Mrs Iivari. Her assiduous work for the Committee on Foreign Affairs, Security and Defence Policy will be greatly missed in the future.
Could I go on to say how much I welcome this agreement, which is not before time, and give my congratulations to all those involved in resolving the difficulties. And credit must be given of course to the Spanish presidency for breaking the log-jam during their period in office. This is of course an important agreement, important because Slovenia, as a number of Members have said, is clearly a strong candidate for future membership of the European Union. I would hope that some of our colleagues will remember that what we are about in this institution is building a new Europe and not refighting the battles of the old Europe.
Of course Slovenia must not itself assume that membership of the European Union will stem automatically from this agreement. There is still a lot of work to be done. Slovenia should in particular bear in mind that membership of the European Union involves taking on the acquis communautaire in full, with no exceptions beyond temporary derogations.
However, I do not want to go over old ground that Members have already covered in this debate. I want to pick up one particular issue and address my remarks to Commissioner van den Broek. The European architecture now consists of a series of agreements - the European Economic Area, for example, the association agreements with Central and Eastern Europe, the CEFTA, the free trade agreements with EFTA countries. The full benefit of all these will not be felt until we move towards pan-European rules of cumulation.
I recognize the work that has been done by the Commission in this, and particularly welcome the decision taken in July by the Budget Council to introduce diagonal communication between the EEA, Switzerland and the Central and Eastern European countries. Nonetheless, what we need is to push towards total cumulation of rules of origin if we are really to maximize the economic potential of these overlapping agreements.
I hope that the Commission will give this major priority in the coming period, notwithstanding the discussions that may take place in relation to future enlargement of the European Union.
Mr President, I have heard a strange equation being made in this House: an incorrect report is said to mean an incorrect agreement. But the agreement itself is the substance, the report is merely incidental. I shall not at any rate use the adjective historical to describe the report, for a very simple reason. The page has been turned, and what has actually to be described as historical is the ideological and political separation between the Community - now the Union - and Europe's other life-force.
Currently, the agreements are in fact as they should be, not easy certainly but as they should be, seeking to define not so much co-existence but something more important in the circumstances of a shared continent. I cannot therefore say that I am not in favour of an agreement of this nature, but that does not in any way mean that I forgive anyone for what has happened in the past, and when I say 'anyone' , I mean just that. But were Europe to stop at reckoning up the wrongs and the rights - with the former, the wrongs, being ascribable to totalitarian regimes and dictatorial systems - it would not be a Europe of today, far less of tomorrow, but the Europe of the civil wars of the recent and more distant past.
We have therefore strongly to confirm that the Europe which is today opening up to Slovenia and will in future be opening up to other countries of Central and Eastern Europe, is a democratic Europe in which respect for the rights of minorities and for all human rights is law, that same law which gives entitlement to citizenship. We are a continent that has had a complex history and the frontiers of the nation-states have been a complex matter also. Gardening issues, the Americans say, but theirs has been a different history. Issues that have nothing to do with gardening - we might say - but only if we rely on the rationale of nationalism and the resultant closing-off into nation-states.
The scope of the agreement is different: it is European and within it even the complicated 'gardening' issues can be given a national solution that respects the rights of all. I do not, however, wish it to be forgotten that an Italianspeaking political grouping has not been accorded legitimate recognition. This is a serious matter which needs to be remedied rather than explained. Nor can it be said that this is a small flaw in a quite different framework. Even if it were just a small flaw - and perhaps it is - it would still be an unacceptable violation of a civil and political right.
I wish at any event to express confidence that the wrong will be righted, by voting in favour of the agreement, justified - against the backdrop of the complex situation in Slovenia - by the fact that that Republic continues to be an island in the turbulent waters of the former Yugoslavia, thus offering possibilities of increasingly close cooperation including with the neighbouring countries and representing a sound and vital new source of European integration. It is within that context that the remaining disputes should be resolved, in particular with Italy and the Italians who once lived and are now living there.
Mr President, I have listened to the debate so far with close attention, and in doing so I have been sorry to note a very short-sighted view of things by some speakers. This agreement is not just about buildings or about Italy - it is about the closer integration of Slovenia into the Europe we all share. This is a welcome development, and we should indicate as much by voting for it.
There is one thing, though, that seems to me to have received too little coverage in this debate - the need to provide more information and instruction for the citizens of the Union as to what this agreement actually means. One important issue here is to provide that information so that our citizens, too, can approve this agreement. As has already been mentioned, Slovenia and the Union, thus including my own country of Austria and province of Styria, can benefit economically from these agreements. But what has not yet been mentioned at all is the fact that all of us - not just the Slovenes but all of us in Europe and throughout this larger area - can hope for a gain in terms of our foreign and security policy from the fact that we have an opportunity to extend the domain of peace and stability to include this bitterly contested Balkan region, with beneficial results for us all. What has been missing from this debate so far is any reference to the fact that, for the first time, this agreement includes far more in the way of provisions on nuclear security than any previous agreement of the same kind. It has also been pointed out that we have opportunities in the field of transport infrastructure, if we take advantage of them.
In this context, however, there is another point which should be made from the Austrian point of view, though with a somewhat different emphasis from what we heard earlier. We should never lose sight of an important sine qua non for this association agreement and, in particular, for Slovenia's future membership of the European Union. For us, and therefore for Slovenia as a future Member State, European Union means human rights, the rule of law and the safeguarding of minority rights. So we call upon Slovenia, as a matter of urgency, to ratify immediately the European Council Convention on the Protection of Minorities! In this way, we can ensure that the German- and Italian-speaking minorities in that region will enjoy appropriate legal guarantees.
On the same basis, I also appeal to Slovenia to find a humane solution, in a new spirit of European cooperation, to the problem of the expropriations which, on two occasions during the twentieth century, have left their mark on that region.
Mr President, may I first take this opportunity to thank Mrs Iivari for her report on the Europe Agreement and Mr Posselt for his report on related economic and trade aspects. I should like to join with Mr Titley and on behalf of the European Commission extend my very best wishes to Mrs Iivari as this will be the last plenary session she attends.
As the various honourable Members pointed out, ratification of this Europe Agreement by the European Parliament is an extremely important step for Slovenia with a view to membership of the European Union. It also gives a clear signal to the governments and parliaments of our Member States of just how important it is for the national parliaments to be as dynamic in their consideration of the Europe Agreement as the European Parliament has sought to be.
Slovenia has had its sights set on joining the European Union ever since it first declared independence in June 1991. I remember very well the events of that time and how Slovenia stood on the edge of the abyss and was nearly sucked into what later developed into a full-blown tragedy for Yugoslavia. Fortunately this was prevented and the European Union was also able to play a positive role in this. I remind you of the agreement signed in Brioni in July 1991, sponsored by the European troika.
I should also like to once again express my appreciation for the efforts made by the Spanish presidency in particular in overcoming the problems encountered in concluding the Europe Agreement with Slovenia. I agree with all those who said that it is time to look to the future, to make the most of the agreement which has been reached and to seek a constructive atmosphere in which to solve the remaining problems which are no doubt present.
I should also like to draw your attention to the major contribution made by the President of the European Parliament, Mr Hänsch, in April last year. I believe that his speech to the Slovenian Parliament played a major role in preparing both the Union and Slovenia for the signing of the Europe Agreement on 10 June of this year. It was on this day that Slovenia applied for Union membership, thus confirming its commitment to European integration.
In reply to comments made by a number of honourable Members I should like to repeat that Slovenia has agreed to make the necessary constitutional and legal changes in order to permit the implementation of the provisions laid down in the Europe Agreement. This was made very clear to me during the discussions I had three weeks ago with the Slovenian President, Government and Members of Parliament. It was also confirmed by Prime Minister Donovtsjek to the delegation from the European Parliament during their recent visit to Ljubljana.
After the Europe Agreement had been signed the interim agreement with Slovenia was also initialled, and we would like to see this enter into force on 1 January next. Yesterday the Commission approved the proposal on this and according to the timetable it will be possible to sign the interim agreement on 5 November. As you know, this will make it possible to already implement at the beginning of next year all the economic and trade elements of the Europe Agreement in anticipation of its ratification.
I understand that the timetable for this decision and the consultation with Parliament is very tight. I understand that Parliament is under pressure and I have therefore ensured that Parliament and the Committee on Foreign Affairs, Security and Defence Policy have been kept fully informed of progress made and I thank you for your support and cooperation in implementing the urgent procedure which is necessary in order to prepare for the signing of the agreement on time.
Slovenia is already working in close cooperation with the European Union with a view to thorough preparation for membership. I would draw particular attention to the great efforts made by the Slovenian Government to provide answers to the Commission's questionnaire within the deadline which expired on 25 July last. The answers to these questions will be very important to the opinion on Slovenia's application for membership, the opinion which the Commission will deliver after the Intergovernmental Conference. When the Europe Agreement has been ratified and is in force, Slovenia will be able to participate in the pre-accession policy on the same footing as the other associated Central and Eastern European countries.
A positive signal today will give the new Slovenian Government which is to be formed after the 10 November elections even more encouragement to meet future challenges, especially in the framework of the national accession strategy, with equal success.
In addition to the liberalization of its legislation on the ownership of real estate, Slovenia must consolidate its economic reforms and its reforms of the government apparatus so that it can effectively manage a market economy and soon be ready to compete in the internal market.
I would like to draw attention to the Commission's positive and constructive working relationship with the Slovenian authorities. I hope that the new government will continue in this same spirit and I foresee a further widening of the bilateral relations, the ultimate aim of which is to welcome Slovenia as a new member of the European Union.
Finally, I would like to state that I have every confidence that both the Commission and the European Parliament will guide Slovenia on the path towards the European Union with constructive support wherever possible, but also critical support where necessary. I have in mind in particular the problems which still remain and which can be solved through good dialogue and good cooperation.
Mr President, we are most certainly looking forward to further cooperation with Slovenia and a successful integration process.
Mr President, apart from thanking the Commissioner for his splendid work and assuring him that we shall be pushing ahead intensively with the interim agreement, I should also like to make a brief personal statement on the comments by Mr Dell'Alba, who after all has accused me of falsifying the truth. I believe that I have the right to do so under the Rules of Procedure.
I am sorry, but there was no personal allusion, rather a political debate in which a Member expressed his disagreement with your report.
The joint debate is closed.
The vote will take place tomorrow at 10 a.m.
Action plan for Russia
The next item is the joint debate on the following oral questions:
B4-0854/96 by Mrs Lalumière, on behalf of the Group of the European Radical Alliance, to the Council, on the European Union action plan for Russia; -B4-0855/96 by Mrs Lalumière, on behalf of the Group of the European Radical Alliance, to the Commission, on the European Union action plan for Russia; -B4-0857/96 by Mrs Schroedter, Mrs Aelvoet and Mrs Roth, on behalf of the Green Group in the European Parliament, to the Council, on an action plan for Russia; -B4-0970/96 by Mrs Schroedter, Mrs Aelvoet and Mrs Roth, on behalf of the Green Group in the European Parliament, to the Commission, on an action plan for Russia; -B4-0972/96 by Mrs Kjer Hansen and Mr Cars, on behalf of the Group of the European Liberal Democrat and Reform Party, to the Commission, on the European Union strategy towards Russia; -B4-0973/96 by Mr Miranda, Mr Carnero González, Mr Piquet, Mr Vinci and Mr Pettinari, on behalf of the Confederal Group of the European United Left/Nordic Green Left, to the Commission, on the European Union action plan for Russia; -B4-0980/96 by Mrs Hoff, Mrs Krehl, Mr Truscott, Mrs Iivari and Mr Wiersma, on behalf of the Group of the Party of European Socialists, to the Council, on the European Union action plan for Russia; -B4-0981/96 by Mrs Hoff, Mrs Krehl, Mr Truscott, Mrs Iivari and Mr Wiersma, on behalf of the Group of the Party of European Socialists, to the Commission, on the European Union action plan for Russia; -B4-0983/96 by Mr Lehne and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, to the Council, on relations between the European Union and the Russian Federation.
Mr President, Commissioner, the Council adopted the action plan for Russia on 13 May 1996.
This was a praiseworthy initiative. Its main aim was to support the path to reforms on the eve of the Russian presidential election, which promised to be rather difficult. A further aim was the selection of a number of actions to be taken while waiting for the partnership agreement itself to be ratified by all Members of the Union and for it to come into force.
But, however justified this plan may be, it seems to me to have some shortcomings. That is why I wished to question the Council and the Commission so that they can, in the near future, explain their guidelines a little more clearly and describe their proposed actions in greater detail. To us, after all, Russia is a partner different from others. Because of its size, its geostrategic position, its history, both ancient and more recent, and its political and military strength, Russia is bound to play an important role both for us and with us.
Nevertheless, the country has immense problems. And this vital partner is also an unpredictable partner, which requires from us a policy based both on a long-term view of our objectives and a great deal of short-term pragmatism. We shall have occasion to talk about these matters again when I present my report on relations between the European Union and Russia.
Concerning the action plan for Russia, I should today simply like to emphasize this: as regards our contribution to the democratic and legal reforms in Russia, it seems to me that the plan lists actions but does not adequately stress the immense importance of the work, which will determine the establishment of the rule of law in Russia, which in its turn will determine the success - or failure - of the economic reforms.
In this connection, I should like to emphasize the importance of tax reform. If we could help to set up a Russian tax system worthy of the name, we should have done some really useful work, for one of the evils gnawing away at this country is the pitiful inadequacy of the tax revenues. There can be no democracy and no rule of law without a minimum of tax income.
As for economic cooperation, many ideas are put forward in the plan, including some in the fields of nuclear power, the environment or the modernization of the production system. On this point, we must insist not only that our aid should be massive but that our programmes such as TACIS should be better adapted, better monitored and better coordinated with programmes carried out by our Member States or by financial organizations such as the IMF, the EBRD or the EIB.
But we must also be concerned about the social situation. This is so serious that it could endanger the whole edifice of reforms. Clearly, the sheer magnitude of what is required is such that the European Union will never be able to give as much help as is necessary. In spite of everything, however, we must never neglect this social dimension in our programmes. Thus, the TACIS programme should give more attention to health, education and social protection.
Lastly, I regret that political cooperation is not mentioned in the plan of action. Of course, it does mention cooperation in the fields of justice and internal affairs or questions relating to security in Europe. But all that is really very inadequate, since nothing is said about the practical means of combating the various kinds of trafficking carried out by the Mafia which are corrupting Russia and the EU countries.
In the same way, the section on foreign policy is also inadequate. This should be set in its global context, particularly in the context of the enlargement of the Union to the countries of central and eastern Europe.
All these are matters for the Council and the Commission. In Parliament itself, we shall be speaking about them in more detail when we debate relations between the Union and Russia.
Mr President, ladies and gentlemen, let us remember that the Council's sudden notion about this action plan for Russia could not conceal the fact that it amounted to an attempt to boost Yeltsin's election campaign. Nor, of course, the fact that it was yet another attempt to persuade the world, and especially the USA, that a common European Union foreign policy is not just hot air. But, apart from the fact that any such action plan for the Russian Federation supports the dominant role of the Russians within the CIS, and apart from the danger that this may be misunderstood as supporting their claims for hegemony, this action plan really is nothing more than hot air.
It contains nothing that had not in any case previously been included in the partnership and cooperation agreements, the interim agreement, the TACIS Regulation and other forms of economic aid. But, of course, it is true that Russia does need extensive support with the process of democratic and economic reform and with coping with the disastrous destruction of the environment within Russia. What Russia needs most of all is an open Europe, willing to plan a joint security structure instead of adopting senseless decisions, such as the expansion of NATO and the drawing of new frontiers by means of the Schengen agreements, which in reality have the effect of partitioning Europe and furthering confrontation.
This, however, cannot excuse the inactivity of the Western Europeans when political intervention was urgently needed, as in the case of Chechnya, where massive violations of international human rights took place. I need only recall our more than shameful silence on the crime of the war in Chechnya after it became known that Russia had used a new weapon of mass destruction - the vacuum bomb - against its own civilian population.
I expect the Commission's statement to provide specific answers. I want to know what really has been done in the last six months to further the cause of democratic evolution in Russia. To this extent, the action plan is a very welcome project, but there are still unanswered questions, one of which is what representations the Commission has made to the Russian government regarding Alexander Nikitin. The Commission is already taking advantage of the excellent results of the Bellona report to prepare urgently needed TACIS programmes. I know from my visit to Murmansk that the aid programmes are producing results there.
But Alexander Nikitin is still being held in an FSB jail; I was not even able to visit him. Indeed, he is being tried for espionage, though he has done a genuinely valuable service for his country and has supplied the essential information for the work we are doing. He has been charged under a secret decree with having betrayed his country. I consider it urgently necessary for the Commission to say, in highly specific terms, when and where it is taking action and what means it is using to bring pressure to bear.
Mr President! It was in sharp contrast to the oppressors in the Soviet Union, to the injustices, the environmental nightmares and the economic misrule that Western Europe managed to drive back the large Communist parties and bring about the fall of right-wing dictatorships in Spain, Portugal and Greece. This was an unparalleled success. Equally remarkable in its way is the success of democracy in that same Russia, which has managed to struggle out of the Soviet strait-jacket. Free and democratic elections for Parliament and President have now been held several times in Russia. There are also newspapers and media forms which are largely independent and a system of justice prepared to protect the human rights of its citizens. Environmental awareness is increasing and the economy is also showing signs that it is beginning to function. This development was far from obvious in a country which had been governed since time immemorial by autocratic Tsars and Communist Party secretaries - so it is all the more welcome.
But perhaps someone is asking themselves: "Has this chap not realised how unstable the situation in Russia is, with a large reactionary socialist party, right-wing nationalist loudmouths such as Zhirinovsky, with Chechnya, fragile nuclear power stations, unpaid soldiers, corruption, gangsters and a president suffering with heart disease on his way to the operating theatre?' Yes, of course I am aware of this and much more besides. But Russia&#x02BC;s many and difficult problems should not cloud our view of the Russia which has done well, the Russia which we wish to seize hold of, to strengthen and to raise up. This is the basis of our action plan and our debate today is about how the Union can help to develop a Russia which is sound, humane and working towards peace and cooperation with other democracies.
In this respect, I and other liberals would like to see the following from the European Union:
1.That the Union opens its doors to increased trade, in other words increased imports from Russia of both goods and services.2.That the Union financially supports the creation of Russian institutions which promote diversity, respect for the individual, the environment and economic development.3.That the Union increases exchanges with Russia of students and researchers.4.That the Union facilitates increased cooperation between Russia and its neighbours in Central and Eastern Europe through better coordination of the Phare and Tacis programmes.5.That the Union makes it absolutely clear to Russian leaders that disintegration of Russia is not in the interests of the Union but that we expect that Russian Statesmen shall always respect the rights of minority groups and individuals.6.That the Union, together with Russia and other States involved, works towards a new European order, an order which guarantees freedom and peace for Russia as well.7.That the Union, as a long term goal, keeps an open view on Russian membership of the European Union.What, Commissioner van den Broek, is the Commissions answer to our requests?
Mr President, Commissioner, on 13 May the European Council adopted an action programme for Russia. The purpose of that programme was, in the run-up to the Russian presidential elections, to reaffirm the importance of a real, genuine partnership between the European Union and Russia and at the same time to keep open the prospect of further reforms.
In recent weeks it has once again been made clear that this partnership is of great importance in ensuring security and stability throughout the continent of Europe. The power struggles within the Kremlin, focusing in particular on the position of security adviser to the Russian President, in recent days have created uncertainty throughout the European Union, and especially in the States associated with it.
We are very glad that this job has now gone to Mr Rybkin, the former President of the Duma, because we hope that that previous experience will enable him to reinforce and restructure the process of dialogue with the European Union institutions. But the internal stability of Russia is important to us not just because Russia is our immediate neighbour: it is also important because it offers the only hope of solving the serious economic problems of that country.
The successful introduction of new systems and the economic reconstruction of Russia would make the Republic a reliable partner for us. The war in Chechnya is a heavy burden in itself, and especially on the Russian budget. We hope that the peace negotiated by General Lebed will be preserved in the future and that a new start can be made on reconstruction in that region.
Further to this, absolute priority must be given to the economic reforms. Recent reports received by us suggest that 75 % of the Russian population are living below the poverty line, and that millions of Russian workers have already been waiting months for their wages to be paid; this social disaster could be another contributory factor to uncertainty and instability in Russia. The action programme before us today can help to ensure that the European Union helps Russia to overcome its problems and further the process of reform. But that will not be enough - additional, radical measures are needed.
We hope that the Council and Commission, together with Parliament, will prepare a further programme of measures, into which previously existing instruments must be integrated at once. We hope that we will be able to continue discussions on this during the drafting of Mrs Lalumière's forthcoming report in the Foreign Affairs Committee.
In my view, the partnership agreement remains the central element in the West's strategy for partnership with Russia. Both sides are going to have to continue making great efforts to breathe life into that agreement. I hope that we in the European Union will be able to make our contribution to those efforts.
Mr President, ladies and gentlemen, I too should like to open my remarks by emphatically stressing the importance of Russia as a partner in Europe. In our discussions, we often overlook the fact that Russia is the largest country in Europe in terms of population and that, even though it is no longer a superpower comparable to the USA, it nevertheless remains in point of fact the most powerful country in Europe.
It is, then, absolutely inevitable that we in the European Union should have an enormous interest in maintaining the best possible relations with this partner and neighbour. Not only that, but we should also do everything we can to help ensure that Russia, which has experienced and still is experiencing a great deal of turmoil, should enjoy the most stable economic, democratic and political conditions possible. This in turn makes it obvious that, in the present situation, everything that Europeans can possibly do to bring about those stable conditions should be done.
Our activities in connection with TACIS, and especially with the TACIS democracy programme, are a very clear signal of the importance that we attach to this policy as a whole.
From the many occasions on which delegations from this House have visited Russia in recent years, I have formed the impression that our TACIS programme has generally been very positively received, and that very specific successes are already apparent. That is not to deny that there is always room for improvement in specific areas, and of course we in this Parliament will continue to pay careful attention to these.
I also regard the political action programme, which has now once again been adopted, as a further helpful step in supporting the positive trend of events in Russia. I should therefore like to express my emphatic support for this action programme.
There is just one aspect I would like to point out. In recent months and years I have very, very often formed the impression that, as far as European activities are concerned, not just in this case of aid to Russia but in other sectors too, there is often a discrepancy between the politically based intention, as in the case of this programme of action, and the assistance actually provided.
When projects like this action programme are decided upon, what they contain should actually be implemented from the European standpoint. There must be none of the petty bureaucratic obstacles we are forever hearing about, the end result of which is that much of what has been politically decided is not passed on and never achieves what it is supposed to achieve.
In point of fact, political developments in Russia are still causing a degree of concern. Even so, at least in my view, great strides have already been made towards increased stability. The changes that have now taken place with regard to the security adviser, in other words the decision to appoint Mr Rybkin, which I also welcome, make it clear in my opinion that a high degree of stability has already been achieved. Naturally, this has caused some turmoil, as does any political decision of such importance. But the fact that subsequent events did not go as predicted by the Minister for the Interior on television signifies, to me, that such changes in important political positions in Russia today can and do proceed as routinely as they do in the world's other democracies.
There is one other aspect I should like to mention: on the many visits we have made to Russia in recent years to observe elections, I have formed the impression that people conduct those elections - go to the ballot boxes, cast their votes - in a very serious spirit, wanting genuinely to construct a democracy in Russia.
This in no way changes the fact that we must naturally be alert to many developments and also draw attention to errors, as a reliable partner and friend does. We did this, for example, to very, very good effect in connection with the evaluation of the conflict in Chechnya. We have done the same thing with a number of human rights violations. And we are going to have to continue doing so in future!
Mr President, in the few minutes available to me I will try to address the questions raised.
The Florence European Council welcomed the steady improvement in relations between the European Union and Russia, an improvement marked notably by the entry into force of the interim agreement in February 1996 and the adoption of the action plan by the Council on 13 May 1996. This action plan, which covers support for the democratic process, economic cooperation, security and foreign relations aspects and justice and home affairs, will be implemented promptly and efficiently in full cooperation with the Russian authorities.
The partnership and cooperation agreement provides the essential framework for the development of the Union's relations with Russia. Pending its entry into force, the trade provisions of the PCA are being implemented by means of an interim agreement. The Council regards the action plan as an important element in the intensification of relations between the EU and Russia. The plan covers a wide range of spheres of action identified by the Council on 20 November 1995 and concentrates on a number of priorities. The main features of the action plan were presented to the Russian side by the Troika and the Italian presidency in both Rome and Brussels before the Council adopted the plan. The action plan will clearly require close and ongoing coordination between the actions of the European Community, whose principal support instrument remains the TACIS programme, the actions of the Member States and, where appropriate, the other main donors in order to ensure maximum efficiency in terms of synergy and complementarity. It is for the Union to ensure that implementation of the plan is the product of joint effort with Russia and of close cooperation between the Union and its Member States.
In the first pillar areas, progress has been made in the area of contractual relations towards the ratification of the PCA with Russia. The interim agreement, which provides for the entry into force of the trade provisions of the PCA, is being implemented, while negotiations have taken place on the new agenda, as provided for in the PCA.
In the area of regional cooperation, the Commission has, of course, brought forward its initiative with regard to Baltic cooperation, and cross-border cooperation is also being supported under TACIS.
The actions set out under nuclear energy, nuclear safety and the environment and efforts to modernize the production system are, of course, of very great importance, given the damage done to the environment in Russia in the past. These actions are also being implemented or examined under TACIS.
In the area of cooperation in the field of justice and home affairs, action to combat organized crime is to be addressed at a seminar in Finland in early December, which will be attended by experts from Russia and the Member States. This will deal specifically with the impact of organized crime and drugs on Russia and the Union. Cooperative measures to combat such activities will also be addressed.
The above is not an exhaustive list of ongoing measures. Further actions will, of course, be addressed in the future. A number of the specific actions contemplated under the action plan are covered by procedures which already exist, such as the TACIS programme. The Commission, of course, is best placed to explain how TACIS can help with the implementation of the action plan.
In the context of the development of the Union's overall relations with Russia, the Council greatly appreciates the valuable contribution of the European Parliament. The present debate provides a useful opportunity for an exchange of views on these important issues and we look forward to similar opportunities in the future.
To address the further areas to which the honourable Members refer, I would point out that where research is concerned, Russia may, under certain conditions, already participate in several projects under the fourth framework programme. Within the framework of available budgetary resources, cooperation programmes in the research and development sphere should undoubtedly be encouraged in the parties' reciprocal interest, subject to effective and adequate protection being given to intellectual, industrial and commercial property rights.
Cooperation in the sphere of justice and home affairs I have referred to already but in relation to asylum and readmission matters this is one of the plan's five major priorities. Follow-up of the problem of refugees and displaced persons in the CIS is also high on the list of areas for action. On the combating of organized trafficking and crime, the plan provides that such cooperation could take the form of regular exchanges of information, having due regard to national and international legislation on data protection, the setting-up of a network of contact points and participation in seminars.
As far as the EIB's participation is concerned, it should be remembered that the European Investment Bank's role is to finance the development of the Member States of the European Union. It intervenes externally only on the basis of specific unanimous decisions of the Board of Governors. In the case of Russia, it should be stressed that the EBRD, the World Bank and TACIS already finance operations and the contributions of the Member States supplement that funding. As a result the financial commitment of the Member States and the international organizations towards the Russian Federation is already quite substantial.
On the question of cooperation on nuclear energy, the Council would point out that it has authorized the Commission to conclude on the basis of the Euratom Treaty two cooperation agreements in the fields of controlled nuclear fusion and nuclear safety, the purpose of the latter being to help improve nuclear safety and, in particular, to find and implement scientifically and internationally agreed nuclear safety guidelines. In this context the Member has mentioned the case of Alexander Nikitin. The Council is aware of the case and of the concerns of Parliament. The case is currently subject to Russian legal procedures and the Council is following it closely and notes that Parliament is also pursuing this issue.
In addition to the TACIS programme for the approximation of laws in the context of the energy charter, action under TACIS will continue to aim to increase both the diversity and security of supply of hydrocarbons in Europe. On 5 July 1996, following the elections in Russia, the presidency made a declaration on behalf of the European Union voicing inter alia the Union's determination to press on with the establishment of close relations within a substantive and constructive partnership with the Russian Federation on the basis of democracy, human rights and the rule of law.
The Union is monitoring closely the situation in Chechnya. It has welcomed as a positive development the recent accords between the Russian authorities and the separatists which were concluded with the help of the OSCE assistant group in Chechnya. Both in public declarations and in contacts with the Russian authorities, the EU has consistently stressed the importance and usefulness of the assistance group both in helping to bring about a ceasefire and in the search for a wider negotiated political solution of the problem.
In conclusion, the Council can only stress the great importance it attaches to the entry into force of the partnership and cooperation agreement at the earliest possible opportunity. This agreement is to form the basis of relations between the Union and Russia and will consolidate legally and internationally the possibility of cooperation in all areas of mutual interest. Pending that entry into force the action plan constitutes clear evidence of the Union's resolve to strengthen its relations with Russia and to concentrate on specific practical issues and objectives.
Madam President, I will try to be brief as Minister Mitchell has already provided extensive information on the approach to Russia. In regard to what Mrs Lalumière has just said, I should like to further stress that the action plan as such was not intended to further supplement the wide-ranging intended cooperation with Russia on the basis, in particular, of the partnership agreement and the interim agreement which has since entered into force, but rather to give concrete content to and provide a concrete action plan for the implementation of the framework agreement. A memorandum has also been drawn up on this subject. We will be pleased to submit this to Parliament as this also includes, for example, everything which has been achieved in the various areas with the existing TACIS instrument and the existing TACIS budget. A great deal has also been said today about how we can possibly support the strengthening of democracy in Russia. Many projects have been launched in this area. One very interesting project, for example, is our cooperation with the Council of Europe, a joint programme in cooperation with Russia, designed to help Russia fulfill the necessary conditions for membership of the Council of Europe. This is therefore closely concerned with adapting the constitutional and other legislation.
There are other projects which I happen to know about and which relate to stimulating certain town twinnings, indicating that attempts are also being made at a lower administrative level to strengthen democratic institutions. The same applies in the area of education. I should also like to mention a number of other very important policy areas, such as the environment, and I acknowledge Mrs Schroedter at this point, and nuclear safety in which cooperation with Russia is of course very important. Of the total budget available to us for nuclear safety projects, which means the safety of nuclear reactors, one half of that which is available under TACIS is spent in Russia. It is in Russia that we find the most nuclear reactors and the greatest risk. I am leaving aside the whole Chernobyl business in the Ukraine, because that is in fact a G7 project and not exclusively a TACIS project. In short, I should like to conclude my intervention at this stage by saying that I will also be pleased at a later date and in a Commission context, where necessary and perhaps also more regularly, to further discuss with Parliament the follow-up to our cooperation with Russia as it is of course something which can only be totally achieved on a progressive basis. Quite complicated projects are also often involved. We are dealing with government bodies which are far from being totally transparent and are also still in the process of reform. I thus readily admit that when it comes to giving practical substance to our cooperation it is still very often a question of trial and error from which we also have lessons to learn. I am in any event grateful for the interest shown by Parliament in providing new impetuses for cooperation with a country which finds itself in an exceptionally difficult situation. Difficult in a political sense, as the leadership has serious health problems as we all know and the changes at the top are creating a certain political uncertainty. The economic situation nevertheless offers some glimmers of hope. Inflation, for example, has fallen considerably over the past year. On the other hand, there are enormous economic problems with unpaid wages and an economy which clearly needs new impulses from abroad which are not coming because the investment climate in Russia is such that it is not a particularly attractive prospect at present.
In short, everything is linked. I should in any event like to assure Parliament, also further to what Minister Mitchell has said, that cooperation with Russia is contributing to the country's stability and is naturally a matter of top priority for the Council and the Commission.
Madam President, Russia has already made a degree of successful progress along the road to democracy in recent years, though much still remains to be done. The EU action plan to assist this progress is very ambitious, supporting not only Russia's democratic and economic reforms but also regional cooperation in matters of nuclear security, environmental problems, humanitarian aid and measures aimed at a future European security system.
Madam President, this is a massive workload that the European Union is taking on, as expressed in this action plan. Unfortunately, this falls far short of proving that the EU has sufficient resources to take on a leading role in Russia.
Apart from providing support through the TACIS programme, the European Union must also evolve other programmes for Russia and take appropriate action if the problems existing there are to be solved. Closer institutional links must also be created. I should mention here in passing that the partnership and cooperation agreement has still not been ratified by every Member State.
In brief, the European Union is only one small player in the massive Russian social scene, with limited influence. The financial framework even of the TACIS programme is limited by comparison with what other international organizations are doing, and certain Member States of the European Union, such as the Federal Republic of Germany, have greater political influence in Russia than does the European Union as a governmental institution.
In order to be taken seriously in Russia, the European Union needs to raise its profile and strengthen its support for economic and democratic reform; the action plan can only be a first step. Recent weeks have shown that political stability in Russia is still not fully established. The very outcome of the presidential elections, in which General Lebed came third in the first round of voting, with the support of 11 million Russian electors, thus making Yeltsin's victory possible, is an indication of a very difficult period of development, during which nationalism, in Russia as elsewhere, is gaining more ground than previously.
The deposing of General Lebed, the dissatisfaction with the Ministers for the Interior and for Defence, the problems in the Russian army and, last but not least, the absence of the sick President from the presidential position that holds so much power in Russia indicate that the political situation in Russia is an enormously difficult one. The European Union cannot afford an unstable Russia. We have a historic opportunity genuinely to promote democracy in Russia, and also to contribute to a peaceful solution to the conflict in Chechnya.
An inward-looking Russia, involving its own authoritarian variation on democracy which has more to do with the Romanovs than with a modern social constitution, is not an option for the EU.
Madam President, by adopting the action plan for Russia, the European Council has clearly declared its wish to support the reforms now in hand. But the plan is inadequate. What it covers, the ideas that will govern its implementation and the resources that will be given to it must be defined. Russia is at present in a paradoxical situation. Many disasters had been predicted for it - civil war, public disorder, famine - but happily none of these has occurred. There was the terrible war in Chechnya but today the weapons are silent and negotiations are taking place.
The democratic reforms have had undeniable effects. Repeated elections - parliamentary, presidential, local, regional - bear witness to the stabilization of institutions and above all to a growing democratic awareness in Russian society. But democracy cannot survive in chaotic social conditions. It cannot exist without a state which embodies all social interests. This is where the main weaknesses of Russia lie, weaknesses which are slowing down its modernization and which could eventually call into question the progress already achieved. I will list four of them. First is nuclear insecurity: Russian nuclear power stations are dangerous: Chernobyl is the prime example. There is also traffic in fissile materials.
With the nuclear problem we must associate that of the environment, ravaged by three quarters of a century of a development policy which despised nature to the point of destruction. The result of this is a general deterioration in the health of Russians, accentuated by the accompanying collapse of the whole health system. This is illustrated by a tragic piece of demographic information: the reduction in human life expectancy over the last fifteen years and the parallel increase in infant mortality.
The third problem is the security of individuals and property, and state security too, which is threatened by an explosion in crime, admittedly including some petty crime but mostly consisting of economic crime increasingly linked with international criminal networks.
The fourth problem, which stems from the process of economic transformation, is the growing inequality in society. A considerable proportion of the population is poor, a situation felt all the more acutely by them, faced as they are by the growing wealth of the rest of society. In order to alleviate the social suffering, to ensure that the most deprived are protected, and to provide security for everybody, Russia must be a strong state responding to the public interest. But the Russian state is weak. It is weak in the face of selfish and strong local powers. It is weak in the face of crime. It is weak in the face of a helpless and divided society.
For the Russian state to be able to exist at all, for it to be able to play its proper role, it must, above all, have a financial basis and clear law. What is most urgently required of the European Union is help for Russia in setting up the tax system it currently lacks, together with the means to make that system work and a legal system to make it really effective. This is no mean task. It will be accomplished only if a well-defined, comprehensive and coherent project, accompanied by the necessary resources and mobilizing all the European institutions - financial institutions, various programmes like TACIS - is implemented in a common effort to resolve all the problems I have listed. Failing such a project, such a conception and such a concentration of resources, the plan of action will remain strictly theoretical. Europe's future is well worth such an effort.
Madam President, all of you - Christian Democrats, Gaullists, Centrists and Liberals - wish to help Russia to establish the rule of law and respect human rights. This aim is praiseworthy. But do you really think you are credible, while the Mafia and your own parties interpenetrate each other in Italy, France and elsewhere, while in Belgium and France pornographic, sado-masochistic and paedophile literature is on every newsstand, and the freedom to publish such literature is viewed with so much indulgence here?
Do you think you are credible when in France the so-called Minister of Justice will shake hands with the paedophile murderer Patrick Henri, when the same Mr Toubon wishes to stifle the freedom of the press by forbidding it to talk about corruption and immigration and when he wishes to impose a law even more totalitarian than that of the Communist Gayssot, a law destroying liberty for use by thought police and police with ulterior motives: what the great journalist Annie Kriegel not long ago called the intolerable thought police?
You - the Marxists and Socialist-Communists of all shapes and sizes - are now shamelessly demanding more democracy in Russia, worried as you are, you say, by the authoritarian tensions in the country. I must be dreaming! You did not demand such a thing in times gone by!
But why not, first of all, at least check that gulags no longer exist, closely tied up as they would be with the rest of the Communist nomenklatura? And why not demand that a census be taken of these camps, that the tens of thousands of victims be accounted for, that the torturers, many of them still alive, stand trial?
Fifty years after Nuremberg, national socialism never ceases to be judged over and over again. Today, on the fortieth anniversary of the Budapest uprising, is it not time to begin the still-necessary grand trial of international socialism, of its 80-year-long crimes against humanity, against peoples and against nations? This is what the Russian people are waiting for: they must shed themselves of the worst of pasts before they can discover the path to the future.
Madam President, while there has been some progress along the road to democracy in Russia, much remains to be done. The EU action plan is highly ambitious, as has already been said, setting out not only to support Russian democratic and economic reforms through TACIS, but also addressing contractual relations, regional cooperation, nuclear energy and nuclear safety, the environment, economic reconstruction, humanitarian aid and the future European security structure.
These are massive tasks which the EU seeks to tackle in its proposed action plan. Unfortunately there is not yet a scintilla of evidence that the EU is currently equipped to take on such a role. Certainly the EU will have to target support from the TACIS programme better and consider opening other EU programmes up to Russia if it is to have an impact on the problems facing that country. There will also have to be closer institutional links in place of the ad hoc arrangements which exist today.
Frankly, the EU is currently a bit player in Russian society, with only limited influence. The support provided by the TACIS programme pales beside the financial support provided by international institutions like the IMF which supplied Russia with a £10.9bn standby loan. Even individual Member States, such as Germany, have greater influence in Russia than the EU as an institution. So, to be taken seriously the EU needs to raise its profile and support for economic and democratic reform in Russia.
Democracy and economic reform need the support of the EU and this House now more than ever before. There is a growing tide of nationalism in Russia, as we have heard, and growing disenchantment with the perceived failure of Western-inspired reform and values. The success of Alexander Lebed, which has already been referred to, in the presidential elections last summer where he came third, with 11 million votes, was an indication of this political trend. The fact that a man who admires General Pinochet, called Mormons scum and filth, promised to shoot criminals and describes himself as a semi-democrat is regarded as a moderate nationalist in the Russian political firmament, shows the worrying drift of politics in Russia.
It is easy to scaremonger about the situation in Russia, but the fact remains that over one-third of the population live below the breadline, while the social infrastructure in the country has disintegrated. The EU and the West need to support the social as well as the economic recovery of the country. The EU has a historic chance to encourage real democracy in Russia and to support the peaceful settlement of the conflict in Chechnya. The alternative is an inward-looking Russia, developing its own authoritarian style of democracy which has more in common with the Romanovs and Tsarist Russia than a modern constitution.
I have received six motions for resolutions pursuant to Rule 40(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow morning.
Employment and labour market policy committee
The next item is the report (A4-0316/96) by Mr Theonas, on behalf of the Committee on Social Affairs and Employment, on a proposal for a Council Decision setting up an employment and labour market policy committee (COM(96)0134 - C4-0396/96-96/0097(CNS)).
Madam President, with its proposal to set up an employment and labour market policy committee, the European Commission is doing something about the lack of a permanent structure in the sector of employment, a move comparable to the creation of the Committee on Economic Policy, which was founded in 1974 and aims to promote the coordination of the economic policies of Member States in both the short and the long term.
Since March 1995 the attempt has been made to fill that gap by an ad hoc group of personal representatives of the Ministers for Labour, convened by a decision of the Council for Social Affairs. However, that group encountered many difficulties in carrying out the duties assigned to it, mainly because of the inadequacy of the means at its disposal, in other words the lack of a formal and permanent structure assisted by its own adequately staffed secretariat, which, within its terms of reference, was charged with the analysis, monitoring and preparation of related reports and comparative studies.
The need to set up a committee with a stable and permanent structure was asserted in the joint report by the Council and the Commission submitted to the Madrid Summit, while the European Parliament too, with the resolutions it approved in November 1995 and June 1996, called for better coordination between macroeconomic policy and structural measures in the labour market sector, and for the upgrading of the ad hoc group on employment, to enable it to cooperate better with the Committee on Economic Policy in preparing the joint report on employment policy submitted to the European Council.
Madam President, your rapporteur does not believe that the constitution of this committee can on its own solve the most explosive problem of our times, namely unemployment, nor that it can promote employment in Europe decisively. That is the task of the more general policies of the European Union and the Member States, though these do not seem to be contributing much towards it. However, the constitution of the committee may contribute to the development and implementation of the common strategy for employment, and mainly, help with the formulation of common indices that would be useful for the closer monitoring of policy in the area of employment and of the implementation of the multiannual programmes.
It can also make important contributions to the better information of working people, their representatives, the social agencies, and the European Parliament and the European Union's other institutions, by presenting useful statistics on employment, comparative tables of relevant data for each Member State, information about new forms of employment, data concerning the deterioration of social conditions in the Member States, and information about any negative or other consequences of the policy of promoting more flexible labour relations and reducing regulatory interventions in the labour market.
Those are precisely the functions which the three amendments tabled on behalf of the Committee on Social Affairs and Employment are intended to strengthen, which concern further clarification of the committee's role - Amendment No 1 - enlargement of its competences - Amendment No 2 - and the obligation to forward the reports and recommendations it draws up to the European Parliament - Amendment No 3.
Finally, I would like to point out that the role entrusted to the new committee is different from that of the permanent Committee on Employment in which the Council, the Commission and representatives of employers' and workers' organization participate, and that its aim is to ensure dialogue between the three sides on issues of social policy for employment.
In conclusion, the proposal for a decision submitted by the Commission is largely inspired by the orders relating to the constitution and operation of the Committee on Economic Policy and rests on the same legal base, namely Article 145 of the Treaty. Besides, to the extent that the committee in question will fully replace the ad hoc group of Ministers for Labour, its effect on the European Union's budget will be marginal.
Madam President, may I begin by thanking the speaker for an excellent report and for the good cooperation when the Committee on Social Affairs and Employment formulated this report which has just been presented.
The reduction of unemployment and the creation of new jobs is one of the most important tasks in the European Union. Previously, it has been possible for individual countries to reduce unemployment through their own labour market and economic policies. This is no longer sufficient as we have seen. It is not sufficient in a world where capital now flows freely across borders. Obviously there will continue to be action at a National level to reduce unemployment. But there is also a new requirement now for action at Community level. The Council has been aware of this and has mentioned it at many Council meetings in Essen, Cannes, Madrid and Florence. But, really very little has been done to live up to those proud words which have been presented at the Council meetings.
In addition to actions at National level and at Community level, macroeconomic initiatives and labour market policies are required; they must complement each other. An economic policy is required which prioritises not only the fight against inflation and budget deficits but also the fight against unemployment. A labour market policy is required which prioritises active labour market policy actions over and above the passive payment of labour market subsidies.
Labour market ministers and finance ministers need to work together on employment policies. They also need the same resources to be able to follow up on the long term programmes which the Member States have taken upon themselves to implement to create employment.
There is currently a committee on economic policy which gives support to Council Finance Ministers in the form of analysis, proposals and evaluation. Labour Market Ministers require the same support. This was realised at the informal Council meeting in Córdoba, when a request was made to the Commission to prepare an appropriate proposal. The proposal which the Commission has prepared is good. In Parliamentary discussions on the budgetary deficit doubts have been expressed about the establishment of a committee on employment and labour market policies. Let me lay them to rest. This committee will be financed by the Labour Market Ministers in the same way as the existing committee is financed by the Finance Ministers. Establishment of the committee will not involve any extra cost and it will simply establish a balance between Finance Ministers and Labour Market Ministers in terms of employment policy actions. The committee will follow up national programmes. Such evaluation requires common indices. We have pointed this out in Parliament before and we point it out again today in our proposal. Unfortunately, the Commission&#x02BC;s proposal does not include such common indices.
The establishment of a committee on employment and labour market policy will naturally not solve unemployment problems in Europe. But it is a start when it comes to creating a stable structure within the Community to be able to get to grips seriously with the problem.
Discussions are now underway at the Intergovernmental Conference to insert a chapter on employment in the report which would give the Union greater competence in the area of employment. The fight against unemployment will be given the same place and status in the report as the fight against inflation and budget deficit. For this, an employment committee which has the same status as the monetary committee is required. For Parliament&#x02BC;s part, we support such a proposal. It will mean that we have an opportunity to make a real effort against unemployment at Union level and that coordination between Member States will increase.
Today&#x02BC;s proposal to establish a committee on employment and labour market policy is one step on the road to the creation of a better structure within the Union to be able to conduct a more active labour market policy. The committee will have contact with parties involved in the labour market through cooperation with the Standing Committee on Employment and will naturally have contact with the committee on labour market policy. This will be an excellent support mechanism for the labour market ministers in their work.
Madam President, the number one problem of economic and social policy facing the Member States of the European Union and the Community is unemployment. Unemployment is a challenge, too, to the Union as such. The trans-European networks must be created, though this is difficult to achieve at present. That leaves the employment policy options which were also recommended at the Essen Council in 1994: joint focal points with employment policy activities and appropriate multiannual programmes by the EU States.
The informal ad hoc Working Party on 'Follow-up to the European Council in Essen' , which was established around the beginning of 1995, was supposed to nurture an exchange of information and experience between the Member States and to review the application of the programmes in question. The present document finds that an informal group is actually insufficient to deal with the matter efficiently. The proposed employment and labour market policy committee would form a more stable framework.
Since 1974 there has been a Standing Committee on Economic Policy, working towards the Ecofin Council. A comparable committee for the Council of Labour and Social Ministers is needed, because although unemployment is an economic problem it is also a major social one.
In Mr Theonas' valuable report, the view is expressed that the Commission should be involved to an appropriate extent in the committee's work and that Parliament should be consulted. A Standing Committee on Employment and Labour Market Policy can make an important contribution to the coordinated implementation, nationally and between the social partners, of the priorities adopted in Essen. Those priorities are action to assist problem groups in the labour market, young people and women, reducing ancillary wage costs, a modern wages policy and investments in the vocational training sector.
What we want is not just economic upturn but its conversion into a sustainable process of growth which creates new jobs. For this reason, the PPE group will be voting in favour of the Theonas report.
Madam President, we are now setting up yet another committee. In this case it is a matter of advising on employment and labour market policy. I remained rather quiet in the committee on this subject, although I did support the rapporteur in the final vote. I kept quiet because I have a number of questions which I would like the Commissioner to answer.
Exactly what approach is this committee to adopt? Will its meetings be public, as the Committee on Budgets has requested? Will the committee members be asked to declare their financial interests? How will the committee approach the whole subject of an active labour market policy? What will be the committee's approach in relation to the existing Standing Committee on Employment? These are all questions which I believe require a clear answer, not because I am considering proposing that my group should vote against setting up such a committee, but because I believe that if we set up this committee then it must operate exceptionally well. Because the reason we are setting it up is in order to improve the operation of the labour market.
I believe this to be the umpteenth debate on employment in Europe this week. We discussed employment in the debate on the statement by the Commission President. We discussed employment in the budget debate. This morning we discussed employment during the poverty debate. I notice that some of my colleagues again speak of employment when debating this committee.
The fact is that we always display a form of impotence when it comes to this question. My question to the Commissioner is therefore: does he expect the committee to be able to achieve what the Council has to date been unable to achieve? Will a truly active labour market policy be pursued if we set up such a committee? For example, will the employment promotion agencies, which is one of Commission President Santer's proposals, work together if such a committee is set up including at least four members from each Member State?
In short, I have a great many questions, not because I am opposed to the committee but because I believe it to be essential for such a committee to provide truly excellent support. I would therefore also like to ask the Commissioner how he believes the committee's opinions should be dealt with and how Parliament is to be involved in implementing the committee's opinions.
Madam President, ladies and gentlemen, this week is actually the third or fourth occasion to date on which we have discussed employment. But the question which arises is how this Community can also equip itself with the necessary instruments really to be able to coordinate the policies of the Member States and the added value of a European employment policy. Other speakers have already pointed out how many questions are still unanswered here. I, too, once again urge the Commission to give us clear answers.
The essential thing for me - and the reason why we shall be supporting this report - is that it offers a starting point for creating the kind of machinery needed to improve this coordination - including improvements on the part of the Social Affairs Council - and that is certainly a good thing. But this must not be allowed to happen simply on the old principle of 'If you can't solve a problem, set up a committee to bury it' . I believe we should make quite sure that the Commission bears that in mind. Strengthening the Social Affairs Council relative to the almost omnipotent Ecofin Council can only be a first step towards getting an effective, independent employment policy up and running in this Union, a policy free from the illusion that employment is something that happens automatically once growth, monetary union, competitiveness and the profitability of capital are in place.
Madam President, ladies and gentlemen, the proposal put to us is for the setting up of a new committee called the employment and labour market policy committee. I see that the cancer of European bureaucracy is spreading. The creation of this committee is yet another symptom of the disillusion and the mistaken centralizing and bureaucratic ideas which are infecting the European political class. This committee will not be able to conceal the tragic failure of the Maastricht economic and social policy for Europe and will content itself with observing and commenting on the disastrous consequences for jobs of the choice of a socially criminal free-trade policy.
While committees and watchdogs multiply, unemployment, insecurity, poverty and the relocation of enterprises are increasing at a frantic rate. No gimmick will be able to contain the legitimate anger of the European peoples who are suffering. So we must not set up new committees: we must change the policy, guarantee preference for our peoples when vacancies are being filled and protect our Community market.
Madam President, Commissioner, ladies and gentlemen, you will remember that the European Parliament was not wildly enthusiastic about the modest Essen results but we made up for this when it came to the follow-up procedure. Such a follow-up procedure may not create jobs but we were convinced that this was the first modest step towards a European common employment policy. Our experiences with the single market and the EMU convergence strategy have taught us that the combination of political will, a good timetable and a good follow-up procedure can serve to point everybody in the same direction and this is what we also wanted to do in the case of the employment strategy. I am convinced that this was also the Commission's motivation.
In this cooperation procedure, however, the Social Affairs Council and Ecofin are still not fighting with the same weapons. Ecofin has repeatedly shown that it is not really concerned about employment. It is therefore high time we had a committee for the Social Affairs Council which can put its contribution to employment strategy on a more equal footing. But I doubt whether this proposal will in fact put the Social Affairs Council on an equal footing, and for two reasons.
First of all, employment policy is based on two inseparable pillars: a macroeconomic pillar and structural employment policy. Commissioner, this two-pillar approach is not being consistently applied to the new committee. Whereas the Economic Policy Committee can have a clear impact on employment policy and on economic policy, there are no plans for the employment and labour market policy committee to be able to make a necessary contribution to economic guidelines, for example. How on earth are we going to be able to ensure that, in the guidelines, economic policy concentrates primarily on employment if this committee is not allowed to have its say? The European Commission disappoints me by not making this provision in Article 103(2), for example, as both the Swedish and Belgian proposal submitted to the IGC did lay these necessary bridges.
Secondly, I should also like to stress a point which has already been made by Mr Andersson: a follow-up procedure stands or falls on certain tests. If the Council and Commission really take the priority actions for employment seriously, then we must have indicators in order to measure the efforts of Member States, in the area of training for example. If training is important, Commissioner, why then can no guarantee be given that every year a certain percentage of the labour force can follow training. Then comes the ultimate test: the halving of unemployment by the year 2000 as a concrete test of employment policy. I am convinced that if this committee has no indicators at its disposal it will remain at most a paper tiger and at most capable of producing reams of paper. I therefore hope that the Commission will also vote for our amendment.
Finally, Madam President, I should like to say that this committee marks just a small new step towards a cohesive European employment strategy. I dare to hope, ladies and gentlemen, that the missing pieces to the puzzle will be provided during the IGC and that the committee will come to play an increased role in the Union's employment policy, in accordance with the Treaty.
Madam President, the proposal which we now have before us is an important proposal as it follows on from what was decided at the Essen Summit on a European employment strategy. Employment is one of the European Union's top priorities. It is good to set up a committee on employment which will be responsible for monitoring the employment policy of the Member States. The committee can also encourage better coordination of employment policy between the Member States. It is also important to involve the social partners when promoting employment in Europe.
It is furthermore important for this employment and labour market policy committee to be funded out of the Council budget. If not, we will have problems of comitology as the committee does not satisfy the requirements of comitology. The committee is a body supported by the Social Affairs Council charged with the implementation and development of European employment strategy.
This committee is an answer to the request by the Committee on Social Affairs and Employment in the IGC report on social policy for which I was rapporteur. It is a counter-balance to the Committee on Economic and Monetary Affairs and Industrial Policy. It thus provides a better balance between the European Union's economic and social policy. It is primarily a question of removing the differences between the internal market and social policy and creating a single economic and social Union.
It is a pity that this employment and labour market policy committee is being confused with the Standing Committee on Employment. We have many examples of this. In this respect it would have been much better to have looked for another name for the latter committee, which has to be adapted in any event and where we must ensure that there is no duplication of tasks.
I therefore very much regret, Commissioner, that the Commission has made no proposal for that committee. I fear that you are failing to get to grips with this committee. We know that representativeness is the sticking problem. A decision must be taken on this and as quickly as possible, as if not we will all be much criticized for bureaucracy. We will now have to do this later.
Parliament does not interfere directly with this new committee and we want to keep it that way. The Council does not interfere with Parliament's budget and Parliament does not interfere with the Council's budget. This House does indeed want to be kept informed of the committee's reports and recommendations. But as far as the rest is concerned we still have much to learn as the overall strategy is not yet clear to me.
Madam President, the current level of unemployment that we have in EU Member States at 20 million people is perhaps our greatest challenge. One reason why it is so high - there are several - is the EMU. It goes without saying that if one scales down, makes economic savings and cuts back in 15 Member States simultaneously, without introducing stimulation for the economy, that unemployment will be high. The EMU project is one reason why it is so high and it must be met with resistance. The best would have been to say no to the EMU. Next best would have been to introduce criteria into the EMU which also covered goals for employment, the environment and regional responsibility. None of this has happened.
The creation of a committee on employment to find joint strategies and solutions is at least a move in the right direction. But I would like to say that this is no solution. Those who believe that the committee will solve the problem of unemployment in the EU are wrong. Each country must take its own responsibility for unemployment; responsibility shall remain with the Member States. The committee must not take over and create a supranational employment policy or conjuncture policy. This would never work and, in my opinion, this is not the intention of the proposal from the Commission. So: summarise, produce reports, come forward with ideas and recommendations, but no supranational policies at EU level please. At least this will be a good step towards the solution of our greatest problem.
Madam President, the hopes expressed in the White Paper on Growth, Competitiveness and Employment of creating 15 million jobs by the end of the millennium and the hard facts of today are worlds apart. There will soon be 20 million men and women out of work in the European Union, and they deserve better than declarations of intent and expressions of concern. So it was an important signal for Europe when the Council Meeting in Essen decided to evolve a comprehensive strategy of cooperation between the Member States to deal with employment.
The concentration on those particularly affected by unemployment, increased investment in vocational training and the increase in the intensity of employment give reason to hope that the campaign against unemployment may be waged aggressively, with something more concrete than paper and words. No one disputes the need to set up the committee on employment and labour market policy. However, in order to be able to work successfully and effectively, it does need a stable organizational structure.
The expected reports on progress made and on omissions will pave the way for public debate, including debate in the European Parliament. So we need informative data, analyses and conclusions, and we need them quickly, Commissioner. The results will lead to a qualified exchange of experience with the Council, the Commission and the social partners on employee protection and social standards, on the conditions for greater mobility and flexible working hours, and, I have no doubt, on opportunities for young people, of whom so many are with us at this very moment in the gallery.
We expect information on the feasibility and efficacy of many policies and schemes which, though they may still be separate today, may in future be pursued jointly.
Madam President, Parliament, the Council and the Commission are at one in supporting the fundamental objective of combating unemployment in the EU. However, while Parliament and the Commission are able to reach agreement on specific action, the Council is withholding its consent in important areas. The decision situation is determined by the attitudes of the Economics and Finance Ministers, notably including those of the Federal Republic. They can benefit from the preparatory work of a special committee, unlike the Council of Social Affairs Ministers, which has difficulty in forming a suitable counterweight to promote an active employment policy in the EU.
The stop-gap arrangement of an ad hoc group which does work for the Social Affairs Council but is inadequately resourced cannot meet the actual requirements. The Commission proposal to the effect that a regular committee on employment and labour market policy should be set up, working both for the Social Affairs Council and for the general Council, conforms to Parliament's intentions.
The Commission should have no problem accepting the amendments suggested by the Committee on Social Affairs and Employment. No one will expect the labour market situation to improve simply because a committee is set up. What can be expected, though, are useful contributions and specific suggestions to help solve the employment problem. I should like to take this opportunity to call upon the Commission, and especially on the Commissioner who is with us here today, to lose no time in presenting the long-awaited proposals to increase the efficiency of the Standing Committee on Employment, which has existed since 1970 and includes representatives of both employers and employees.
Madam President, let me first of all thank Mr Theonas and indeed Members of the House for the very efficient and speedy way in which they have dealt with the Commission proposal to set up this employment and labour market policy committee. The importance of the proposal has been recognized by the Members of the House here this evening and that is very reassuring for me and for the Commission.
We attach very great importance, of course, to the rapid development of this stable structure to assist the development of the European employment strategy. The European Council requested the setting up of the structure in Madrid last December. The Commission adopted the proposal in March this year and the Irish presidency has been very active in seeking progress at Council level. They really want to see this matter adopted by way of decision at the Social Affairs Council on 2 December.
I believe it is useful for just a moment or two to go back on the reasons why the Council gave us the mandate to set up the structure in the first place. The background is simply this: firstly and fundamentally this initiative has to be seen in the context of developing a more balanced European employment strategy where the structural, and especially labour market, policies are considered just as important as macroeconomic policies. This is a major plank of the approach initiated by the Essen European Council and strengthened by the following European Councils. In operational terms this balanced policy mix must be reflected in a fairer balance between the Social Affairs Council on the one hand and Ecofin on the other in the definition of a European employment strategy. That is the basis behind the proposal.
Secondly, the Social Affairs Council must benefit from a strong analysis and proposal capacity in order to fulfil the mandate it was given in Essen jointly with Ecofin and the Commission to keep a close track of employment trends in the Union, monitor the relevant policies of the Member States and to report annually to the European Council on further progress on the employment market. In particular it must be in a position to make a substantial contribution to the production of the annual joint report on employment for the Council. The need for that good analysis was referred to by Mr Mann. That is something this committee will do as well.
The Commission proposal responds faithfully to all of those requests. The committee that we have proposed has the following characteristics and they are very important: stability, that is thanks to an elected chairman; a solid capacity for analysis and proposal, thanks in particular to the Commission's close involvement; a status permitting a fruitful cooperation with the economic policy committee, the body which supports Ecofin Council; and provision for effective collaboration between the Council and the Commission.
I would like to emphasize that we are not talking here about comitology. I know this is a very sensitive issue for the European Parliament. Comitology applies in the context of the delegation by the Council to the Commission of certain executive competences. It is therefore a question of implementing decisions taken by the Council. Here on the other hand the purpose of this employment and labour market policy committee is to propose policy debates and policy recommendations for the Council and for the European Council in the field of employment. So the committee itself will not take any enforceable decisions. It is important to understand that.
The committee will be there to assist the European institutions in making progress in the definition and the implementation of a common employment strategy. Compared with the present situation where the Council deliberations are prepared by an informal Council body, the ad hoc group, the committee represents progress in terms of transparency, and of interinstitutional balance. I believe the European Parliament should welcome this because it is something the European Parliament has been calling for some time now.
However, I have to say that at this stage the trend emerging from the discussions at Council level is towards a certain lowering of the status of the committee, compared with the original proposal. I will not hide from you that I am concerned about that tendency. I do not think that is the way it should be going. For that reason I attach great importance to the message which is given by Parliament in its opinion on this proposal. I am very encouraged by the type of response I am getting because we want to see a strong committee, rather than a weakened one.
I welcome the generally supportive approach here this evening for the draft resolution and I welcome several of the proposed amendments which better define and even strengthen the role of the committee. Let me go through them quickly.
Amendment No 1: I find the suggestion to add in the recitals a reference to the committee's contribution to the definition and implementation of the European employment strategy very useful indeed and I will suggest to the Council that they take it on board.
Amendment No 2: the introductory sentence. As in the case of the recitals, I am happy to support an amendment in Article 1(2), establishing in general terms the contribution of the committee to the European employment strategy before the detailed description of tasks.
In the first indent I have no difficulty with the idea behind the request to mention the use of the common indicators and I can inform you that a reference to these indicators in Article 1 has already been agreed in the course of the Council discussions.
As regards what Mrs Van Lancker said about the indicators, I support that view and I would like to tell you that progress is being made on the question of the indicators. It is not agreed yet. But a lot of the Member States are coming over to that idea and I would hope that in the joint report to Dublin we will be able to accommodate that much more successfully.
In the third indent, I hope that the committee will contribute to a better coordination of the Member States' employment policies as proposed under the amendment. As you know, the Commission has proposed in the context of the IGC to include provisions organizing such coordination in the Treaty. However, in advance of the Treaty revision I find it somewhat premature to introduce such a provision as part of the committee's mandate. I do not think that I can accept that at this time. Later on, of course, we hope the IGC would agree to this.
In the fourth indent: it is really a question of style here, related to the proposed modification in the introductory sentence. I have no difficulty with it.
The fifth indent: this particular amendment aims at mentioning the role of the committee in the preparation of two specific reports; the employment in Europe report and the joint employment report from the Commission and the Council. The first, the employment report, is a Commission report. The 1996 report has been adopted by the Commission and I believe it will be discussed in Parliament very soon. The report should in effect be considered as part of the analytical support which the Commission will provide to this committee rather than as an output from the committee.
As far as the joint report on employment is concerned, we believe that the mention made in the recitals should be sufficient for us here. Although the submission of a joint report to the European Council is at the moment an important element of the Essen procedure, we cannot foresee whether or when this will be replaced by another instrument and we would not like to be too specific about having this in the mandate of the committee for this reason.
In the sixth indent it is proposed that the committee should regularly consult the two sides of industry at Community level. As you know - and this has been mentioned by several of the contributors - the Standing Committee on Employment has been set up specifically to ensure a dialogue between public authorities and the social partners in the field of employment policy. With our recent communication on the future of the dialogue we have proposed options to make the standing committee more efficient and a reform will probably take place. I believe that the proposed amendment would create some confusion as to the respective roles of the standing committee and the employment committee and I am not proposing to accept it for that reason.
This being said, I would like to stress that the decision contains a provision on coordination between the two committees and this is important to make sure that the contribution of the social partners is heard and taken into account. There was some reference to that. Let there be no confusion so far as employment is concerned; we have enough committees. This committee is different, I want to have a good understanding between that and the Standing Committee on Employment.
Finally, Amendment No 3: it says that the reports and recommendations drawn up by the committee should be forwarded to Parliament. I would like to make it clear that I fully understand Parliament's concern that they be kept informed of the committee's activities. However, my impression is that this amendment, as formulated, will not be accepted by the Council because strictly speaking it would be for the Council itself and not for the committee to decide that a given report or a recommendation should be forwarded to Parliament. I would therefore favour, as an alternative to this amendment, a general provision providing and establishing that Parliament will be kept informed about the activities of the committee.
I would like to say to Mrs Boogerd-Quaak that there should be no confusion as to what this particular committee is about. It is not a legislative committee, nor is it an executive committee and consequently we must understand the relationship and the cooperation that will exist between it and the standing committee, always remembering that the standing committee is based at ministerial level. So I believe this is a very good proposal. I am pleased that the House is supporting it. We need to give the Social Affairs Council, labour ministers and ministers of employment the same kind of clout as EPC gives to the Ecofin ministers of finance. That is the whole thrust and we would like as strong a committee as possible to achieve that aim.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow morning.
Question Time (Council)
The next item is Question Time to the Council (B4-0971/96).
Mr President, on a point of order. Why was my question to the Council not printed? It was submitted on 19 September, which should have made it sixth on our paper. It is a matter of great importance to one of my constituents, a lecturer at the Language Institute in Naples, who has been treated quite disgracefully in a Member State which is flagrantly disobeying and disregarding European employment law.
I feel that this is something that should have been put on the agenda. We checked it had arrived. Nobody told us it was inadmissible in any way and I would like to know why it was not included.
I note what you have just said.
Question No 1 by Hans Lindqvist (H-0716/96)
Subject: Incorporation of the Schengen Agreement in the EU
The Schengen Agreement on the abolition of internal border checks and the strengthening of external borders is theoretically an international agreement between the states party to it.
Is it the Council's intention that the Schengen Agreement should be incorporated into the machinery of the EU? What would be the implications of such a step for the campaign against drugs and for asylum, visa and refugee policy?
Does Schengen entirely remove the need for passports, or will other identity papers be required?
As pointed out by the honourable Member in his question, the Schengen Agreement is an international agreement, concluded by certain Member States within a context quite different from that covering the Treaty on European Union. The honourable Member will understand therefore that the Council, as an institution of the Union, is not in a position to reply to the question as to whether the Schengen Agreement should be incorporated into the European Union. The overall question is being examined by the Intergovernmental Conference, which is responsible for the revision of the Treaties.
With regard to the possible consequences arising from the communitization of the Schengen Agreement in the areas of drugs, asylum, visa and refugee policy, it is hardly possible at this point to initiate anything like a credible evaluation.
I agree that it is a very important matter to which the Council will have to devote particular attention as necessary. But, as I have indicated already, it would be premature to draw any inferences at present.
Finally, with regard to the policy on passports within the context of the Schengen Agreement, the Council has no authority to provide a reply since it is a matter which is the exclusive responsibility for the authorities which are party to the Schengen Agreement.
Thank you for the answer, even if there was little of substance in it. I, myself, will attempt to describe the possible results of the incorporation of Schengen into the EU. I am aware that currently there are IGC discussions underway and that there are proposals on this issue. The speaker for the Council is also aware of this.
We have had a common passport union in Scandinavia for many years. This means that it is not necessary to show one&#x02BC;s passport when crossing between the Scandinavian countries. We still maintain our border controls, however, and we still have the opportunity to check people at the border. The incorporation of Schengen into EU would mean that border controls would be removed, as this is the main motive of the Schengen Treaty.
There is also a risk, as I and many others see it, that we will have tougher asylum, refugee, immigration and visa policies through the introduction of common regulations, as presumably the least generous regulations will become the norm for everyone in the EU. This will mean tougher asylum policies for many Member States. Is this to be the result of the introduction of Schengen to the EU?
I also believe that one of the reasons for the possible incorporation of Schengen into EU regulations is an attempt to create a more unified and homogeneous State. I would very much like an answer as to whether this is the aim.
Speaking personally, I share some of the concerns which the Member raises. In fact, as a member of the Reflection Group, I raised the whole question of the use of passports within the Union. Fundamentally, I feel there is a serious conflict in the description of European citizen which is in the Maastricht Treaty if somehow we are strangers to each other and must show passports while we travel within the Union. My own country has a particular problem with the Schengen Agreement, not with the principle of it, but because of a long traditional arrangement with our nearest neighbour and because of a border situation with Northern Ireland. I can say, however, that this whole area is being discussed at the Intergovernmental Conference. Personally I feel that if we defended our external borders in the Union as carefully as we sometimes watch the internal Member State borders, we would do more service to the Union. I hope the day will come when passports will not be used anywhere within the European Union. It is something I advocate.
I understand very well that the Council cannot anticipate the results of the Intergovernmental Conference and make my comment about how Schengen will be incorporated, but it should be possible to hear the Council&#x02BC;s objective in this area. Is it the objective of the Irish presidency that issues currently regulated via the Schengen Treaty will be regulated by EU law after the Intergovernmental Conference? If this is the case, will they be regulated in the third column or within primary justice in the first column?
Firstly, Schengen is not a treaty-based agreement. Secondly, the Council will consider the report of the Intergovernmental Conference as a Council of Ministers and the various Member States will put forward their views. There is no one view within the Council so as the representative of the presidency, I cannot speak on behalf of the Council. Some Member States within the Council feel that Schengen should have a treaty base, others that it should not and they do not want to sign up for it. Personally I would have no difficulty with it being treaty-based and, in my view, the day the passport goes will be the day we have really reached a Union. It is something I feel strongly about but I cannot say there is one view within the Council on this matter.
Yes, it is possible to be frightened by Schengen. I, myself, also come from Sweden and have lived with the Scandinavian passport union. We have had Schengen in Sweden between Sweden, Denmark, Norway and Finland. We have been able to maintain control over narcotics and we have been able to conduct different refugee policies and that is what we wanted. At the same time, people have been able to cross the borders without showing their passports. It is, therefore, possible to have a passport union within the EU. Let people cross the borders freely but, at the same time, have strong controls against narcotics, weapons and such things. It is perfectly possible.
I would remind the House that I also come from a Schengen-type arrangement between Britain and Ireland which has been in existence since the foundation of the Irish state. There is no passport control between Ireland and Britain and there never has been since the foundation of the state.
However, there are complications in the whole Schengen process. As an Irish citizen I would find it extraordinary that Norway and Iceland, which are not members of the Union, may have advantageous arrangements for travel in the Union which are not available to citizens of my own state. This is an implication which also needs to be addressed. But I would hope that in the long-term all Member States would have the good sense to sign up for Schengen. I can tell you that objectively it is something which my state wishes to do. I repeat that as far as I am concerned we will not be a Union until the day the passport goes. It is pointless talking about citizenship of the Union when we are foreigners to each other and have to produce a document, in most countries signed by the foreign minister, in order to travel between our countries. I share the sentiments of Members here but I would remind the House that any treaty-based amendment can only be introduced if there is unanimous agreement to those amendments.
As they deal with the same subject, the following questions will be taken together:
Question No 2 by Anne McIntosh (H-0718/96)
Subject: Action against child pornography
In the light of the increasing reports of incidences of paedophilia in the European Union, will the Irish presidency of the Council, as part of its campaign, take action at European level to prevent the trade in child pornography?
Would the Council consider the introduction of UK-style legislative measures to eradicate this illegal trade, in particular by setting up a database of convicted paedophile offenders and the exchange of information between police forces? Question No 3 by Lyndon Harrison (H-0825/96)
Subject: Effects of the single market on children and young people
The Treaty on European Union recognizes the potentially negative effect of the single market in many areas such as social, environment and health and safety policy. Yet in no place in the Treaty is it even accepted that the single market will have an effect on children and young people in the European Union.
Does the Council agree that children have been affected in specific ways by the single market, and that they may suffer more severely than adults from effects such as movement of families across borders and more freedom of movement for paedophiles?
Does the Council therefore agree that this effect of the single market should be recognized in the Treaty by a specific reference to children and young people?
In relation to both of these questions which concern the protection of children, during the September plenary session of the European Parliament, the House will recall that I addressed them on the issue of the abduction of children for the purpose of sexual exploitation. Today I would like to underline that the Council shares the concerns of the honourable Members of the European Parliament in relation to child sexual exploitation and is determined to ensure that no effort is spared in tackling the most appalling criminal behaviour which is involved in the sexual exploitation of children. The EU demonstrated this concern when, following the tragic events in Belgium, it issued on 6 September a declaration welcoming the outcome of the world congress in Stockholm and stating that it would work towards the implementation of the Stockholm recommendations. Parliamentarians will be aware that these recommendations included a call for commitment to make the commercial exploitation of children a criminal offence. They also called for the prosecution of offenders, whether local or foreign, and the development and implementation of laws to establish the criminal liability of all those involved in child prostitution, child trafficking and other unlawful sexual activity.
On the specific issue which Miss McIntosh raises in her question, that of child pornography, the criminalization of both the trade in and possession of such abominable material is included in the recommendation and I can assure the honourable Member that the EU will do everything in its power to implement this.
The Union lost no time in beginning the work of translating the declaration it made into positive action. By the time Ministers of Justice and Home Affairs held their informal meeting in Dublin on 26 and 27 September, they were in a position to focus the meeting largely on the issue of sexual exploitation of children and trafficking in human beings. At this meeting ministers reinforced their commitment to maximize their cooperation in this area and reached political agreement on three important measures.
The first of these was an Irish presidency proposal tabled in the wake of the revelations of events in Belgium to extend the mandate of the European Drugs Unit to cover trafficking in human beings. This instrument will cover the activities of paedophiles and those who supply children to them as well as trafficking in children for the purposes of sexual exploitation. If affected, it will confer immediately on the EDU powers to combat this form of activity. This work will be continued by Europol once the Europol Convention is ratified. This measure will facilitate cooperation and the exchange of information between police forces and allow the EDU to provide any assistance that it can in relation to these activities.
The second measure was a Belgian proposal to establish a programme for the exchange and training of persons responsible for dealing with sexual exploitation of children and trafficking in human beings.
Finally, agreement was reached on a joint Belgian/presidency proposal concerning the creation of a directory of competences and specializations in the fight against paedophile crimes of this nature.
The implementation of these proposals will contribute significantly to international cooperation between operational police forces. Ministers also discussed a range of other measures proposed by Belgium to strengthen the instruments with a view to responding further in a concrete and practical way to the concerns of the people of Europe. They accordingly instructed senior officials to examine urgently and report to them by November on the following: adoption of agreed definitions of this kind of behaviour so that penalties in all countries of the European Union are standardized; adoption of measures to ensure prosecutions are effectively taken; adoption of measures to ensure the interests of victims of sexual exploitation are taken into account by the criminal justice system; the effectiveness of existing international instruments for cooperation in the criminal justice area, especially concerning children.
Ministers also underlined the importance of the earliest possible ratification of the Europol Convention in fighting this type of organized crime and agreed that they would do everything possible to achieve that result.
The work which I have outlined represents concrete steps already taken by the Council to deal with this problem. The Council will not stop there but is intent on pursuing this issue vigorously until everything within its power has been done to ensure that we have within the Member States of the EU an area where our children are safe and where there can be no refuge for paedophiles and those who shamefully profit from the sexual exploitation of children.
The Council is aware of the view expressed by Mr Harrison that the question of the rights of minors should be considered in the Intergovernmental Conference with a view to the introduction of Treaty provisions in relation to them. This is a matter which is currently under consideration in the IGC but honourable Members will understand that I am not at liberty to go into details of the discussion at present.
I should like to thank the President-in-Office for a very full reply. There were one or two omissions, however. For example, if we are setting up a register at European level, what action do we propose to take with the names entered on that register? In the United Kingdom, for example, we are going to disclose the names of those who have a record of criminal offences involving children to potential employers. Is that the type of action we could coordinate at European level?
Of more concern to me is the fact that you did not mention how we are going to control adverts currently being put on the Internet through the known paedophile ring, which is very difficult to trace. That is an area where we can usefully insist on action being taken at European level.
I welcome what the President-in-Office said but I think we need to take action further than has been suggested.
First of all, with regard to a register at EU level and what we intend to do in using this - should we, for example, let employers know? This is an implementation matter which will require some detailed consideration. I am not in a position to say exactly how it will be used but I can assure the Member that if the register is there the will is there to use it in every way possible to prevent paedophiles from continuing with their illicit and outrageous activities.
In relation to the Internet, in the first place Member States will be examining the discussion paper which the Commission recently published. I expect that it will also have the effect of stimulating a wide debate on the issue. This will be very valuable and the Council will respond very constructively to future proposals on matters of this kind from the Commission.
I should point out that the Industry Council of 8 October considered this matter. The matter is being examined by the Commission at the request of the Industry Council, following on from that meeting. This is not an easy situation to deal with because it requires certain voluntary assistance as things stand. I do not know whether technically, for example, it is possible to control the Internet without having some control of those who input into the Internet. But I can assure the Member that it is actively under consideration both by the Industry Council and by the Commission. The Council of Ministers will do everything in their power to assist in this regard.
I am sorry to disabuse the President-in-Office but I am afraid his reply to my question was inadequate. I had asked about the development of the single European market, in which three of the four freedoms are a danger, in my belief, to children. He has talked about the freedom of movement of workers, in this case, paedophiles and those who have the ability to range across borders and inflict damage on children. But I am also talking about the freedom of movement of services, like TV broadcasting, with implications for children in respect of advertising or programmes with adult content. I am also talking about the free movement of goods, whether we are talking about drugs, food products or toys or whatever.
In other words, Mr Mitchell, we need to address ourselves to the question of the development of the single European market and whether it can have adverse effects on children, some of which are entirely unlooked for.
I am very grateful for your statement in September recognizing that children and young people may well be understood to be legally citizens under the European Union, but we want to have clarification on this important issue of the development of the single European market and on whether those bad effects on children can be mitigated by proper action at European level.
I cannot say whether the advent of the single market has contributed to lack of control in these particular areas, but I can say that, with the benefit of hindsight, we need to look at how we can strengthen controls in this particular area. It seems to me, for example, that the problem exists, not just within the European Union, but with citizens of the European Union plying this terrible trade outside the Union where a single market does not exist.
It is not therefore entirely correct perhaps to attribute to the free movement of people the extent of the problem which exists. But I can assure the Member that, in relation to the working of the single market and the free movement of people, the Justice and Home Affairs Ministers will consider the point raised.
I would like to thank the President-in-Office for the full answers that he has given to questions relating to child abuse and to paedophilia. I would like to ask him about the last part of his first answer to us when he told us that there was some thinking going on in respect of children and the IGC.
We as a Parliament want to see rights of children included within the Intergovernmental Conference and as part of the European Treaty. Is this a matter which is being given serious and active consideration by the President-inOffice, and have proposals along those lines been prepared?
As indicated in my reply, I cannot speak for the Council on this matter. From an Irish perspective I would offer the following comments.
The possibility of strengthening the non-discrimination principle in the Treaty is under consideration at the IGC. The Irish presidency has tabled a paper on this question which envisages the possibility of a general provision on non-discrimination as well as a suitable legal basis to adopt legislative measures to prevent such discrimination. Discrimination on the grounds of age is one of the aspects covered in this regard in the Irish presidency paper. The possibility of strengthening the justice and home affairs provisions of the Treaty in order to assist in the fight against international crime is also being considered.
In relation to the other Treaty provisions, the suggestion has been put forward very strongly that we should incorporate in the Treaty specific references to children and their rights as citizens. The initial advice which I have received is that citizenship, as described in the Union Treaties, applies to all persons who are citizens of a Member State. However, given the fact that the matter has been raised here in the House and has been raised with various Ministers in their Member States by a number of organizations, I think this is a matter which is worth re-examining. I have asked that this be communicated to the chairman of the Intergovernmental Group and the matter is being examined.
If there is to be a change, however, it would require full agreement of the other Member States, but it is something which we are examining.
Thank you, Mr President, for your replies. This is not the first time we have debated this matter.
I should like to have more details on the following point: the Belgian Deputy Prime Minister has proposed that a European organization be set up, identical to the one already existing in Washington, which searches for missing children, but whose exact name I have forgotten. Do you agree with his proposal? Is this part of the arrangement proposed by the Irish presidency?
This proposal has much merit and we will certainly look at it. There is not, as far as I am aware, a specific proposal under consideration in the Council of Ministers at present, but the Belgian Minister's proposal has much merit and I would like to see it examined.
Question No 4 by Otto von Habsburg (H-0720/96)
Subject: Political situation of the Principality of Monaco, the Principality of Andorra and the Republic of San Marino
Has the Council given any consideration to the future development of the legal and political situation of the Principality of Monaco, the Principality of Andorra and the Republic of San Marino which are surrounded by territories of the European Union? Would the Council be prepared to make these states an offer which would enable them to be more involved in the objectives and work of the Union without having to sacrifice their sovereignty or independence?
The political and legal status of the three states in question does not undermine in any way the policies of the European Union. Andorra and San Marino have concluded agreements with the Community making them part of its customs area and of the regulation of issues of mutual interest. The day-to-day management of these agreements is regulated by decisions of the mixed committees established by the agreements.
Monaco is also indirectly part of the Community customs area. Its association with the objectives and work of the Union is effected by means of the Guarantee Agreement of 1918 and the Customs Convention of 1963 between the Principality and France. If it were to arise that future developments going beyond the framework of the abovementioned agreements were to risk undermining the functions of the single market or other Union policies, the Council considers that the Commission and Member States, acting on issues pertaining to Titles V and VI of the Treaty on European Union, will take all necessary measures both at Community and Union levels.
I should like to thank the President-in-Office for the detailed information he has provided on economic and financial matters. However, I should also like to know whether there is a structured dialogue with these States, or whether such a structured dialogue might not serve a purpose, for example, in connection with questions of internal security, because there are wide aspects of internal security which concern these States in particular.
Structured dialogue only takes place with the associated states. But I can say that there is regular dialogue with these states and the European Union. I personally met with the Foreign Affairs Minister of San Marino within the last ten days and we had a very worthwhile exchange.
I am not aware of any pressure from any of the states mentioned in the question for improved dialogue with the Union and I believe that the dialogues which exist are working reasonably satisfactorily.
I was very interested to hear the President-in-Office's reply. I would just like to broaden the issue a bit and ask about a similar situation which exists with the Isle of Man and the Channel Islands. Here are some islands which are wholly within the territory of the United Kingdom, reliant on Europe for many services and facilities and have the British monarch as head of state - certainly her portrait is on many of their bank notes - but these places are apparently outside the European Union. Is this not just a loophole and a tax haven so that some wealthy people can stash away their riches and exploit the system to get richer still in a more favourable tax climate, or is there a real purpose for their separate existence as such? Does not their existence and pseudoindependence undermine to some degree the status of the European Union? I wonder whether the President-inOffice is aware of any dialogue existing with these islands to end this rather elitist anomaly?
I am not in a position to hand down rulings that might be better sought from the Court of Justice. I do not have a legal definition of all arrangements with the Union. As far as I am aware, arrangements with the Isle of Man and the similar jurisdictions mentioned by the honourable Member were dealt with at the time of accession and are not presenting any difficulties. Whereas some of these areas certainly are under the British Crown, there is no doubt whatever that, for example, the Isle of Man is the most Irish of locations. I am not aware that there is any existing difficulty. Arrangements for the Isle of Man and similar territories within the United Kingdom are well catered for and are not presenting any difficulties, and have been well catered for since accession in 1973.
Given the problem which Glasgow Celtic Football Club had with Monaco over the transfer of John Collins, would the President-in-Office enlighten us as to whether freedom of movement of footballers and other Community citizens is part of the agreement with Monaco? If it is not, will he give us an assurance that there will be urgent discussions between the Community and Monaco to settle problems such as Celtic Football Club has experienced?
That is a separate question but I can assure the Member that Ireland has not experienced any difficulties in this regard. We have had freedom of movement for the Irish soccer team as regards Britain for a long number of years now.
Question No 5 by Michl Ebner (H-0749/96)
Subject: Action programme for minority languages
In early 1994, the Commission submitted a communication on minority languages in the EU in the form of an activity report for 1989-1993. This represented the first official communication on the preservation and promotion of minority languages.
Does the Council intend to ask the Commission to draw up an action programme for minority languages? What kind of decisions will be taken in the future about our minority languages and cultures?
The Council is fully aware of the importance of preserving linguistic diversity within the Union. It is this diversity which gives our continent its extremely rich cultural heritage. As was stated in reply to a question by Mrs Terrón i Cusí in November last year, it is precisely with a view to safeguarding the differences between the languages and cultures of the Member States that political direction in this area must respect the principle of subsidiarity.
The Council must be careful to ensure that any action at Union level adds real value to actions at national level. Regarding culture, action by the Union is dictated by Article 128 of the Treaty. The recent meeting of Culture Ministers in Galway served as a useful opportunity for an exchange of views on the Union's cultural policies. In addition to Council action under Article 128, under the prerogatives conferred by the Treaties, the Commission conducts its own activities regarding minority languages and has its own budget conferred on it for this purpose. The honourable Member will understand that I am unable to comment further on what is essentially a task for the Commission.
I would also note that the European Bureau for Regional and Lesser-Used Languages which is based in Dublin and which has as its aim the preservation and promotion of the lesser-used and indigenous languages of the European Union is part-funded by the Commission. The Irish Government also contributes to the administration costs of the Bureau.
No specific proposals have been received from the Commission with regard to minority languages. The Council can, however, assure the honourable Member that its full attention will be given to any proposals which the Commission may bring forward in this regard.
The Bureau in Dublin, to which you have just referred, has had to cut back its activities because of the fact that financial resources are no longer flowing to the extent that would really be logical and necessary under the budget. There are also a number of other initiatives that have had to be restricted for the same reason. On the occasion of the Commission's last invitation to tender, there were more than 1000 applications in this area, but far too little financing available.
You have stressed the importance of the minority languages and protection of minorities, Mr President-in-Office, and I am grateful for that, but we should be setting more dates. We are also, for example, setting a number of requirements for those countries wishing to join the Union. We are asking them to take a number of measures which, in point of fact, are not actually being complied with by all States within the existing European Union. In other words, we are asking more from others than we can offer ourselves.
Incidentally, I should like to ask you how possible it is that the European Parliament's demand that the protection of minorities be incorporated into and enshrined in the Intergovernmental Conference will actually be met.
I think that with enlargement we have an opportunity to look again at the whole question of minority languages. The whole Union will become an impossible place if all the languages of the Union are to receive official status and be used in the whole conduct of the business of the Union. Since that is not going to be a reality and already is not a reality, we have to give some thought to how we treat those minority languages which are not used in the everyday business of the Union.
Coming from a country which has its own minority language, Irish, a language which, incidentally, is very much on the increase in Dublin where there has been an explosion of all-Irish primary schools, I certainly would like to give encouragement to the line taken by the honourable Member. The future of the Union will be assured once we ensure that the diversity of the Union is protected and acknowledged. I include in that adequate acknowledgement for minority languages. I do not think it would be fair or reasonable to hold out the hope that all languages in the Union will become working languages. The advent of enlargement, however, gives us a fresh opportunity to re-examine this matter.
I do not think the question was about asking that the over thirty minority languages supported by the magnificent Irish Bureau become official languages. That was not the question at all. The question concerns the budget line and the nurturing of a precious piece of Europe's heritage in making sure that these languages can survive as they are mostly literary with enormous amounts of music and so on. I really want to ask whether the Council is going to look sympathetically, when it receives the budget, at the proposed increase we would like to see for making sure we can nurture these languages. We are not asking for them to be working languages, that is a red herring frankly. I would like to see the Council support our request for more money for these languages.
I am sorry if the Member thought I was introducing a red herring. I was putting the whole thing in context. I would assure her that the presidency will be very supportive of the line taken by her. I cannot assure her that the Council of Ministers would agree. Not every Member State takes the same view. We can inform the House that the White Paper on foreign policy which was published by the Irish Government earlier this year stated that, if a suitable opportunity arose in the course of the Intergovernmental Conference, the Irish Government would seek an improvement in the status of Irish in the Union. You can take it, therefore, that we would also seek an improvement for other minority languages. Certainly the sentiment of what the Member raises is something the presidency, speaking as the presidency, would support.
First, as chairman of the Intergroup Working Group on Minority Languages, I would like to thank you most sincerely for your support for the maintenance of the budget line and its possible topping-up.
Even so, I would also like to put the question of whether it may not additionally be possible to make better use of other programmes too. Mrs Ahern and I this week invited representatives of the Irish language, members of the various confessions in Northern Ireland, to come here. I am glad to learn that the Irish language is now being nurtured in the north, too. The question is whether increasing use could be made of cross-border programmes such as INTERREG and others for this kind of cultural cooperation, which furthers the cause of peace, and for the nurturing of minority languages. I know that Commissioner Wulf-Mathies takes a positive attitude to this.
I also have a positive attitude towards this. In case I get myself into any difficulty or any trouble at home, the Irish language in Ireland is not considered a minority language. In fact, it is the first official language. When I spoke about other minority languages I meant those within the Union. So even the definition of what is a minority language is something which needs to be examined.
This is a whole area which will become much more centre-stage in the context of enlargement because there will be, in the context of the Union, that much more pressure from Member States to accommodate minority languages. As far as I am concerned, the Member is pushing an open door. This whole point has a lot of merit.
I was rather set back to hear the President-in-Office make the statement that there were no proposals before the Council. In April 1994 there were seven major proposals sent from this Parliament, one of the last pieces of legislation passed in this Parliament concerning the lesser-used languages, which were sent both to the Commission and the Council. No action has been taken so far on any of the seven proposals which, as it happens, arose from a report which I had the privilege to introduce into this House. So it is not entirely true to say that there is nothing before the Council. There is and I would like now at this late stage the President-in-Office to check back through the files and find those recommendations from Parliament which were adopted here unanimously. They covered the physical, financial, cultural and all the other aspects of the lesser-used languages.
Finally, I am glad, President-in-Office, that you corrected yourself about Irish being a lesser-used language. I do not have to say any more.
May I say, first of all, that there is no proposal before the Council from the Commission. That is the essential point I was making. Secondly, I have made it very clear that the White Paper on Foreign Policy, published by the Irish Government earlier this year, said that if a suitable opportunity arose in the course of the IGC the Irish Government would seek an improvement in the status of Irish in the Union and that Members could therefore take it that we would also take a similar attitude to other languages.
There is no great difference between the expressed sympathies of the Members and the response of the presidency.
Question No 6 by Hugh McMahon (H-0752/96)
Subject: Registration of pharmaceutical products smoltine and azamethipos
Given the importance of smoltine and azamethipos for the Scottish and Irish salmon farming industry, can the Council give an assurance that the registration of smoltine and azamethipos will be based on objective scientific criteria and that, despite the failure of the veterinary committee to agree registration, the Council will speedily resolve this problem to satisfy both the interests of the consumer and aquaculture industry in the Union?
I understand that the question of the registration of the pharmaceutical products mentioned by the honourable parliamentarian is still under consideration within the Commission. The matter has not been referred to the Council as yet and so it would not be appropriate for me to pre-judge the views of the Council on this subject.
However, as the honourable parliamentarian is no doubt aware, under Community legislation, EU veterinary medicinal products legislation requires that all veterinary medicinal products must meet certain objective scientific criteria before being placed on the market of Member States.
I thank the President-in-Office for his reply. There is a very interesting and constitutional question because Commissioner Bangemann assured me last month in this Chamber that the matter had gone to the Council. Now I wonder if Commissioner Bangemann was telling a lie and whether I should raise the question of Commissioners coming before the House and not giving us accurate information. This is very serious for European elected representatives.
I would ask the President-in-Office to persevere with this issue. I will obviously pursue it with the Commission to find out what exactly happened. But my information is that because there was a deadlock with the veterinary committee, the matter is referred automatically to the Council. It is very important for the salmon industry in Scotland and Ireland. They are at present facing a predatory practice by Norway which we are debating later this week. It is very important to have this chemical to eliminate sea lice, which was introduced because it has been proven not to be harmful to marine life. So this is very important for the future of industries in very vulnerable and peripheral areas.
I thank the President-in-Office and I will pursue this with the Commission yet again.
I thank the Member for his comments and, just in case there is any mistake, I will also check the matter. I am advised that the matter is still under consideration within the Commission and that the reply I gave is accurate but I will check that for accuracy and communicate again with the Member.
Question No 7 by Georges Berthu (H-0757/96)
Subject: Abolition of Article 235
In its written reply to my Oral Question H-0686/96 , the Council states that Opinion 2/94 of the Court of Justice concerning the possible accession by the Community to the Convention for the Protection of Human Rights and Fundamental Freedoms does not relate to the provisions of Article 235 in their entirety, but is limited to the specific case of Community accession to the Convention.
By what process of reasoning does the Council believe itself to be in a position to claim that, when the Court states, for instance, that Article 235 'cannot serve as a basis for widening the scope of Community powers beyond the general framework created by the provisions of the Treaty as a whole' , it is issuing a specific opinion, limited to the case before it, rather than a general view of Article 235?
If this is a general view, as common sense seems to indicate, is the presidency minded to propose to the IGC that it should remove all ambiguities and affirm the democratic and transparent nature of European decision-making procedures by supporting the abolition of Article 235?
In my capacity as President-in-Office of the Council, I am unable to adopt a position on the assessments and the proposals contained in the first part of the honourable Member's question. The only institution and power to interpret Community legislation in general and the provisions of the Treaty is the Court of Justice.
In reply to the second part of the honourable Member's question relating to the Intergovernmental Conference I have to point out to him that the Council as such has no part in the conference to amend the Treaties. Under Article N of the Treaty on European Union the government of any Member State or the Commission may submit to the Council proposals for the amendment of the Treaties on which the Union is founded.
Speaking as President-in-Office of the Council, I am not in a position to refer to the discussions at the Intergovernmental Conference relevant to the honourable Member's question.
Mr President, the Council refuses to draw conclusions from the opinion of the Court of Justice of 28 March 1996 which nevertheless is perfectly clear since it says that Article 235 cannot serve as a basis for widening the powers that the Treaty confers on the Community or for revising the Treaty. The Council then seeks ways out of this - I have raised the question several times - and we understand this since it very often makes use of Article 235 itself, leading to a violation of the Treaty. I will give you quite a recent example of this.
The Commission has just published, with the informal recommendation of the Council, a legal regulation about the euro which contains a revision of the Treaty since one of the provisions of the regulation consists of changing the name of the currency from the ecu to the euro. The name ecu is properly provided for in the Treaty. It is not an abbreviation nor an acronym, it is a name which comes into the Treaty several times. The Council wishes to use Article 235 to carry out this disguised revision of the Treaty. This is absolutely intolerable. Clearly, not only must Article 235 be abolished but the conversion from the ecu to the euro must also be abandoned.
I do not share the Member's general views as expressed on Article 235. Article 235 is clearly intended to cover action by the Community to attain one of its objectives in fields not expressly covered by other specific provisions in the Treaty and it has proved the most useful and necessary tool in the development of Community policies.
The Member refers to a particular case in relation to accession to the European Convention on Human Rights and Freedoms, which the Court ruled on. This was a specific case not a general ruling. In fact the question of Article 235 was examined by the Reflection Group and in its report it underlined in paragraph 125 that - and I quote: ' The Group is not inclined to incorporate into the Treaty a catalogue of competences of the Union and prefers the present system which details in each case the legal base of actions and policies of the Union. As a result the Group favours maintaining Article 235 as an instrument capable of responding to the inherent, evolutionary character to interpret the objectives of the Union.' That is a quotation directly from the Reflection Group report of the fifteen Member States, the Commission, and European Parliament.
Question No 8 by Per Gahrton (H-0758/96)
Subject: Transformation of the EU into a State as a result of EMU
Sweden's prime minister, Göran Persson, said some time ago that EMU could lead to the emergence of an EU State. This is because EMU requires closer coordination of Member States' economic policies, for which (according to former Commission President Jacques Delors and others) the EU would need an 'economic government' , as its economic policies could not reasonably be conducted by a committee of central banks behind closed doors without grave consequences for democracy. Does the Council agree with the view that, in order to safeguard democracy, implementation of EMU would require the EU also to have an 'economic government' , which in turn would entail its transformation from a cooperation-based organization into a sort of State?
In reply to the honourable Member I must stress that in accordance with the duty of reserve which attaches to the function of President-in-Office of the Council, I am obliged to abstain from giving an assessment or commentary on statements made outside formal Council meetings.
I would like, nevertheless, to draw the honourable Member's attention to the fact that the provisions for economic and monetary union are set out in a very precise manner in Title IV of the Treaty on European Union. Preparations for economic and monetary union must be, and are being made, in accordance with the relevant provisions of the Treaty.
It is interesting that the Council representative has not denied the conclusions drawn by the Swedish prime minister, that EMU could mean that the EU would develop into a State. This is an interesting message in itself, as this is one of the big issues under discussion in Sweden at the moment. The discussion is concerned with whether the introduction of a common currency, according to the Statutes of the Maastricht Treaty, will mean a fundamental change in the EU from a cooperation organisation to an organisation with State-like features. It is perhaps well known that resistance to EMU is quite strong in Sweden. If, in addition to this, either directly or indirectly the fears expressed by the Swedish prime minister that we, in this way, by the back door, without explaining to people what is happening, create a European super power which as a next stage would require, as Jacques Delors said, a government, then these are unheard of matters in hand. I would have thought a clearer comment from the Council representative would have been interesting.
I would hope that Members of the House would not attribute to me things that I did not say. The fact that I did not comment on what the Swedish Prime Minister said does not mean that I agree with what he said. I made it very clear that I am obliged to abstain from giving an assessment or commentary on statements made outside formal Council meetings.
The European Union is an evolving Union, it will only evolve as far as the Treaties allow it to evolve. The Treaties will only be agreed by unanimous agreement of the Member States and the purpose of the European Union is to ensure that the peace and stability that we have had in the second half of this century, compared to the mayhem which caused the loss of 60 million lives in the first half of this century in Europe alone, remains the order of the day.
It behoves us, as politicians, not to be raising fears and using terms which alarm people. Nobody is going to be coerced into anything. This whole enterprise can only come about by agreement. Quite frankly, I think the way we are going about our business as we head into the 21st century is a lot better than the way we went about our business heading into the 20th century. I hope that the peace and stability and the resulting prosperity which we have enjoyed in the second half of this century will continue as a result. That is the civilized conduct of statesmanship, it is the civilized conduct of diplomacy and it is the civilized conduct of politics. Nobody should jump ahead and put any sort of term on it. The whole situation as I said is evolving.
As they deal with the same subject, the following questions will be taken together:
Question No 9 by Jan Andersson (H-0764/96)
Subject: Action to combat synthetic drugs
The production, trafficking and use of synthetic drugs is on the increase in Europe, where, at the same time, criticism is being levelled at the countries of South America and Asia which produce cocain, opium, etc. Such criticism will not be credible if Europe does not first solve its own problems.
The Irish presidency has placed action to combat drugs high on its agenda.
What proposals will the Council make for tackling the production, trafficking and use of synthetic drugs? Question No 10 by Raymonde Dury (H-0816/96)
Subject: Ban on Rohypnol
Is the Council aware of the extremely harmful effects of Rohypnol on users, especially when combined with other substances? Can it confirm that the Hoffman Laroche multinational company, based in Switzerland, has refused to withdraw this medicine from the market in the United States? Will it specify in which EU Member States this product is on sale in pharmacies? Does the Council intend to take steps to ban this product, which is apparently as dangerous as LSD? Does it agree that Rohypnol should be classified as a 'drug' ?
As pointed out in Mr Andersson's question, combating Europe's drugs problem is indeed one of the major priorities of the Irish presidency. There has been much activity in this area thus far during our presidency; we would hope to see rapid results from the measures taken. The Irish presidency's task is to prepare a programme of activities which will take into account the guidelines laid down at the Madrid European Council in December of last year. This work is well advanced and progress will be examined at the Dublin European Council meeting in December.
Combating the problem of synthetic drugs is one of the most important elements of this programme. These socalled designer drugs can be manufactured from ingredients that in themselves are quite legitimate and are used in everyday industry, but when combined are lethal. In many ways the ready availability of these drugs, their varied forms and the ease with which they can be produced make them even more dangerous to our young people than the traditional root-based drugs like cocaine and heroin. As pointed out in Mr Andersson's question these designer drugs are also being manufactured in Member States of the Union and also in our European neighbours.
Urgent action at European level is required to block the manufacture of such drugs. Measures under discussion by the Council which will help limit the production, trafficking and use of synthetic drugs include: a Community-wide initiative to encourage Member States' customs administrations to enter into agreements with relevant bodies and companies in the private sector with a view to enlisting their help in the fight against drugs - work is well advanced on this measure; measures to ensure enhanced cooperation between police and customs authorities; the exchange of personnel and expertise between law enforcement authorities of Member States; the compilation of a handbook on prevention and deterrence of illegal drug production to assist law enforcement authorities tackling this problem; the development of a directory of Member States' specific law enforcement skills, knowledge and expertise in the fight against drugs trafficking which will incorporate expertise in the area of synthetic drugs; exchange of information on drug trafficking routes and synthetic drugs with the countries of Central and Eastern Europe; this will be one of the major themes of the drugs seminar which the Irish presidency is organizing on 23 October to which all these countries are invited to send experts. As precursors are an essential component of synthetic drugs, control of precursors has also been prioritized by the presidency. Substantial progress has been made by the Commission in concluding precursor agreements with third countries and enhancing the central database and during exchanges of information at seminars and workshops on this matter. The Council is considering practical law enforcement responses to the control of precursors.
The Council also supports the full implementation of the recommendations of the chemical action task force. As the honourable Members are no doubt aware, priority of action against synthetic drugs was also emphasized at the recent informal justice and home affairs council in Dublin.
Turning to the issues raised in Mr Dury's question the Council is aware of an abuse problem concerning Rohypnol especially among drugs addicts who are on methadone maintenance. However, as far as I am aware, convincing evidence has not yet been put forward to suggest that the harmful effects of Rohypnol on its own or in combinations with other substances are any worse than those of other similar substances which are available on prescription. I refer specifically to benzodiazepines.
The question of which EU Member States this product is on sale in is a matter which would have to be confirmed with the manufacturer. The Council has no immediate plans to ban this substance. The exact reasons why it is so popular among drug addicts is still unclear and until this is established it would be unwise to consider banning its use.
I would like to thank the Council for a very detailed answer. I would just like to make one brief point on the previous question, as the Swedish prime minister is my party colleague. This was an isolated quotation which did not reflect in any way what the Swedish prime minister said about the EMU. I would just like this said so that we do not believe that he has poor judgement.
On the issue of the fight against narcotics, I consider what has been said to be positive as are the actions to be taken against synthetic drugs. These are actions which aim to limit the supply. We know that the supply, particularly that from Poland, and trade across the border from Poland, is on the increase. But this is only part of it. My main concern regarding the fight against narcotics in Europe at the moment is the increased demand. We will never stop narcotics if we do not fight against demand. We must therefore ensure that we conduct a policy in Member States which makes young people and others say no to narcotics. Let us also work towards this within the Council. I hope therefore that you have both actions to limit supply and also actions to limit demand.
The honourable Member has raised a very important point. I am a member of the Irish Government's Task Force on the demand side of the problem which recently published an interim report. One of the reasons why, particularly in our inner cities and in our more disadvantaged areas, people turn to drugs is because of the old saying 'the devil finds work for idle hands' . There are in fact so many people who are long-term unemployed, who are living in difficult housing conditions, who are not being retrained for employment and who do not have educational opportunities. Unless we target resources to the demand side, we literally cannot win simply by tackling the supply side.
I commend to the honourable Member and to Members of the House an examination of the local development programme currently under way in Ireland. We are holding a conference in November for Europe on this particular subject. It has a signal contribution to make in tackling the demand side. I certainly share the concerns expressed by the honourable Member.
Mr President, I do not know who prepared the written reply made to me in connection with Rohypnol, but really! As a result, the officials should be asked, if need be, to seek information in the USA since studies do indeed exist there on the appalling effects of Rohypnol. The American authorities have asked the multinational Hoffman-Laroche to withdraw this product, which is a medicine and has disastrous effects when taken with other products.
I am asking you the question because near where I live in Brussels, I have seen Rohypnol being passed between young people: you would only need to see the state these young folk were in to realize, quite clearly, that there is really a drug problem here. That is what led me to ask the question.
My own belief is that we should check, at the Commission or elsewhere, at Lisbon, country by country, where we stand legally as regards Rohypnol and that we should ask the USA if they have carried out any research on the substance. Perhaps we should also have an exchange of views with the multinational Hoffman-Laroche since, in fact, it too has its share of the responsibility in this type of phenomenon. It earns a lot of money from medicines: it is a very large multinational! It could, from time to time, have a more public-spirited attitude to the products it manufactures, in other words, an attitude of critical reflection on the effects - unwanted I can well imagine, but all the same real - of this type of product.
This is a very serious matter and one which the presidency takes very seriously. I will ask for a report on the effects of Rohypnol in the United States. I will examine the matter further when I have received that report and I will ensure that the relevant Council minister receives a copy of the report.
Question No 11 by Winifred Ewing (H-0812/96)
Subject: Single currency and the issuing of banknotes
Article 105a of the Treaty on European Union clearly states that, in the event of a single currency and the introduction of 'euro' notes and coins, only those banknotes issued by the ECB and national central banks will have the status of legal tender.
Protocol 3, Article 16 states that 'the ECB shall respect as far as possible existing practices regarding the issue and design of banknotes' .
Three Scottish commercial banks currently issue their own banknotes, which are not legal tender.
Would it remain possible for the three Scottish clearing banks to continue issuing their own banknotes, thus respecting existing practices, in the event of the introduction of a single currency?
In December 1995 the European Council in Madrid agreed that the third stage of economic and monetary union will begin on 1 January 1999. This was confirmed by the European Council in Florence in June 1996. The single currency - the euro - will come into being at the beginning of the third stage. The reference scenario adopted by the European Council in December 1995 states that by 1 January 2002 at the latest, euro notes and coins will be introduced into circulation.
Protocol No 11 of the Treaty on European Union states that the United Kingdom shall not be obliged or committed to move on to the third stage of economic and monetary union without a separate decision to do so by its government and parliament. The Government of the United Kingdom has indicated that it will not decide whether the United Kingdom will participate in the third stage beginning on 1 January 1999 until closer to that date.
As the honourable Member states in her question, Article 105a of the Treaty, which does not apply to Member States not participating in economic and monetary union, assigns to the European Central Bank the exclusive right to authorize the issue of banknotes within the Community. The article further provides that the European Central Bank and national central banks may issue such notes and that the notes issued by the European Central Bank and national central banks will be the only such notes to have the status of legal tender within the Community. As the honourable Member further points out, Article 16 of the Protocol on the Statute of the European system of Central Banks and of the European Central Bank requires the European Central Bank to respect as far as possible existing practices regarding the issue and design of banknotes. If the United Kingdom participates in economic and monetary union, it will be a matter for the European Central Bank, after its establishment, to decide whether Scottish banks should be authorized to continue to issue banknotes without legal tender status.
President-in-Office, thank you very much for that clear answer, because my party has been to meet Mr Lamfalussy, who has confirmed that situation.
I just wish to say that, of course, as the Scottish banks have been issuing for over 200 years these notes that are not legal tender, we do not come under the Maastricht rules and, therefore, we are not posing a problem to anyone. The problem is as always - not just for the people of Scotland but for everybody - one of public acceptability. The German Foreign Ministry indicated to me when I raised this in the debates that public acceptability would be strengthened enormously if everybody could have something familiar on one side of the note or the coin.
However, in the case of Scotland, as we have no legal tender status, we have every right to say: let us carry on an excellent practice which is very acceptable and has gone on for over 200 years.
Question No 12 by Pat Gallagher (H-0801/96)
Subject: Price rises and a single currency
The widespread perception among the general public that many retail businesses used the currency changes as an opportunity to raise prices was a contributing factor to the unpopularity of the process of decimalization of the Irish and British currencies some years ago. The support of the public in participating countries will be a vital ingredient of a successful launch of the single currency. In this context what plans does the Council have to ensure that the introduction of the EURO will not be seen by traders as an opportunity to impose price rises on consumers?
The reference scenario agreed by the European Council in Madrid in December 1995 states that notes and coins in the single currency, the euro, will become available by 1 January 2002 at the latest. The Commission has presented proposals for a Council regulation setting out the provisions for the use of the euro. These include detailed rules on rounding. These rules aim at ensuring that the conversion rates will not be rounded or truncated and so guard against the possibility that rounding inaccuracies might be exploited as a profit.
In addition, I understand that the Commission is considering ways to ensure that the public will be familiarized with the euro-pricing and to make it difficult for enterprises to conceal price increases. Healthy competition and vigilant consumers are of course the best means of ensuring that traders are not in a position to conceal price rises in the changeover to the euro. Should it be found necessary for the Council to implement measures to counter any such risk, I am confident that the Council will be prepared to take the measures identified.
Finally, in accordance with Article 105(1) of the Treaty on European Union, the primary objective of the European system of central banks, that is the European Central Bank and the national central banks will be to maintain price stability. I have no doubt that in the implementation of this objective the ESCB will bear in mind the point mentioned by the honourable Member.
I thank the President-in-Office for his comprehensive reply. Members from Ireland and the UK will be very familiar with the advantage that was taken by many traders in the process of conversion from the old system to decimalization. I would ask the Minister to use his good offices to ensure that the necessary action is taken. I fully appreciate what he has said and he has said it in good faith but I am concerned that the necessary action is taken against offenders to ensure that the consumer does not pay as happened before.
I would like to give the honourable Member the assurance that we will do everything in our power to ensure that the question he raises is addressed and that this problem is examined well in advance. I thank him for raising it in the way he has. I will ensure that it is brought to the attention of the president of Ecofin as a matter of course. It is a point which deserves particular attention well in advance of the actual introduction of the currency.
Question No 13 by Irini Lambraki (H-0771/96)
Subject: Measures to reduce tension in Diyarbakir
Following the recent dramatic developments in Diyarbakir it is imperative that the international community take immediate measures, as the number of victims of Turkey's savage use of military force is increasing in a frightening manner.
What does the Council intend to do to reduce the steady increase in tension in the region, and what measures does it intend to take to protect the lives - at least - of the thousands of Kurdish inhabitants of the region?
The Council remains concerned about the unsatisfactory human rights situation in Turkey and this naturally includes the incidents in Diyarbakir. The Council has made it clear repeatedly - and continue to do so - that observance of the rule of law and fundamental freedoms is an essential element for closer relations between Turkey and the European Union. It insists that the fight against terrorism must be conducted with full respect for the fundamental values of democracy and human rights.
The honourable Member may be assured that the need for progress in the areas of democratic reform and respect for human rights will continue to underlie the Council's approach to relations between the European Union and Turkey.
Mr President, I thank the President-in-Office both for the answer he gave me and for the sensitivity which his answer shows.
I have only three comments:
Unfortunately, Mr President-in-Office, neither our resolutions nor your good intentions, as the Council, have improved the dramatic situation of the Kurds in Diyarbakir. What is needed is specific action, and I do not know if you have any in mind.
Like yourselves, we too in the European Parliament condemn terrorism, but the excuse of terrorism should not be used by composite states and societies to justify the genocide of their residents.
I ask you to give special consideration to the problems of Kurdish farmers in Diyarbakir, since winter is approaching. With the excuse of fighting terrorism, 3000 villages in the area have been laid waste and Diyarbakir itself, a town with a population of 300, 000 some 3 years ago, now has a population of 1.5 million who are dying of hunger in the streets. I do not know what measures you could take to prevent the death of thousands of children from hunger in Diyarbakir.
The European Union recognizes the need for further improvements and progress in the whole area of implementation of human rights and democratic freedoms in Turkey. We have continued to make it clear to the Turkish authorities that observance of the rule of law and basic liberties is the basis of continued rapprochement between the European Union and Turkey.
We have received assurances by the Turkish authorities of their intention to pursue the process of constitutional and legislative reform. We will continue to urge early progress in introducing and implementing the further reforms necessary adequately to safeguard human rights which do not meet the standards we expect.
The Commission, for its part, has supported Turkish NGOs and professional organizations promoting human rights for a number of years, including the Human Rights Association, the Human Rights Foundation and the Turkish Medical Association. The Commission will continue to cooperate and grant aid for various projects aimed at promoting human rights in Turkey. This can be taken as an indication of the ongoing concern of the Union about the matters which the Member has raised.
Question No 14 by John Cushnahan (H-0774/96)
Subject: Resources to combat drug trafficking
With the abolition of internal frontier controls, does the Council appreciate the importance of providing adequate protection at EU seaports and shorelines to prevent international drug trafficking?
What new measures does the Council intend to implement in this area?
It has been one of the major priorities of the Irish presidency to secure more coordinated and effective action at European Union level against drug trafficking and drug abuse.
An example of this is the setting in motion of a thorough review of the adequacy of cooperation in protecting the external borders of the European Union against the importation of drugs by land, sea and air.
As I have already said in a reply at last July's parliamentary session, the presidency has already initiated a discussion on the external frontier customs strategy. It has put forward proposals on training, technical aids, control equipment, intelligence, risk analysis and improved communication. It intends to propose a joint action to serve as a legal base for the allocation of funds from the budget of the European Communities. These proposals are aimed at achieving a more effective level of cooperation against drugs smuggling and will fulfil one of the action points of the list adopted by the Madrid European Council meeting in December 1995 with regard to drugs.
The Council will also give priority to the review of the Naples Convention on mutual assistance between customs administrations, on the Customs 2000 strategy programme for the Third Pillar, and on EU participation in the strategic plan of the World Customs Organization for implementing an operative measure on the Balkan drug smuggling route.
The presidency will also bring under scrutiny the present arrangements for joint customs surveillance operations at the external frontier. This examination will be with a view to improving their efficiency. A global mandate will be sought from the Council for these operations so that Council approval does not have to be obtained each year as at present.
It will also seek to encourage cooperation between Member State customs authorities and private trade and shipping interests in the fight against drug trafficking.
I should like to thank the President-in-Office for his reply. I acknowledge and pay tribute to the Irish presidency for making this issue one of the top priorities during its term in office. I wish them well in trying to persuade our European partners to give it the same priority.
I invite the Minister to make a comment, in view of my dismay at the budgetary provision for next year of ECU 24m. It is hardly an indication of a strong priority to combat what is a $1, 000 billion international business of drug trafficking.
I also pay tribute to the Minister himself. I am well aware that he was involved in this issue long before he became a minister. He was always very committed to dealing with the problem of drug abuse, particularly in his own native city.
I should like to remind you, President-in-Office of the recent drug finds in Ireland in Moneypoint (Co Clare) and Cork, also the large seizures in, for example, ports like Rotterdam and Amsterdam where 450 tonnes of drugs were seized last year. I remind you of the comments that I passed on to your office by the Commander of the Rotterdam Police Authority on the lack of judicial and police cooperation in protecting shorelines and coastal areas.
Is the Council prepared to consider the long-term solution of establishing a European coastguard? In the shortterm, would the Council, along with other European institutions, provide assistance to countries like our own which have a heavy burden with responsibility for policing some +20 % of European coastal waters but with inadequate resources to deal with this problem? The EU must allocate more resources particularly for the naval services in those countries in the short-term. However, in the long term, let us plan for a European Union coastguard.
I am at one with the honourable Member, Mr Cushnahan when he raises this issue. I have to say - and there is no point in not calling a spade a spade - that I think the amount of resources we have committed to the European fight against drugs as distinct from the fight Member States engage in individually that the European Union budget is feeble in relation to the extent of the problem.
The Irish presidency has sought to improve on this situation; we have made it a priority. It intends to propose a joint action to serve as a legal base for the allocation of funds from the budget for the European Community. It further intends to propose a global mandate from the Council for operations which I have outlined so that the Council approval does not have to be obtained each year as at present.
There is a lot of concern expressed about this matter in this House, at Council of Ministers meetings, at European Council meetings, by Commissioners. There seems to be a will and now we have to find a way. There was a will and we found the way for EMU. This is a priority. We are always asking how to make the Union relate more to the citizen. This is one way we can make the Union relate more to the citizen but we cannot do it on a budget for this year of ECU 40m. It simply cannot be done. I do not have the budget figure for next year, but ECU 40m this year is simply not sufficient. It is not anywhere near sufficient and it is not taking the problem seriously.
Certainly we will do everything we can to ensure that resources are increased. I think this House should push the boat out in this regard because the concern is being expressed. It is time that we met our concerns with resources.
As I have said, the presidency and the Council's concern will be to ensure that the external frontiers of the European Union are adequately protected against drug smuggling. Drugs come in by land, sea and air. Different routes are used depending on the nature and origin of the drugs. Drugs are brought in by various means: by people, personally; in unaccompanied cargo; hidden in cars, ships and containers; and especially in the case of cannabis, in small craft. Clearly there is a need for tightening up. No one action or approach, including enhanced naval protection, is likely to be effective on its own. It will be important to ensure that the various possible approaches to the question, before they are applied, are likely to make an effective contribution to the security of the external frontier against drug trafficking and that they are then applied in a coordinated way.
I think that the proposal to have some sort of coastguard cooperation is one which is worthy of more constructive and detailed examination.
People talk about defence and security. Security is a different thing to defence. The drugs issue is a security issue. Already in Ireland, for example, there is cooperation between the Irish Air Corps and the RAF on search and rescue. It could be something as loose as that or it could be something more structured within the Union. But we need - and this is something in the whole area of the Petersberg tasks, which are being examined - to look at this aspect. It is time we looked at ways of protecting our external borders, including our coast, against these drugs. It is too late when they arrive on the street.
I feel that there is a very worthy proposal here which should be examined. I cannot give a commitment or an answer but I think it is worthy of examination in a professional way so that we will be able to give a conclusive answer.
I thank the President-in-Office for his response. I should like to ask for clarification on the question of the amount of money to be allocated this year. Is it ECU 40m, ECU 24m or, as some of my colleagues believe, is it a smaller amount? Secondly, as the President-in-Office is so much in favour of the idea of concerted effort and concerted action at European level, could we have a commitment from the President-in-Office that the monies which are presently in a bank account in Brussels and are to be allocated to the Irish naval service for the upgrading of equipment and for the provision of extra ships be released as soon as possible to enable the Irish naval service, which in effect is the western wing of any European coastguard service, to protect that large area against the illegal importation of drugs.
Finally, with regard to preventing countries in South America in particular finding it an economic necessity to grow the raw product of drugs, are any new proposals coming from the Council with regard to assisting those governments in South America?
In relation to the money in the account in Brussels, if the Member puts down a question I will endeavour to answer it. I do not have information in the brief to assist me in answering the question.
I understand, subject to re-examination, that the figure available over three pillars in 1996 is ECU 40m, about £32m. In relation to the growing of the produce, this is a central consideration to any tackling of the problem. A lot of the tackling of the problem of drugs is a matter for Member States individually, but there is a role for the Union. The European Union could undertake the task of taking the case to other regions where the drug is grown. There are about five regions of Asia from where something like 80 % of the heroin coming into Western Europe derives.
Also there is a clear indication in South America, for example, where traditionally cocaine was sourced, that heroin is now being produced there. That has horrendous implications because here there are already established routes throughout the world.
There is much merit in the point made by the honourable Member. It is something which is on the agenda. We are looking particularly at the area of the Caribbean. This has been discussed at the Asian/European Ministerial meeting and is being pursued by our officials.
Question No 15 by María Izquierdo Rojo (H-0777/96)
Subject: Andalusia and the COM in olive oil
In Andalusia, one of the most prominent regions of the EU, olives are the most important crop, not only in economic but also in social and environmental terms. Moreover, this Autonomous Region is the biggest olive producer in Europe and the world, employing 140 000 people in regions and marginal areas which are not suited to any other type of farming.
Does the Council not consider that, before taking any decision, it should consult Andalusia to ensure that the reform does not make the present regulatory arrangements in this sector worse? Is it aware that the preliminary draft text submitted by the Commission has aroused strong opposition in Andalusia? Does it think this is the way to allay the discontent of Andalusian farmers, following the 'mad cow disease' debacle and the reform of the fruit and vegetables sector?
The Council shares the opinion of the honourable Member as to the necessity of maintaining conditions suitable for the economic, social and environmental circumstances for the pursuit of a production as important as that of olive oil, notably in the regions of the Community characterized traditionally and predominantly by this type of farming.
The timeliness of embarking on a reform of the Community olive oil regime is generally recognized. However, the Council can only give an opinion on the basis of a formal proposal by the Commission. At this stage a proposal has not been submitted. In any case, it is evident that in the context of the examination of any future proposition, each Member State will be able to highlight the interest of its producing regions.
Mr President-in-Office of the Council, many thanks for your reply, which I appreciate very much because it means a lot to know that the Council of Ministers shares the opinion of Andalusia at this time, is sensitive to the situation, and understands that 140, 000 jobs are certainly at stake, so that this decision is highly important, not just for agriculture, but for employment, social policy and the environment.
The Council of Ministers speaks well - but it is not going to make the decision. The Council of Ministers should work in coordination with the Commission and needs to be aware that at the moment the Commission is reticent about what is being asked. Before such a wide-ranging decision is presented to the Council there should be a period of reflection and consultation so that the sector itself can make its view known. It would be barbarous if a decision like this was taken against the will of Andalusia, the leading European and world producer. And it will be an unprecedented travesty, when there have been periods of reflection and consultation on other reforms, if that does not happen in this case and nobody knows why.
Many thanks to the President-in-Office of the Council for understanding the gravity of the problem.
The Member has quite rightly taken the empathy which we have, as presidency, with the situation she outlines. The Council can only give an opinion on the basis of a formal proposal by the Commission, so perhaps she might wish to pursue the matter with the Commission? Andalucia will be consulted in the normal way through the consultation process with Member States as far as the Council is concerned.
But I wish to conclude by reassuring the honourable Member of our understanding and sympathy towards the problems she expresses.
I wish to thank Mr Mitchell particularly for some very good answers. You prepared very nicely the answers on drugs.
That concludes Question Time. Questions not taken for lack of time will be answered in writing.
(The sitting was suspended at 7.10 p.m. and resumed at 9 p.m.)
Protection of financial interests
The next item is the joint debate on the following reports:
A4-0288/96 by Mrs Theato, on behalf of the Committee on Budgetary Control, on the draft Council Regulation concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (8055/96 - C4-0358/96-95/0358(CNS) - Reconsultation); -A4-0313/96 by Mr Bontempi, on behalf of the Committee on Civil Liberties and Internal Affairs, on the draft second Protocol drawn up on the basis of Article K.3 of the Treaty on European Union, to supplement the Convention on the Protection of the European Communities' Financial Interests (7752/96 - C4-0137/96-95/0360 (CNS)).
Mr President, ladies and gentlemen, perhaps you are asking why another two reports on the protection of the EU's financial interests are on the agenda. Is it because we are making such rapid progress with regulations to prevent fraud and irregularities with Community money? No, quite the reverse!
We are making slow and painful headway. The subject of my report on behalf of the Committee on Budgetary Control on on-the-spot checks and inspections goes back to March 1994. At that time Parliament had drafted a resolution calling on the Commission to submit proposals for more wide-ranging measures to prevent the misuse of the Community budget, including on-the-spot inquiries. A first step in the right direction was Regulation 2988/95 which entered into force in December 1995. However, to a large extent the question of on-the-spot checks by the Commission remained open. The Commission subsequently improved matters with a second proposal for a regulation early this year. In our resolution of May 1996 we assessed the proposal as generally satisfactory; nevertheless we tabled 13 amendments, which the Commission largely incorporated. I warmly thank Mrs Gradin and her staff for their efforts in this respect.
But then we had objections from the Council. We are now being consulted again, on the basis of the Council's changes to the Commission proposal and Parliament's opinion. I have described the chronology of events in order to ask how long the Union and the Member States will go on just standing and watching the activities of defrauders, especially in the transnational area, since they are so slow in producing legislation. According to the Commission's report, more than ECU 1.1 billion of the Community budget went missing last year as a result of dishonest wheeling and dealing. The real figure is probably quite a bit higher.
On the one hand our maxim is to economize and reduce budget expenditure. That is precisely what we are doing with the first reading of the 1997 budget this week. On the other hand, large sums are disappearing unlawfully because the necessary protective measures are not being set up.
Let me take up a few points in the proposal submitted by the Council. First, it emphasizes the need for subsidiarity. Parliament never disputed that. The Commission should carry out checks on transnational irregularities and thereby ensure an equivalent level of protection of the Community budget in all the Member States. Also, any Member State can ask for these checks to be made. Not included are cases which are already subject to sectoral EU or national checks.
Secondly, the checks are administrative. We do not dispute that. But what is important is that the same conditions should apply to the Commission inspectors as to the national ones, i.e., in particular that if they find suspicious circumstances they must have access to all information and facilities and their administrative reports must constitute admissible evidence in the same way as those drawn up by the national administrative inspectors. Articles 1, 7 and 8 make this clear.
Thirdly, of the original 13 amendments, 7 are satisfactorily incorporated in the new text, 2 others in the recitals. The Council did not take up our proposal that the Commission should confine unannounced checks to urgent cases, in order to avoid delays.
But we can live with the present version, provided the Community and the national administrations are willing to cooperate in such a way as to produce practical and satisfactory results.
The fourth point, however, remains open. No penalties, such as blocking the funds or exclusion, are imposed for the event that the access to the information, documents, premises, etc., of recipients of EU money referred to in Articles 5 and 7 is refused. In this case we have to maintain our call for administrative penalties and are therefore tabling an amendment -just one, incidentally. It is now up to the Commission to state whether or not it is prepared to submit the appropriate proposal in order to remedy what we regard as a very serious weakness.
I want to thank the Irish presidency of the Council for the open-mindedness it showed in repeated talks, some also with our committee. We hope it can bring the question of on-the-spot checks to a conclusion before the end of the year.
Mr President, after presenting this report on what is called the second protocol to the Convention on the protection of financial interests, but could be better defined as the protocol on the liability of legal persons, not excluding involved firms, I have to express the sense of contradiction I feel at the moment and which I think I can communicate to honourable Members. On the one hand I certainly value and therefore feel satisfaction about the acceleration there has been in recent months - during the Spanish, Italian and Irish Presidencies - in the fight against fraud and hence also the fight against crime, thanks to the adoption or the proposal of new instruments.
Such instruments include last year's convention on the protection of financial interests, the first protocol on corruption of foreign public servants, whether or not elected, and two regulations, one of them being examined this evening thanks to the outstanding work done by the committee and the rapporteur, Mrs Theato, that is, the convention on extradition. Some of these instruments have already been directly approved by the Council as well. I would also mention the convention on corruption which should have replaced the first protocol. Satisfaction on the one hand, I repeat, because some of these instruments, like the protocols on corruption or the liability of legal persons are highly innovative and therefore of notable political value. To give an example, the OECD, the Council of Europe and other international organizations have long been calling for legislation to deal with foreign public servants who cannot be prosecuted under our arrangements, as everyone knows, or to raise the deterrent power of regulations relating to companies.
But while I feel satisfaction, I remain conscious that the instruments chosen are institutionally weak and there is a risk they will be ineffective. Here I would like to point out to the Commission and also to the Council, that it may be worse to legislate without ensuring respect for the law than not to legislate at all. That raises expectations and then lack of results brings disappointment.
From this point of view the weakness of the instruments, the weakness of the conventions, is striking. All of us, the Committee on Budgetary Control, the Committee on Civil Liberties, the whole Parliament, have made this point on several occasions. The comparative study carried out on the European legal area, the state of ratification of the conventions and legal cooperation provides a discouraging and worrying picture. The conventions emanating from the Council of Europe have rarely been converted into reality for lack of ratification, much as we consider the convention on recycling positive, even though it has only been ratified by five countries of the European Union since 1990, the date it was approved.
We have an impressive list of conventions in the area of political cooperation. Between 1987 and 1991 major conventions were adopted on transfer of convicted persons, ne bis in idem , simplification of extradition procedures, transmission of restraining orders, enforcement of foreign criminal convictions, and so on, but none of these conventions have come into force. And on fraud, as Mrs Theato mentioned earlier and I also want to mention now, we have recently approved important conventions but unfortunately, given previous experience, our fears are wellfounded that everything is taking a long time, if it can ever be put into effect. That is why I have a sense of contradiction: positive assessment on the one hand, and great concern about the instrument chosen on the other.
The instrument we are voting on today actually seems very interesting because it is innovative. This is the first time a provision has included the principle of liability, here properly called criminal or administrative, because the arrangements vary, and it is as well to proceed with caution because legal persons are involved, not just natural persons. Some European countries have criminal legislation on the matter, others do not: Italy, Spain, Greece and Belgium do not have any form of criminal provision, the rest do. In a system of economic exchanges where there is organized crime, including economic crime, and we cannot be satisfied with the results produced when only natural persons can be dealt with, I think it is time we had standard provisions. Under Roman law, nec societas delinquere potest relates to the complexity but also the weight and the role firms may have. Those who have followed the activities of the various European criminal fraternities, including the Italian one, know this is an important point. In this respect I found the Council's text balanced, and we have tried to achieve the same balance in our opinion. For obvious reasons it is impossible to transfer sanctions on natural persons mechanically to companies. It is difficult to prove guilt; there may be a far less deterrent effect on companies covered by insurance. But is something missing from this instrument? Something important is missing: the part about legal assistance and cooperation, the part which has been removed.
I would also agree that this point should be dealt with in a separate instrument, as long as the proposal is made right away, Commissioner Kinnock. In the last few days a call has gone out from seven European judges. It has been given great prominence. It is a very strong and explicit call to all the institutions, including the Community institutions, to create a European legal area to fight crime and corruption. I fully support that call and I also think we should take action to ensure that this Parliament, together with the Commission, listens to those judges and gives them a proper hearing. But Parliament's request must be followed by government action. The fact is, I do not want the promise of a future instrument to remain in limbo, in view of the removal. We need to fight crime by giving the judges powers of mobility which they do not have today. It is well-known that in some cases direct links between judges is impossible, and often things have to go through chancelleries which means months if not years are lost. Europe is also a legal area and we cannot keep silent and remain powerless in the face of the expectations of the citizens and their right to security.
I end by remarking that this is precisely the basis of our proposals to move to the first pillar, which are also contained in numerous documents on the struggle against fraud. I believe that if fraud is to be better and more effectively controlled, it is absolutely necessary to make a political effort and also an effort of imagination to return the matter to its natural area, which is one of Community competence and guaranteed and effective democratic measures. I wonder how it is possible to launch excellent ideas like this and then not follow up the facts in the conventions. A disappointment like this could destroy Europe's reputation when it is certainly going through a difficult time.
Mr President, I would like to give the position of the Committee on Budgetary Control on Mr Bontempi's report. But first let me sincerely thank my honourable colleague for his clear and also courageous report, which he has drawn up with his usual thoroughness.
As I said earlier, the Commission, Parliament and especially the Member States are treading a very long road, at times coming to a standstill, in their attempt to crate a legal framework for the criminal protection of the Community budget.
Parliament has always emphasized that it would have preferred rules in the form of a directive because it is difficult to achieve equivalent protection with agreements and additional protocols. But since the convention procedure was adopted, we will help ensure it is implemented quickly. As the fifth Irish presidency on this question, I hope that the Irish presidency will bring this second additional protocol to the Convention on the protection of the EU's financial interests to a successful conclusion. Unfortunately, it is still impossible to tell when the overall package will be ratified in all the Member States.
We can only accept the protocol on the criminal liability of legal persons as a Council compromise if there are no further efforts to water it down. That means we must have rules on penalizing natural persons who act in contravention of the Community budget in the name of legal persons. Member States may not draw out of this unilaterally. Penalties must be imposed for the money laundering of the proceeds of fraud - which are usually large sums, dishonestly obtained on an international basis. The rules on administrative and judicial assistance are disappointing. Mr Bontempi has already discussed that. We must at least call for the legal protection of exchanges of information with the national judicial authorities and the creation of a register of fraud prosecutions as a minimum objective for the Commission. The primary responsibility of the country in question in the event of fraud and the responsibility of the European Court of Justice also need clarifying and let me also stress the need for cooperation between the national courts.
If a consolidated text of this kind is adopted before the end of the year, that would be another small step forward in the fight against fraud.
Mr President, ladies and gentlemen, first I want to join Mrs Theato in thanking Mr Bontempi and add my thanks to Mrs Theato herself. It is always a difficult business: people cannot praise themselves, but Mrs Theato is equally committed colleague in an area that I would not want to confine just to the text of the convention before us. Since both Mr Bontempi and Mrs Theato have said a great deal in relation specifically to the text, I shall make a few comments of principle on behalf of our group.
First, not because of the late hour at which we are discussing the subject but, to put it nicely, because of the apparently lukewarm interest in the subject in this House - and I am not trying to criticize colleagues - I think it would be right to say that this is very typical of a subject that really deserves immense attention but is in actual fact perceived as a marginal, rather technical matter.
It is true that Members do not leap up from their seats when we consider dry documents. It is not one of the great moments in Parliament for us to come and discuss the second supplementary protocol; but the actual issue which has forced us to talk about it should in fact make all the alarm bells ring in every political camp of this House and also in the national parliaments and governments!
I do not really need to say or emphasize this here among us who are here together in this Chamber, for you all know it: corruption and fraud in the form in which we are getting to know it, in the ever more sophisticated form in which we are encountering these two phenomena, are no longer just acts of crime that have to be fought with the instruments of criminal and Community law but have meanwhile become serious threats to the democratic legal structures not only of the European Union but also of its Member States.
Mr Bontempi just referred to developments in Italy. They are known, partly because of the massive action taken by the Italian authorities, the Italian state, the Italian public to combat the invasion of corruption and fraud into increasingly large areas of public life. But Italy is only one Member State of the European Union and what concerns me so much is the fact, as I have said here once before, that systematic fraud and systematic corruption - and not just coming from and supported by criminal circles but also from the legal economy and official government offices - are no longer a purely Italian phenomenon but are on the advance in all the Member States of the European Union without this being fully realised.
If in a country such as the one I come from bribe money that is paid out can be deducted from taxes, regarded in a sense as working expenses which the operator simply has to pay in order to do his deal, it is justified to ask whether that does not simply open the door wide to corruption! Then we have to ask why the largest Member State of the European Union did not bolt the door a long time ago, for since we do not have a harmonized criminal law we can go on having discussions in this House as long as we want. So long as the national criminal prosecution authorities, so long as the national criminal law provisions and the national fiscal law provisions, for instance, remain as they stand, it is pointless! We will not be able to combat it in my country!
Since we have just been talking about legal persons, let me draw your attention to a particular point: the fight against corruption, the fight against fraud also has something to do with public awareness and individual moral perceptions. If the employee of an enterprise - and Mr Bontempi referred to this too in his explanatory statement - is praised for landing a contract for his firm at whatever cost, using any means whatsoever, including criminal ones, then I can understand the wage-dependent employee of the firm saying: ' I will even use that kind of method to protect my job.' So long as the firm as a legal person does not place itself under a moral code, I cannot reproach the employee!
That is why the objective of the second supplementary protocol is so very important, quite apart from the original question cited by Mr Bontempi and going back to Roman law of what needs to be added to a legal concept at the end of the 21st century, namely that it is no longer the individual alone who is behaving wrongly but that the structure that encourages him to do so is at least as much to blame. In that regard I hope these considerations will find their way into this convention!
You are right, Mr Schulz. The problem is not just that the debate is taking place at this time, but also that it is doing so in an empty Chamber.
Mr President, ladies and gentlemen, today we are once again faced with the half-hearted nature of Europe's attempts to combat fraud, as has already been pointed out by previous speakers and by the two rapporteurs. On the one hand we are dealing with a draft Council Regulation, or in other words a measure under the first pillar. On the other hand, we are discussing a draft Protocol and thus a legal instrument from the arsenal of the third pillar. At the last session in Strasbourg we already criticized this irritating ambiguity and we were supported in our stance by Commissioner Gradin. If we take the two reports which we now have before us together, a clear picture then emerges of the absurdity of such a hybrid solution. Suppose that the Council Regulation enters into force and UCLAF carries out on-the-spot checks and inspections in various Member States on the transactions of various companies. If then in certain cases major negligence or serious irregularities come to light it will be up to the legislation and the courts in the Member State in question to decide what action is to be taken and in what way verdicts and sentences will be pronounced. But above all it will be the individual Member State which decides whether or not legal proceedings will be initiated and to what extent fines or penalties are to be imposed. Let me give you two examples of different situations.
Example one. In some countries legal persons are criminally liable. In other countries, such as Belgium, this is still not the case. This means that a civil or administrative case must be brought or otherwise the criminal liability of the natural person must be invoked.
Example two. In some countries, Belgium among them, the laundering of money from illegal transactions is broadly defined. In other countries this is not the case and practices are permitted which are not tolerated in Belgium. They are simply not considered to be an offence and are therefore not the subject of legal proceedings and resultant penalties.
These differences bring a number of problems, especially when it is a matter of the same damaging practices in respect to the financial interests of the European Community, because what is a criminal offence in one country will not be an offence in another, thus presenting the Euro fraudsters with an interesting choice. This non-fictional example shows that we need better solutions, but I will not of course oppose the Regulation or Protocol we have before us today. Because this is better than doing nothing at all. But it is not enough.
Both our rapporteurs, Mrs Theato and Mr Bontempi, have also already made this clear and I congratulate them on their work. I also support the amendments proposed by both committees. But I do want to point out one specific problem. The rapporteur, Mr Bontempi, is aware of this. We discussed it in committee. In the Committee on Civil Liberties and Internal Affairs we not only brought amendments which sharply define the responsibilities of the responsible Commissioner and of UCLAF. We made the list more flexible and supplemented it with sanctions, also adding the question of money laundering in a separate vote which in my opinion was open to dispute. There is already a money laundering Directive and this Directive includes all the elements, also in respect to proceedings against legal persons and thus companies. I fear that when we now include money laundering in the Protocol we will weaken the situation of the Directive because the Directive is the strongest measure. This belongs to the first pillar.
In the light of all this, I believe that we need more clarity from the Commission on the subject of the criminal liability of legal persons - and banks and other financial institutions in particular - and the possible consequences, also in cases of fraud committed by other legal persons and in particular by companies or organizations.
I should like to ask the Commission to provide clarity and make it clear here in a statement to Parliament which the choice is to be, the first pillar or the third pillar.
I should like to once again express my appreciation for the work of the two committees.
Mr President, Commissioner, ladies and gentlemen, every day the news brings us examples of the spread of fraud in Europe. In the last few weeks we have learned of the arrest of a political figure in one Member State of the European Union who has falsified invoices and fraudulently obtained money from the Commission for fictitious contracts in the tourism sector. More recently we registered the solemn call of an association of Geneva magistrates for real international cooperation in the fight against fraud to overcome the inertia of national administrations. For example, Italy has waged an intense battle, especially at the criminal level, but other countries have not. All this has created grave disparities. So the situation is alarming and today's regulation from the Council is hardly going to succeed in allaying our fears. The first necessity is to attack fraud through the penal system in the same way in every country of the Union.
As the rapporteur, Mrs Theato, has actually understood very well, the Council's position on the Commission's onthe-spot inspection methods is revealing in its reticence. In fact the Council, which has rejected the most important amendment from the European Parliament on the key question of sanctions, certainly recognizes a power of intervention to the Commission, as long as that power is purely administrative and strictly bound by the principle of subsidiarity. The Council in fact refuses to grant any power of sanction, because otherwise it would give the Commission a power of control, but by doing so it actually reduces any effectiveness that control might have.
For our part, we do not intend to bring the application of the principle of subsidiarity into the debate provided it is not conceived of and interpreted as a right of veto on the part of the Member States. Subsidiarity should add something to the Community, not work against the Community. So, Mr President, ladies and gentlemen, Commissioner, I cannot disguise a certain discouragement and a certain anxiety from you when I note once again that the Member States frequently concentrate their efforts on obstructing the development of the Commission's powers in this matter and, more generally, in everything relating to the fight against fraud, as Mr Bontempi has so rightly emphasized. All say they condemn fraud, but few actually try to prevent it. It involves more than legal issues and jealous guarding of prerogatives; there must be proof of real political will to carry on an effective struggle against the spread of fraud.
If a scandal of European proportions should explode because of bad management of Union funds and the spread of fraud, the construction of Europe we all work for so patiently and passionately, would run a grave risk of collapse.
Mr President, Parliament is right to make a major stand on the combat against fraud. I believe that if there is one area of policy where we can do ourselves credit this is the one. Too often everything to do with Europe is associated with financial mismanagement. This must change. I believe that the subjects we are debating this evening - and I should like to thank the rapporteurs for the work they have done - represent a further step in the right direction. It is a good thing that UCLAF is to obtain the necessary facilities to carry out its work in all the Member States and to conduct on-the-spot investigations into all suspect matters.
As a liberal group we accept everything to do with the principle of subsidiarity. If the Member States can do it then they must do it but it is also a good thing that the Commission officials are there to support the national authorities where and when it is necessary.
We also believe it is regrettable, and Mrs Theato has already said this, that it is not possible for Commission officials to carry out independent inspections. It would be better if that were the case. National Member States must have nothing to hide in this area and if a Commission official wants to carry out an independent investigation then that should be possible.
We do not, however, believe this to be a matter of essential importance, but a pity all the same. What is a matter of essential importance is the option of not imposing sanctions. What is the sense in issuing regulations when we cannot say whether or not they are being respected. And if they are not being respected what sense does it make if you cannot take any sanctions whatsoever to penalize people or to instigate proceedings.
Unfortunately there is nobody from the Council here this evening to say how we are to remedy this shortcoming. Perhaps the Commission can give us some explanation. We believe that this is a major drawback in the present proposals. But you cannot have everything at once. It is a step in the right direction. We will therefore support it, but more must follow. Over coming years we hope that Parliament will take bigger steps in this direction.
Mr President, it goes without saying that I congratulate both rapporteurs on two reports that have support across the House.
In the context of this debate, however, we should state quite clearly that crime and criminality are two of the fundamental European growth industries today. There are higher and higher levels of profit to be made illegally from public funds and there is a lower and lower rate of detection and, in some cases, risk of detection. It is becoming so easy to make a good living out of crime at the taxpayers' expense that when we talk about the level playing field, in so many areas of activity involving public subsidies you could say that the level playing field is now crooked.
This report is extremely important, because although Mrs Theato's report accepts some of the Council's amendments, we have to say that we accept them with a degree of reluctance because we know whence they come.
Subsidiarity: yes! But if the Council is to use subsidiarity as the basis on which it asserts its right to do nothing, then, of course, we have to repudiate it.
Administrative penalties: of course, we can say yes! But administrative sanction without penalty is no sanction.
What we see tonight - and that is all I want to take my two minutes to say - is the contempt with which the Council holds the views of this House. It clearly feels we can have these two important debates taking place without even a junior clerk from the Council coming to take a minute that he could at least pretend that he has sent to his political masters. That is an act of contempt for this House and it should be made quite clear that this House will persist to go further than these reports allow us. It is on that basis that we support both reports tonight.
Mr President, Commissioner, I am now becoming an assiduous frequenter of night sessions which, symbolically perhaps, since night is linked to fraud and robbery, bring us here to speak to so few people.
The truth is that the Bontempi and Theato reports show two people who are deeply interested in finding a convincing solution to combating organized crime. I should like to tell Mr Bontempi that, without being Caius or Justinian, and having read the quotation according to which 'collectivities cannot commit fraud' , I should like to say that the legal problem which is being posed now is that: ' States may take part in fraud' .
At this moment in time, the main problem facing Europe is that, despite all of the legal frameworks and all of the machinery which can be set up, public administrations, as a result of subsidiarity, are not letting go of any of the prerogatives they have nor are they collaborating in the fight against crime. That is the real issue from a philosophical and political point of view. This is what is happening: a brutal crisis in the legal system, an enormous crisis in the justice system such that now, thanks to the lack of justice in other fields, we are witnessing the biggest public demonstration since the War.
We are all involved in this fight now. However, unless we have a code of practice with a legal basis that States must willingly adhere to - just as TV journalists must obey a code of practice, it will be impossible to fight against corrupt firms or States in cahoots with organized crime.
I just would like to wish both rapporteurs all the best and thank them for their huge efforts. I am a fan of theirs.
Mr President, it will already be apparent to you that we have before us two excellent reports, both of which address the vital subject of how to protect tax-payers' interests. Unfortunately, there are not more tax payers here this evening, but nevertheless I am sure the business can faithfully be undertaken even as they retire to their beds.
First, Mrs Theato is to be congratulated for the clarity and constructiveness of her report on on-the-spot checks to combat fraud. The text on which agreement in principle was reached in the Council in June, as the House will know, is the result of considerable effort by the Commission, the Council and particularly the Italian presidency to bring this matter to a successful conclusion. I believe that it responds in great part to the major concerns expressed by Parliament in May of this year, reference to which has been made in the course of this debate.
It is obviously important for this text to be put into practical effect as quickly as possible and, once Parliament has decided on its position, the Council should be able to adopt the text in time for the regulation to come into force on 1 January next year. This new regulation will enable more effective investigations to be carried out by Commission anti-fraud inspectors. It will lead to an equivalent level of protection of the Community's financial interests everywhere in the Union. That provision for equivalent protection of the budget is a new element in the Union's anti-fraud strategy and over time it will clearly vastly improve controls.
The regulation confirms the central responsibility of the Member States for the prevention of irregularities and gives the Member States the facility for preparing these controls, together with the Commission - an approach which is obviously consistent with the partnership approach in the Commission anti-fraud strategy. Commission inspectors will be able to carry out controls directly on economic operators and they will benefit from access to information to the same degree as national inspectors, a point made very forcibly by Mrs Theato in the course of her contribution. The reports will be assimilated for the purpose of admissibility as evidence in courts with reports produced by national inspectors.
I might add, Mr President, that UCLAF is now in the process of checking the efficiency of all instruments and procedures available at national level to protect the financial interests of the Community. The result of this work will become available next year.
As you may know, Parliament proposes the introduction of some form of sanction against operators who refuse to cooperate with the Commission inspectors or deny access to information. Obviously we are not unsympathetic to the purposes of that amendment. However, since my colleagues Commissioners Gradin and Liikanen have launched the sound and efficient financial management 2000 project, it is clear that the issue of sanctions is now under very active consideration in partnership with Member States and this is also obviously directly related to control and auditing eligibility and penalties. I am therefore sure that we will be able to find solutions within the remit of SEM 2000 that will, I hope, meet the concerns registered by Mrs Theato.
In response to the specific and forceful point that she made in the course of her contribution seeking a Commission proposal on administrative penal sanctions, I can say definitely, Mr President, that the Commission will integrate the content of Mrs Theato's proposed amendment in its 1997 anti-fraud work programme. The Commission fully supports the spirit of the amendment, as I indicated, and the reason for not embracing it now arises simply from the need to find answers in terms of legal provision, which would give full effect to the Commission's powers to carry out controls, an objective which I am sure that Mrs Theato and her colleagues heartily support.
Now to the Bontempi report on the draft second Protocol to the Convention on the Protection of the Community's Financial Interests. According to the rules, under the third pillar, honourable Members are consulted by the presidency and not by the Commission and the text on which this House has been consulted reflects an intermediate compromise established at the end of the Italian presidency, with some further amendments. However the Commission, in the person of Mrs Gradin, at the Justice and Home Affairs Council in June insisted, as only Mrs Gradin can, that Parliament should be consulted. So I am happy to offer my comments on the report. Obviously the presidency will have to make its own comments when it gets the opportunity.
Generally speaking the Commission is very satisfied with Mr Bontempi's report. We can go along with most of the amendments although I have some minor remarks on a few of them. The fact that we support the various amendments does not, unfortunately, carry the same weight in the third pillar as in the first pillar, as the House will know. There is no monopoly of initiative. The Commission can only promise to argue as well as it can for the points accepted this evening. I am sure that honourable Members will understand that.
On the title, Amendment No 1, it is the Commission's view that it is better that we stick to the more general terms of the original proposal. We welcome Amendment No 2 which calls for a separate instrument on judicial cooperation. This was an important element in the original Commission proposal but it has now been dropped in the Council negotiations. As honourable Members might know, a horizontal instrument which aims at improved mutual judicial assistance is currently before the Council. However, I cannot exclude the possibility that a separate instrument aimed at fraud against the Community budget will still be needed, in particular when it comes to defining a particular role for the Commission in judicial cooperation.
Amendment No 3 rightly draws attention to the adoption of the protocol on corruption as the relevant date. Amendment No 4 meets our concerns relating to the need to cover all forms of legal persons involved in fraud. However, this matter is obviously largely regulated by national law and in order to respect subsidiarity I do not believe it is area into which the Commission should venture. We therefore suggest that the text stays as it is.
Amendment No 5 defines the scope in the title and we can agree with Mr Bontempi on that and on Amendments Nos 6 and 7. The latter rightly provides for criminal or administrative penalties when a company lacks the proper organization, supervision or control and thereby makes itself vulnerable to fraudulent behaviour. Amendment No 8 does not pose any problem to us and we can also accept Amendment No 9 in part. We particularly welcome the exclusion of fraudulent enterprises from participation in public procurement. However, we do not see any use in restricting the application of a judicial winding-up order only to companies with fraud as a primary purpose. In serious cases it might be necessary to close down and restructure any kind of enterprise that is guilty of fraud. To exclude important fraudulent behaviour from winding-up orders seems to us to be rather weak.
We can accept Amendments Nos 10 and 11 which delete those articles of the proposal that are taken up elsewhere in the text. Changing Title III as suggested by Mr Bontempi in Amendment No 12 obviously clarifies the point but we do not believe this is absolutely necessary in view of the clarification in the text that follows. On Amendment No 13 the Commission fully agrees on the need to confiscate the proceeds of fraud and to take conservatory measures. Most of the problem is, however, already solved in the text that is being negotiated by the Council.
We also subscribe to the call for full reimbursement of the proceeds of fraud to the Community budget. However, this issue might be better solved in the context of the clearance of accounts procedure under the normal budgetary rules rather than in the present third pillar instrument. Amendment No 14 deals with whitewashing of criminal proceeds and money laundering. The amendment actually suggests a slight softening by talking of sanctions only in cases of serious corruption. The Commission still believes that all corruption cases are serious and should be liable to sanctions. We agree of course that legal persons should be held liable for money laundering but the text proposed is still under scrutiny by our legal service and might pose some problems.
Amendment No 15 introduces the notion of mutual assistance in enforcing penalties. Mutual assistance normally occurs, of course, before the court cases. Enforcement of the penalties is the remit of Member States and we suggest that it should be kept as such. May I remind honourable Members that we now have in the on-the-spot checks regulation the possibility of checking that measures by Member States to protect the budget are equivalent. It means that Member States must provide for comparable deterrents and that, in our view, should provide a safety net.
Amendment Nos 16 and 17 widened the scope of fraud to include corruption and we readily accept that. Amendments Nos 18 and 19 come back to the request for judicial cooperation under the issue of competent authorities. Amendment No 19 even suggests that the unit for the coordination of fraud prevention be given a special role and that Mrs Gradin as Commissioner responsible for fraud is appointed mediator.
I am at liberty to say that Mrs Gradin is, of course, very honoured by the proposal but she also takes the view that it is barely realistic at this stage in the discussions. However, Mr Bontempi's suggestion raises a real issue. Member States are increasingly creating their own national specialized bodies to deal with fraud against the Community budget. Those units like the Guardia di Finanzia, the OECD, the DEFO in Belgium and the recently created ICLAF in France would need a privileged interlocutor at the level of the Commission. It might be useful to reflect on how to provide a legal framework for swift and efficient contacts between anti-fraud units in Member States and the anti-fraud unit in the Commission. In practice work is carried out smoothly and efficiently on an informal basis but a formal framework might be called for. I can promise the House that the Commission will reflect on this issue in a very constructive manner.
It is clear that the rapporteurs deserve much credit for their reports. The Commission really needs support in this most difficult and complex area of judicial and penal cooperation. We believe that both Mr Bontempi's and Mrs Theato's reports have provided exactly the kind of well-informed support that the Commission is looking for. I thank them and I also thank the House for its great patience over what has inevitably been a very lengthy Commission statement.
Mr President, I want to offer warm thanks to the Commissioner for his very clear statement. The question that was raised several times in relation to my report, first by me and then by other speakers, concerned penalties in the event that the Commission officials were refused access to premises and information during inspections.
It is not possible to incorporate penalties in this draft regulation; nor do we want to delay it. If I understood you correctly you made it very clear that the Commission will be dealing with this very soon in the framework of SEM and incorporate penal measures. I assume I understood you correctly; for that affects the amendment I tabled on this draft regulation. It would be most helpful if you would confirm that.
I can confirm that the honourable Member has correctly interpreted the motives and indeed the objectives of the Commission. Our view is that a very comprehensive and stringent view should be taken of affairs and, within the powers available to us, we want to try to ensure that we reach the same objectives as those desired by the honourable Member.
The debate is closed.
The vote will be taken tomorrow at 10.00 a.m.
Marine equipment
The next item is the recommendation for second reading (A4-0294/96) on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council with a view to the adoption of a Council Directive on marine equipment (C4-0370/96-95/0163(SYN)) (rapporteur: Mr Kaklamanis).
Mr President, Commissioner, ladies and gentlemen, the subject we are to debate is marine equipment, a subject related to safety at sea, the safety of ships and those who work on them. A subject that is extremely topical and, I would say, sometimes acute - and I refer to recent shipwrecks which we have discussed at length, both on the committee and in Plenary. Related decisions exist and have been taken in the context of the International Maritime Organization, but these proved insufficient. So the aims of the directive we are debating, are: 1) to improve safety standards on ships sailing to and from European Union ports; 2) to promote the integration of the internal market by ensuring that the equipment on those ships will be of uniformly high quality; and 3) to see that the equipment in question does not affect the competitiveness of European shipping. Finally, by renewing and improving marine equipment we also aspire to protect the marine environment. These are ambitious aims. The final text we arrived at is not exactly what everyone on the Transport Committee would have wanted, but this text certainly covers an existing gap and certainly improves the current situation considerably. The final text is the product of a compromise with the Council and the Commission. Through the person of the Commissioner here present, Mr Kinnock, a Commissioner who knows both how to debate and how to listen, I want to thank the relevant service of the Commission for its cooperation. However, there were three points in the final text which our committee, the Committee on Transport, refused to accept because they infringe, or if you will, they go against firm principles held by Parliament. On those three points we have come back with rapporteur's amendments, ones of my own, which were approved unanimously by all of us on the Transport Committee. I would be happy if the same thing happened tomorrow in Plenary as well.
Mr President, I do not think details of this report need be gone into now, both because they are very technical and because, from what I see, the colleagues who do me the honour to be present this evening at this time, know them perhaps better than I, your rapporteur, do myself, since they are older and more experienced members of the European Parliament's Committee on Transport. I hope this report, with the Commission's help - and we expect quite a lot from Commissioner Kinnock - will make some small contribution towards improving safety at sea, the safety of ships and those who work on them, so that we may not have such frequent cause to mourn the shipwrecks we all know about as we did during the past year.
Mr President, ladies and gentlemen, once again today, the House can take satisfaction from helping to encourage safety in European waters. Parliament and the Committee on Transport feel a sense of pride and responsibility at having played their part in shaping many directives through their reports on marine safety. And in this context, let me pay tribute to my colleague, who wrote the report on marine safety which has been a textbook for what we are dealing with today.
There is broad agreement in the Commission, the Council and Parliament that something reasonable will come from this directive. Some Member States still find it hard to put safety at the top of the agenda, and are more concerned about the conditions for competition. The situation is improving, however, not least because of the commitment shown by Parliament.
I do not need to mention the names of ships or to describe tragedies here in the House to make this directive easier to understand. Firstly, we have a legal framework. Secondly, we have the task of harmonization and laying down standards. For many, these two things may be very technical, not political. Thirdly, we need to elevate this task, so that international testing methods can be used. Fourth, it is important that this directive should be applied internationally, and I am thinking here of the fact that European shipping extends worldwide. It is therefore essential for the Commission to ensure - as I know it is doing, and I know that Commissioner Kinnock is working on this - that the IMO is also involved in future action. And fifth, it is important that the directive should be able to incorporate or adopt - whatever word we use - further improvements, so that we are not isolated from developments.
In conclusion, I would say that, perhaps unlike the rapporteur, I welcome these amendments which have been voted through Parliament, and I should like to congratulate the rapporteur on his willingness to cooperate. In my view, this is a good report. I hope that it can also be implemented in the Member States, once it has been adopted. We often find ourselves in the position that implementation lags behind. And my final comment to the Commissioner is that I believe that anything which comes under the heading of marine safety or safety in transport should be something to which we hold the Council of Ministers in future.
Mr President, I wish to strongly welcome this proposal for a directive on marine equipment as another essential step forward in the improvement of maritime safety in the European Union. We cannot overemphasize the need for such action. Maritime disasters have caused a tragic loss of human lives in the last decade - over 12, 000 lives have been lost at sea. These many accidents have prompted us in the EU to prioritize safety at sea to try to prevent such a loss of human life again.
This proposal, therefore, is welcome because it is the first piece of Community legislation dealing with the effectiveness of marine equipment. There is no doubt that safe and reliable equipment can be one of the key elements which prevents tragedies at sea in the future and I hope that this directive will do just that.
The directive tackles two key issues: one deals comprehensively with standards for all marine equipment and the second ensures that those bodies appointed to carry out testing can reach the high standards that we require.
I cite an example from my own constituency, because it highlights very well the pressing need for this directive. I refer, of course, to the test earlier this year in Dover on the ro-ro vessel Stena Invicta , carried out by the UK maritime authorities. The evacuation, which took place in perfect daylight conditions, failed because of the failure of vital pieces of marine equipment. In particular, one in five of the life rafts on that ro-ro ferry failed to inflate. That delayed the evacuation in perfect conditions for the people on board that ship by over 20 minutes. Think what could have happened if that had been in rough seas at night. That was an exercise. Next time it could be for real.
I am, therefore, extremely pleased that this proposal, which covers, for example, inflatable life rafts, will enforce high standards throughout the European Union and I hope in the UK, in my constituency and in Dover.
Indeed, I would welcome the Commissioner's views on that exercise in the context of this particular proposal, which clearly sets high standards for key pieces of equipment, such as inflatable life rafts.
We simply cannot tolerate any more a sloppy attitude to safety at sea by any Member State.
I wish to conclude by thanking the rapporteur, Mr Kaklamanis, whose report will greatly contribute to safety on all our ships.
Mr President, in addressing you, I would like to protest at the mis-spelling of the Greek notice displayed in this Chamber, which reads 'elliníka' , and from this platform I ask you to act and get it corrected as soon as possible. As you know, we have had mis-spellings in the Chamber in Brussels, and we must correct those here as well.
Turning to the subject, I must say that we agree with the common position Parliament is debating and will be voting on. We also agree with the rapporteur's comments and the amendments he is proposing, and I would like to ask the Commission and Commissioner Kinnock in person to do what he can, so that these few amendments, which I hope Parliament will approve tomorrow, will be accepted by the Commission as well and by the Council after it. It is indeed a noteworthy common position, and the Commission, Parliament, and I must say the Council too have all played their part in arriving at this happy outcome.
I take this opportunity to remind us all that safety at sea is an issue that cannot be invoked to serve any other aim. Safety at sea is an aim in itself, I would say it justifies itself, and it is the duty of us all to ensure the safety of shipping to save both lives and property. But I must stress that the safety of shipping must not be used as an excuse for the enaction of measures unrelated to it. To explain these generalizations, I must tell you that in your statement on 'maritime strategy' , the need to ensure safety at sea, which nobody questions, is used to promote solutions related, for example, to shipping registers. There is no connection other than in the Commission's documents, between provisions - and indeed ones governed by directives - relating to national registers of shipping, and issues concerning the safety of shipping. But this, of course, is not the time to talk about that. I hope that next week and in the weeks that follow it we will have the opportunity to discuss this really contradictory text, I would say - please excuse the expression, Commissioner - which of course I hope can be improved after debate and dialogue.
Mr President, Commissioner, ladies and gentlemen, really I can only confirm that, which is why I am also cutting my speech by half. So many right and good things have been said that it would be wrong to repeat them all over again. I believe the main point is not just that all the Member States of the EU should sign the IMO rules but that they are also applied uniformly. That is the decisive point if we want to protect the people, to protect the environment and also - and I believe my Danish colleague agrees with me - to create equal conditions of competition in every part of the Community. It also meets the wishes of the industry.
That is why the report by Mr Kaklamanis is a very good report and that is why I will confine myself to Amendment No 1. In my humble opinion the justification for amendment is sightly unfortunate. The reason we ask for the sentence 'This paragraph shall not apply to radiocommunications equipment' to be deleted is not in order to exclude the testing of radiocommunications equipment from this directive. It is quite clear from the annexes that the radio equipment must also undergo the necessary tests. Much more to the point is that we do not want to have several procedures side by side but a uniform, sensible testing procedure which will help us avoid bureaucracy and therefore provide a fair procedure both for the equipment makers and for the shipping companies.
Regardless of its justification I therefore hope that you, Commissioner, will approve Amendment No 1 for the right reasons, of which I am sure you are aware. I do not want the same to happen as unfortunately occurred in the case of overland transport services when we worked very hard in this House to draft sensible amendments that the Commission could support and then the Commission did not put a single one of our amendments before the Council. Oh yes, it did put one, but a minor one.
So I hope, Commissioner, that you will approve the three modest but clear amendments and will also support them before the Council. Amendment No 1 in particular is designed to simplify, to standardize and to help create sensible framework conditions for the equipment makers and the shipping companies. I wonder whether you will follow the House this time.
I am pleased to note the support of the Committee on Transport and Tourism for the common position on the Marine Equipment Directive. I agree that it is a clear improvement on the original proposal. I am also pleased to be able to give my support to Amendment No 1 because it is the words that are put forward in the amendment and not necessarily the justification that the law has to take account of. Therefore we support and accept the amendment as tabled by the committee since it will avoid the unnecessary application of overlapping provisions to the same piece of radiocommunications equipment, without in any way jeopardizing safety performance.
I regret to say, however, that the other two amendments are not acceptable largely for procedural reasons which I do not think the House, on reflection, will find objectionable.
I said at first reading that the principle of independence for notified bodies would be set out in Annex C of the measure. That is what has happened in the common position which states that a notified body must be independent and not be controlled by manufacturers or by suppliers. Amendment No 2 merely repeats that call and it is, in our view, an unnecessary duplication of the provisions already laid down in Annex C. I therefore invite the House to look again at Amendment No 2 and Annex C and see for itself that its concerns have been fully taken into account.
As for Amendment No 3, I am changing the type of committee referred to in the common position. I have just to remind the House that all the Community measures on maritime safety have established regulatory committees. The common position is merely continuing a standard practice which I hope the House will also support.
I conclude by thanking the House for supporting this new measure which represents yet another important step towards greater maritime safety. As Mr Watts said in his contribution, every safety loophole that is closed by the legislation produced by this House and the Community is real progress in safeguarding human life and, indeed, the environment.
Again, I am very grateful to the Committee on Transport and Tourism and particularly to the rapporteur, Mr Kaklamanis, who has done a characteristically thorough job yet again.
The debate is closed.
The vote will be taken tomorrow at 10.00 a.m.
Roadworthiness tests
The next item is the recommendation for second reading (A4-0295/96) on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council with a view to the adoption of a Council Directive on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (C4-0369/96-95/0226(SYN)) (rapporteur: Mr Belleré).
Mr President, Commissioner Kinnock, we are now into the final straight with this seventh directive. The first was in 1977, the others amended the original text to make road travel safer for persons and vehicles, understood in the broad sense. The logic of this report may seem rather stringent, but that is not the case, Mr Kinnock. This is what has to be done if we want to achieve safety in harmonizing the sector across the various Member States. We do not have to make room for the lobby and so-called political agreements. So why exclude fire brigade and police vehicles from the scope of the directive in Article 4(1)? Why exclude vehicles of historic interest manufactured before 1 January 1960 in Article 4(2)? Why put off the date of compliance with the directive in Article 11(1)? I would like to see it already applied in 1997, if only in the second six months. Why remove the proposal to ban vehicles from the road it they do not meet the minimum requirements for braking systems and exhaust gases, by demanding deterrent legislation from the individual Member States.
Mr President, Commissioner, I am retabling all the amendments adopted at first reading. They have the consensus of the house, except for the one on granting the Member States the power to carry out more rigorous and frequent controls not restricted to braking systems alone. And as regards the tests to be carried out by the various Member States on historic vehicles built before 1 January 1960, the speed-limitation devices must be checked to ensure that the maximum values recorded cannot be exceeded.
I am retabling Amendment No 5 on extending roadworthiness tests to two- and three-wheeled vehicles. I am also retabling the reduction to three years and one year in the intervals between tests on vehicles weighing less than 3.5 tonnes which are used for the carriage of goods, the extension of category 5 to vehicles used for the public transport of passengers - Amendment No 8 - and cold-start tests on carbon monoxide emissions for petrol vehicles. These tests must also be carried out at authorized centres appointed for the purpose by the various Member States and subject to spot checks.
As you see, Commissioner, we are not far apart, and I count on the support of the house tomorrow so that we can consider all the problems in a more general light. Then, as I said at the start, we will see what form and substance we should finally give the seventh directive.
Mr President, I wish to begin by saying to Commissioner Kinnock - because I know his heart is always close to South Wales and I come from a mining village myself - that this week is the thirtieth anniversary of the Aberfan disaster and we always remember Aberfan. I hope he will pass that on to the people of South Wales.
I thank the rapporteur for his hard work on this directive but, I have to say, that on closer examination my group has some reservations regarding the amendments submitted by the rapporteur and subsequently voted on by the Committee on Transport and Tourism.
The subject of roadworthiness tests is a complex one and no one would deny that there is a need to harmonize such tests throughout the Union so that we can be assured that a vehicle deemed safe in one member country will be accepted as such in another.
Certainly, at the moment, standards vary, causing a great deal of concern with regard to road safety. However, my group believes that in some instances the rapporteur has overcompensated for this and extended the scope of the directive far beyond what was intended or, indeed, desired.
To illustrate the point, I turn to recital 26 in Amendment No 3 which would delete the possibility for Member States to exclude from the directive motor vehicles of an historic nature - veteran vehicles, if you like. My group believes that such an act will not only reduce the possibilities to maintain such historic vehicles but does not recognize the loving care owners of such vehicles lavish on them. In my view these vehicles are probably amongst the best maintained on our roads. Indeed, as someone who lovingly follows the maintenance of steam locomotives, I know that they are the best maintained.
The same goes for fire appliances, which the rapporteur believes should be included in the directive. I notice in his report he talks about police vehicles as well but there is no mention there of police vehicles, just fire appliances, which is included in his Amendment No 6. It is my experience that these vehicles are very well maintained as a matter of course. Anyway, being so few in number, they do not pose a road safety threat.
Other areas where my group has problems are Article 11 and Amendment No 7, which seeks to shorten the delay for implementation to six months. This is simply just not practically possible.
Amendment No 5 asks for a feasibility study on extending the scope of the directive to two and three-wheeled vehicles. The Commission, as I understand it, has all the information it requires on this matter. So why another study?
Amendments Nos 1 and 10 seek to amend the ways of testing the carbon monoxide content of exhaust from a cold start. Whilst my group can support such a move on modern vehicles, to do so with a blanket coverage would not only be unfair on owners of older vehicles but also discriminatory. Also we are not so sure that cold-start testing was not included in this directive anyway.
Three amendments where we can agree with the rapporteur are Nos 2, 8 and 9 - some of which seek to tighten up the regulations to include vehicles greater than three-and-a half tonnes that carry passengers, to increase the frequency of testing and to ensure the removal from our roads of vehicles that do not conform to the roadworthiness regulations. Whilst my group appreciates the difficulties this may cause in the Council of Ministers, we cannot accept the fact that vehicles deemed as unroadworthy, having failed the approved test, should be given any leeway or time to put them back on the road.
In conclusion, my group will support just three amendments and believes that, on the whole, the Commission's directive is one that we can support.
Mr President, Commissioner, ladies and gentlemen, after we all survived the first reading in the Committee on Transport and in plenary I must say quite frankly that I am somewhat surprised now at second reading to see the Socialists suddenly diverging from our common road. But at this point we should no longer be surprised at anything relating to the Socialists' politics.
What we are discussing today is a major component of our single market legislation. It concerns the approximation not just of type approval but also of technical tests and integrating them on a European basis. Let me base myself partly on the amendments. The crucial one is of course Amendment No 8, the reduction of the frequency of tests to three years after the date of first use, and thereafter every year for the listed categories of vehicle, which now also include vehicles for the public transport of passengers. I think that is a decisive point in relation to transport safety questions, which are of course more serious in the case of older vehicles than newly approved ones.
In the case of Amendment No 10, which goes back to my initiative - it concerns the cold start of vehicles - I would like to point out that the Socialists in particular call for such things on every conceivable and inconceivable occasion and keep demanding environmental standards which are no longer feasible for the industry. At present we are discussing the motor-oil programme in the Committee on the Environment. I am drafting the opinion for the Committee on Research.
Here we have something which is already being tested in the United States, for example, and is included in the measurement cycle. And suddenly we are told: no, we cannot do that, it would be outrageous because it was never included in the directive. Even if we may not manage to get this through here because the Socialists do not support us, we will certainly manage to have it included in the motor-oil programme or in later Euro-3/Euro-4 legislation. I wonder how enthusiastically the PSE Group will then approve it.
We will reject Amendment No 6 - and here we agree with Mr Brian Simpson. I myself am a local politician, we ourselves have a municipal fire-brigade, and they really are the most beautiful vehicles you could ever see. They are always perfectly polished, perfectly maintained, always filled up, the oil level is checked at least once a day and these vehicles really are in top condition; here the exception is definitely justified. I also regard it as acceptable for the old-timers to be granted special protection. That is why we will reject Amendment No 6.
Amendment No 7: I do believe it is possible to bring all this into force in the space of six months. Here we really should deal a bit fairly with one another.
Similarly, in the case of Amendment No 9 I can only support the rapporteur. We have to exert a little pressure here to ensure that certain vehicles are taken off the road if they do not satisfy certain genuinely important requirements for the safety of other transport users, for instance in relation to brakes. Speed limitation devices are another question that still needs examining. Today 50 % of the value of a vehicle is accounted for by electronics. Those are questions we are not examining. So something cannot be right here. And surely a speed limitation device is the most harmless thing one could ask for. We will still have much to do in this area of electronics in future in relation to the regular tests.
The EPP will also support Amendment No 5 concerning two- and three-wheeled vehicles. After all we have been waiting for ages for the Commission's words of wisdom on this.
To summarize, the EPP will support all the amendments except for Amendment No 6.
Mr President, the proposal for a Council Directive on roadworthiness tests for motor vehicles and their trailers was submitted for two principal reasons. Firstly, the inclusion of checks on speedlimitation devices installed in lorries and coaches in roadworthiness tests for motor vehicles and their trailers. Secondly, the consolidation of the 1977 Directive which has been amended on numerous occasions since its introduction.
In the common position the Council adopted a number of amendments tabled by the European Parliament, but at this second reading the Committee on Transport and Tourism proposes a number of further amendments to the common position. We cannot, however, support all of these. First of all there is the amendment which allows the Member States to apply stricter tests in other areas than brake systems. Such demands are not yet laid down in the type approval for entrance to the market and would therefore distort competition.
The same applies to the emission standards for cold starting and the determination of the carbon monoxide content. Also, unlike the Committee on Transport and Tourism, we would like to leave the decision on whether or not to test vehicles of historic interest to the Member States.
We will be supporting most of the other amendments, but generally endorse the Commission's proposal.
Mr President, in the second reading, Parliament is asked to give an opinion on a proposal for a Common Council directive relating to roadworthiness tests for motor vehicles and their trailers.
The report on the subject undoubtedly contains mainly positive elements that should be accepted and supported. I am very pleased that from now on each Member State will recognize the evidence provided by another Member State that a motor vehicle registered in the latter, together with its trailer or semi-trailer, has successfully passed a roadworthiness test that fully complies with the provisions of the present Directive.
I wonder however what Mr Ferber wished to imply. We have opted for a reasonable policy and a feasible one - although this is another matter open to discussion. I am sorry, however, that the common position has disregarded the obligation for Member States to conduct tests on vehicles prior to the first registration and to carry out regular checks on speed limitation devices. This is indeed a double-edged weapon, for we must face facts and accept that the speed limiting device is an electromechanical instrument which can theoretically be falsified. From this point of view, checking is essential.
However, such testing presupposes monitoring equipment which is highly efficient in detecting defective or inaccurate speed limiting devices or ones that have been tampered with. We must therefore ask ourselves, and the Commissioner is right in this case, whether all Member States are ready to make it compulsory for their various testing services to be equipped with such test equipment, whose very efficiency makes it expensive.
The common position seems to me a step in the right direction. Despite my concern to see legislative provisions come into force as quickly as possible, we believe that the six month deadline suggested by the rapporteur is too short for Member States to be capable of complying with the new provisions.
As for the frequency of tests, it seems to me that Amendment No 8 of the rapporteur, providing for testing three years after the date of first use and then annually, is the most reasonable. I sincerely believe that the aim of the present Directive is a step in the right direction. It clearly involves very strict testing. It goes without saying that vehicles that do not pass will be taken out of circulation, as provided for by Amendment No 9 of the rapporteur.
In conclusion, may I say: thank you, Commissioner, you have done a good job. Thank you, Mr Rapporteur, we have made progress, and that is something.
Mr President, could I welcome the Commissioner at this late hour to the Chamber. I hope you will join me in my admiration of Mr Simpson's new look. I think he is looking remarkably smart and it is a pleasure to see the Socialists following the Conservative style of dress.
Could I just say I would like to support what Mr Simpson has said on the position, as he called it, of 'veteran' cars. I would crave the support of the rapporteur in an otherwise very good report in asking him to consider withdrawing Amendments Nos 3 and 6. The position of classic cars is that they have long enjoyed a special exemption under our own United Kingdom rules. I am sure the Commissioner and the House will agree that the United Kingdom rules are exemplary. For new cars, we already insist on a roadworthiness test after the initial three years, and thereafter annual tests.
I hope the Commission, and indeed the House, will support us in maintaining an exemption under the rule of subsidiarity to this directive for classic cars. Otherwise I am sure my group will support this excellent report and I would like to congratulate the Commission on bringing forward this directive. I hope also that the Commission will actually, when the directive has been adopted, ensure that its provisions are implemented in each and every Member State.
First of all I should like to respond to the very sober note struck by Mr Simpson with his reference to the anniversary of the Aberfan disaster 30 years ago. That has particular resonance for me because I held a class every week in the village and I was there on the morning of the disaster and for some time after it - indeed, dealing with the families for several months after it. I do not think anyone can ever forget the appalling horrors of that time or everything that has followed from it.
The Committee on Transport and Tourism and its rapporteur, Mr Belleré, have worked quickly to bring this proposal back to the House for a second reading. I appreciate that very much since it will obviously facilitate the final adoption of this measure before the end of the year.
It is regrettable, therefore, that the haste with which the common position was reviewed appears to have resulted in some amendments that are not acceptable. I refer in particular to three of the four amendments which were put forward previously, at first reading, and which, as I explained at the time, I simply could not support.
Amendment No 1 refers to the accelerated working method on official qualification. That implies that the proposal is mere codification which is certainly not the case as significant new elements have been introduced into the basic text. Consequently the cooperation procedure is fully applicable, illustrated by the fact that we are having this second reading debate.
Amendment No 5 asks the Commission to submit a report on the feasibility of extending road worthiness tests to two- and three-wheeled vehicles. If I could remind the House, I already committed the Commission to drawing up rules for testing these vehicles and to base a proposal on the established testing scheme existing in several Member States. Neither I, nor indeed Parliament, need a report. On the contrary, what is needed is a proposal. I intend to submit such a proposal for action to the Commission before the end of this year.
The third amendment, which falls into the repetitive category - Amendment No 10 - calls for a cold start test in relation to the carbon dioxide content of exhaust gases. Again, as I said at first reading, if cold start standards do not feature in the type-approval requirements for a car, it is unjustifiable to impose a test which a car is simply not designed to be able to pass. However I said that I would keep this under review and certainly if type-approval requirements are amended to include cold start standards then there may be scope to modify testing requirements accordingly.
I can understand the reasoning for the fourth amendment, which returns from first reading - Amendment No 8 - relating to testing frequency. I fully accept the political statement that the House wants to make. Indeed the Commission's original proposal many years ago was itself based on three years for the first test, two years for the second and then annual tests. I hope that one day all Member States will adopt such a standard, as some have already done, as Miss McIntosh reminded us. In the meantime it is not practical to force the pace on those Member States which even now benefit from derogations from the present provisions. Nevertheless, I repeat my undertaking from first reading to include an assessment of testing frequency in my report to Parliament scheduled for 1998.
I now turn very quickly to the new amendments that have been proposed. Amendments Nos 3 and 6 seek to remove the possibility for a Member State to exempt from tests fire appliances and certain vehicles of historic interest. The recommendation for second reading seeks to justify these amendments by claiming that they reinstate the possibility for Member States to test such vehicles. But the common position provides this possibility already. Parliament's amendment, however, would have the effect of imposing unnecessary tests on a relatively small number of vehicles which are generally maintained to very high standards already.
I cannot support Amendment No 2 which would extend the possibility of carrying out more stringent and more frequent tests to all standards and not just to braking systems as at present. Our long-term goal is to harmonize testing standards at levels which guarantee safety, and this amendment is incompatible with that objective.
With regard to Amendment No 4 I have to advise the House that checks on speed limitation devices are problematical. We recognize, therefore, the need to give the matter further study and when this is completed we will make proposals that address the issue.
I must also ask the House not to think that what is adopted here today can be implemented tomorrow. The sixmonth deadline for the implementation of this directive, as suggested in Amendment No 7, is clearly inadequate. I therefore have to insist on one year simply for practical reasons.
I come, finally, to Amendment No 9. The House will be aware that I have a lot of sympathy for this amendment although I also recognize that if the spirit of the common position is respected then the objective behind it will, in any case, be attained. However there is also a practical difficulty because there is as yet no common response to dealing with vehicles which do not meet test standards. Some vehicles cannot leave the test centre; some can be take away to be repaired; while in other cases pass certificates may be issued on the undertaking that the defect is corrected before the next test. That situation is clearly unsatisfactory and I intend to investigate it further and include it in my 1998 report. Then we may be able to do something.
I very much regret that I am not able formally to accept any of the amendments that have been conscientiously tabled. I hope the House will understand that I would not be properly playing my part in the legislative process if, on this occasion, I were to do otherwise.
I thank the committee, and particularly Mr Belleré, for the attention that they have given to this issue. I am certain that my disagreement with them on this occasion will not prevent the pursuit of our joint objectives on many other occasions.
The debate is closed.
The vote will be taken tomorrow at 10.00 a.m.
Fourth R & D framework programme
The next item is the oral question (B4-0856/96-0-0172/96) by Mr Scapagnini, on behalf of the Committee on Research, Technological Development and Energy, to the Council, on the increase in funding for the fourth framework programme of activities in the field of research, technological development and demonstration (1994-1998) (RTD) (C4-0092/96-96/0034(COD)).
Mr President, ladies and gentlemen, Minister, only two and a half years have gone by since the European Parliament and the Council completed the conciliation procedure on the fourth framework programme in April 1994. That occasion, as we know, marked the first true application of the conciliation procedure introduced by the Treaty of Maastricht. In that act of co-decision of 26 April 1994, the parties decided to review the financing of the framework programme, leaving open the possibility of a funding increase of ECU 700 million in view of the development of European financial perspectives. This possibility of financing should have been adopted not later than 30 June of this year. While Parliament completed first reading in June, the Council wanted to take its decision in the light of the outcome of the Ecofin Council of 14 October. Furthermore there was no follow-up to the proposal put forward to Parliament's Committee on Research to postpone the Research Council until after the Ecofin Council. The fact is the presidency has agreed to the research ministers becoming hostage to the finance ministers.
Up to now it does not look as if the presidency has taken any apparent action in the Research Council to overcome this impasse. In fact the Research Council of 7 November asked the Commission to find additional financial resources in the area of the third budget line in the current financial perspectives. And I am sorry to say that in addition to that, the presidency has refused to inform the Committee on Research, Technological Development and Energy of the results of the Research Council. In my capacity as chairman, with the agreement of all the Members, I wrote to President Hänsch on that occasion asking him to raise the matter at the meeting of the trialogue planned for this week thus safeguarding the rights of Parliament vis-à-vis the Council. I want to stress that, through the relevant committee, Parliament has demonstrated its openness to a compromise, as is now happening as regards consideration of the budget. But the Council does not seem to be making much effort to find some form of dialogue.
To be successful, the co-decision procedure cannot be initiated only after the Council has adopted its common position. The Irish presidency should examine the reasons holding it back from continuing the useful informal contacts initiated last July which seemed so promising. But, Mr President, this is not just an interinstitutional question. The basic problem is whether the Council of Ministers really wants to respect the commitment taken in April 1994. Without that financial commitment there can be no progress in important areas like aeronautics and space research, multimedia education and research into water and renewable sources of energy, and that is bound to have major repercussions on competitiveness, employment and environmental protection in the European Union.
In the debate on the 1997 budget - and the vote will be taken tomorrow - the European Parliament is considering the possibility of putting ECU 100 million into the reserves for research and technological development. This amount, planned as an addition to the actual achievements of the fourth framework programme, should not exceed the limits of the financial perspectives. To this end a formal decision is needed on the revision of the fourth framework programme. It is also planned to include another ECU 100 million in the 1998 and 1999 budgets if the programme is extended to 1999, which the European Parliament already voted for at first reading.
These considerations should be interpreted as a clear political signal from the European Parliament to the Research Council and the Commission, because they make it explicit that the supplementary funding for the fourth framework programme no longer depends on the revision of the financial forecasts. We hope the Council can react to this signal and adopt its common position on the fourth framework programme in December. But I want to invite the Irish presidency and in particular Minister Rabitte who demonstrated such readiness to respond positively to the offer of the European Parliament Committee on Research, Technological Development and Energy in preparation for the common position, avoiding arguments about formalities. Only through cooperation between our institutions will it be possible to achieve the common objective of European research, thus contributing to the creation of new jobs and encouraging investment.
Mr President, I thank Mr Scapagnini for raising this matter. The Council re-examined the question of the Commission's proposal for a financial supplement to the fourth research framework programme during its last session on 7 October 1996 but was unable to reach a common position.
You will recall that when submitting its proposal for a supplement to the research framework programme the Commission indicated in its explanatory memorandum that a substantial increase in the present ceiling of category 3 of the Financial Perspective would be necessary. On 7 October last the Council attempted to identify a limited number of themes which might be implemented on a trial and experimental basis but in the absence of any indication from the Commission as to availability of funds within the existing financial ceiling, it was not possible to make progress on this basis.
In view of the above, the Council decided to await a possible identification by the Commission of additional resources within the ceiling of category 3 of the current Financial Perspective and to re-examine this question at its next session in December so as to finalize then its position in the light of the budgetary situation.
It should be recalled that the framework programme decisions of 1994 to which Mr Scapagnini refers committed the Council and the European Parliament to undertake a mid-term review of the framework programme, the amount of ECU 700m constituting a maximum target figure for a possible increase of the overall amount depending on the situation at that time regarding in particular the Financial Perspective.
Following the outcome of the Ecofin Council on 14 October 1996 it is now clear that there will be no revision of the Financial Perspective. Therefore the original Commission proposal for a financial supplement of ECU 700m is no longer a realistic working hypothesis. The Council has carried out its obligation to undertake such a mid-term review and has had to recognize that in the present budgetary circumstances it is not possible to envisage an increase of the framework programme on the lines proposed by the Commission. The Council is now awaiting a clear position from the Commission in order to proceed further with this dossier.
On the matter Mr Scapagnini raises about my own willingness to maintain contact with Parliament and this matter being the subject of a letter he wrote to President Hänsch on 10 October, I wish to put on the record that I took part in direct contacts with Parliament and its Committee on Research, Technological Development and Energy on 6 March, 26 June, 9 July, 25 September in Dublin and last week at the Socialist Group meeting. In May I invited Mr Linkohr to Dublin but unfortunately he had to cancel at the very last minute. On 7 October I had the Research Council meeting in Luxembourg followed by my presidency address as chairman of the Consumer Council to answer to the European Parliament, to the Consumer Committee on 8 October. Despite that schedule, I offered to see the Energy, Research and Technology Committee again on the evening of 8 October but that was not suitable and I fully understand that.
At official level my colleagues and the Irish representation in Brussels have been in regular contact with your secretariat since December of last year and, as you know, my officials also met with MEPs of the Energy, Research and Technology Committee on 16 July here in Strasbourg and several times in Ireland. So, I would argue that my record and that of the Irish presidency as a whole stands up to scrutiny. There is really not any reluctance at all on our part to maintain contact with Parliament. We have been very anxious to do that from the very beginning but unfortunately we have had to do it within the stresses and strains of the requirements of the presidency.
Mr President-in-Office, I have listened very carefully to your reply to the question put to you by the President of the Committee on Research, Technological Development and Energy. This reply did not disappoint me as I did not expect anything else from you. Nevertheless, I am forced to say today that the Council has clearly proved itself lacking in dealing with the matter.
You yourself recalled the codecision of April 1994 in which I played a very active part, providing for a decision on your part before 30 June 1996. The European Parliament itself got on with things quite quickly, as did the Commission, by making a proposal according to a timetable enabling the Council to come to a decision before 30 June. You have not done so. You pleaded that it was necessary to wait for the decisions of the Florence Summit, and so on and so forth: in short, you have decided nothing.
In October, you had a 'Research' Council. We had several contacts with you, as you recalled just now, and at that time you made yourself readily available to us. Parliament, like you, noted in these contacts that the absence of any revision of the Financial Perspective changed the problem and that it was now clearly necessary to find ways towards a financial compromise. Everybody agrees about this, but nothing is happening.
On 7 October, there was still the same deficient report from the Council, which did not even manage, independently of the financial package, to reach agreement over some of the priorities. Nothing at all came out of this Council. Two Councils wasted, despite the fact that they have on the table the proposal from the Commission, together with the resolution and the report from Parliament.
Today, you say to us that we still have to wait. But wait for what? I do not believe there is any indication in the text of the Treaty that the 'Ecofin' Council is a super Council. The Council is a single legal entity, and the Research Council is not legally of lower status than the 'Ecofin' Council. In reality, Mr President, the 'Research' Council - and you certainly are not alone responsible for this, far from it, you undoubtedly bear less responsibility than others - the 'Research' Council virtually went down on its knees before the 'Ecofin' Council. And it expects the 'Ecofin' Council to say to it: ' Here you are, here are a few crumbs' .
Today we are concerned with the budgetary procedure and a proposal will be voted on tomorrow morning by the European Parliament with a view to setting up a reserve of ECU 100 million for 1997, with the intention of reaching ECU 300 million for refinancing the framework programme over the next three financial years. You cannot say that the European Parliament has not shown imagination and willingness in the matter.
You are now waiting for the Commission to make you a counter-proposal and I believe in fact that an amended proposal from the Commission would now be welcome so that next December's Council could finally be a Council that comes to a decision on a common position.
For it is in the codecision with the European Parliament, Mr President, that things have to be decided, not in the upper levels of the 'Ecofin' Council, not in the Council of Finance Ministers. It is at your level that this must be done. It is at the level of your relations with the European Parliament, clarified by the Commission. That is the Treaty, the whole Treaty and nothing but the Treaty. And I say to you straight away that if, in December, the Council does not assume its responsibilities, we in the European Parliament will consider using any legal method of denouncing the shortcomings of the Council.
Mr President, officially this is an oral question to the Council. But Commission representatives are present and I would like to go into the matter in a little more depth.
Let me repeat what we all know. On 26 April 1994 we had the result of co-decision between Parliament and the Council. This was the first co-decision act since Maastricht and at the time the two institutions were quite happy with the procedure. The Council and the European Parliament, and let me stress this fact, the Council too, were satisfied with the result at the time. Barely two and a half years have passed since then, and although the refinancing should have occurred before 30 June, we find ourselves in a desert. I cannot think of any other term to describe it. The Research Council has not taken any decision, it is waiting for Ecofin. Ecofin has asked the Commission to present a new proposal. Well, I really do ask myself whether the European institutions have become unable to act. What are we as Parliament doing? The Linkohr report concerns a Commission proposal that not only calls for an increase in funding but - and I say this plainly to the Commission - is also an entirely new version in terms of content.
After the Linkohr report I heard that the Commission had somehow or other produced a new proposal that was not, however, any different from the first one, although our colleague's report was different from the Commission proposal. So why are we actually here and why are we working? Second question.
In the light of our responsibility for the difficult financial situation in the Member States - even my own country, Germany, is not doing particularly well financially - we as Parliament are proposing a reserve of ECU 100 million with the prospect, as you have just heard, of maintaining this increase over the next two years too. We have received no response to this proposal, which is a quite genuine proposal. So I want to ask why not?
During this period - and I am coming back to the Commission now - the Commission has been working away on a fifth framework programme, but why in fact? It evidently seems unable to bring the middle of this fourth framework programme to a conclusion. What is actually happening with research now? What can the researchers expect now? What can the SMEs expect of this Commission now? In short, we are in a right mess, that is all I can say!
Mr President-in-Office, can you actually give us and the citizens of Europe a plausible answer to this question: why are you prepared to put so much money into maintaining the existing and in part obsolete structures and so little into the only thing that protects jobs, namely research and development and strengthening the innovative power of the SMEs? I regard that as in total contradiction to the declared aim of President Santer, which was to reduce unemployment in the European Union. You can all see how difficult that is from the efforts the Member States are making at national level and from the fairly meagre results. Here again I do not exclude my own country.
For the rest, I have to say this: as far as I remember, you were not there on 8 October, Mr President! That you or one of your representatives went to the Socialist Group last week is not officially known to the European Parliament. Mr President, you are a minister and enough of a politician to know that has something to do with party politics! We still exist too!
Mr President, I am glad that Mr Scapagnini has asked this question. My fellow committee members have already explained the technical details. I do not therefore intend to repeat them. However, I have the feeling that the Council is trying to hide something somehow. They are shifting the blame onto others, such as the Ecofin council. This feeling is hanging in the air the whole time. The question is why they do not want to invest these resources. What is behind it? It is a question of important research which is needed for the European Union and for the Member States. It is research which is needed to renew energy sources and for the development of IT. These are areas where we can be competitive and where jobs can be created. It is therefore important to obtain access to these resources.
We in the Green Group naturally support this kind of research. What we do not support, on the other hand, is research concerning fusion. The Council has already cut resources for the Save II programme and the Thermie programme, which I truly regret. It is therefore important that we obtain an answer from the research council and the Minister here today as to what is really going on.
Mr President, to what extent is the Council actually still able to decide - that is the crucial question here, which goes far beyond the subject of research. That is not your problem, Mr President-in-Office of the Council, it is not Mr Rabitte's problem; the Council as a whole is unable to decide and, as previous speakers have made very clear, is putting off the decisions.
Here one has to ask what the European Union and the institutions look like from outside. The Commission proposes task forces. This gives the impression that suddenly something very special is happening at European level. Large task forces are to be set up, the industry adapts itself! And what is the end result? No decision, hot air; in the end we are disgracing ourselves. Today we still do not know whether we will get nothing, get 100 million or 200 million, get it perhaps in two years' time? Neither we nor those who are watching us have any information on that.
But we also have a problem with the Commission. For strictly speaking the Commission will have to revise its proposal, internally at least, in view of the presumably realistic background of about ECU 100 million for next year. There is talk of a number of task forces, and this is also mentioned in the Council decision. The European Parliament has also given its views on a number of task forces. If we now only have 100 million available for the next year, that will have to be distributed. And then the Commission will have to tell us where it puts the priorities.
So strictly speaking this is a problem we all three have and that could certainly be resolved in the appropriate trialogue, not through spontaneous action but in a proper, organized trialogue. In my view that should be possible. The problem is exacerbated by the fact that we have already begun to discuss the fifth framework research programme. And this increase in the funding of the fourth framework research programme is a kind of qualifying round for the fifth framework research programme. These task forces are a test of what we may find in the fifth framework research programme.
There are certainly some very interesting ideas in it. But decisions also have to be taken. Parliament made you an offer, the Committee on Budgets put this offer, and Parliament will take a decision on this too. That is a good basis and a realistic one on which we could work. I very much hope it will not take much longer until we really do achieve a basis of trust so that we are not just seen, from the outside too, to be producing hot air but really can also take decisions.
Mr President, I am grateful for the opportunity to intervene and I do so mainly because of the extensive references made to the Commission particularly in the contribution by Mrs Quisthoudt-Rowohl.
I think I should take the opportunity, not in any defensive sense, to respond to the point that she put about 'what resources research can expect from the Commission' . I quote her precisely and I respond by saying the common sense view: only the resources we have and are allowed to spend. I sympathize with the objections that have been lodged to the restraints imposed upon research funding. I sympathize very strongly with those objections but frankly they are not issues to be taken up with the Commission. Perhaps time could more profitably be used by the honourable Member in taking them up with members of Ecofin, not least of course the representative of her own country, on the Economic and Finance Ministers Council. His response might be illuminating.
Can I also say, Mr President, that following the failure of the Ecofin Council to agree on a revision of the Financial Perspective, it is clear that the Council considers the Commission proposal for the financial complement of ECU 700 m to be obsolete and that it is up to the Commission to identify additional financial resources within the ceiling of category 3 of the current Financial Perspective. Even if the revision of the Financial Perspective is not pursued any further the Commission would not wish to change its position on the need for and the possibility of a financial supplement to the Fourth Framework Programme.
The need for such a supplement is not only demonstrated of course by the Commission proposals, it has also been justified by the urgent additional research requirements which result from BSE and the possibility of related diseases occurring in humans and indeed in other species. It is only the scale and not the principle of supplementary funding that is dependent on the revision of the Financial Perspective. For clarification I quote with your permission the decisive paragraph in the Commission's explanatory memorandum. It says: Even limiting its proposal to ECU 700 m the Commission stresses that the present ceiling in category 3 of the Financial Perspective should substantially be raised to allow for a satisfactory financing of research and technological development framework programmes and trans-European networks. Consequently, the Commission reserves the right to modify the present proposal when it presents it proposals for the revision of the 1997 and 1998 Financial Perspectives and to modify the proposal according to the decisions of the budgetary authority on the subject. In the absence of a revision of the Financial Perspective satisfactory financing will not be possible. However this does not mean that supplementary financing is altogether excluded. The Commission is therefore considering ways and means of how to break the present deadlock in Council and is determined to produce a workable answer in time for the next research Council which is scheduled for 5 December under the very able presidency of the minister who I am very glad to see is with us this evening.
Mr President, I agree, firstly, that the question is an important one. I also agree that the deadline of 30 June was not realized. But Members would have to agree that since 30 June I have attempted to move this dossier forward. It a complex one for reasons we all know, and we have made very considerable progress in bringing it back towards the top of the agenda. That should not overshadow the importance of discussions getting under way on the fifth framework programme. Therefore, it is important that it is brought to finality. I would point to the conclusions of the last Council meeting of 7 October when it was agreed that the matter would be brought to a conclusion at the December Council. Commissioner Kinnock's remarks are very welcome in the situation in which we now find ourselves.
There is not much point in tracing the history of this particular dossier. Everybody here in Parliament tonight is familiar with that. It should be recorded that when the preliminary draft budget for 1997 was being presented, the Commission made it very clear that it did not include provisions for the ECU 700m to which Mr Scapagnini referred; it did not include the Commission's proposal for that increase in the financial envelope of the fourth framework programme. That was subject to evaluation and an assessment in the circumstances that now prevail.
I have also heard what Members have said about Parliament's proposal for a reserve of ECU 100m. Again, I unequivocally welcome that. One can begin to see a possible consensus taking shape, because it is not possible to ignore the budgetary process. I accept - and have always accepted - that the budgetary process involves both Council and Parliament. But it is going to have to work its way through; the information that Mr Scapagnini has given us is helpful and I hope we can work on that.
Mr Linkohr raised the question of what this means in terms of the Council being able to arrive at a decision. Perhaps they may have been some dilatoriness earlier but the Council is committed to finalize it at the December meeting. In answer to the other question: there are certain priorities that probably have brought consensus within the Council on what the priority areas are.
The Commissioner referred to the question of vaccines and diseases and specifically the question of BSE; aeronautics has featured prominently; transport intermodality and multimedia are also possibilities.
I have a preference myself and I have said before to Parliament that in addition to dealing with questions like the BSE vaccines programme and aeronautics, landmines is something that ought to be considered. There is a compelling morality here apart from any other considerations. A strong case has been made by Members of Parliament to me as President-in-Office. I would record again my own sincere commitment to advocate that position to my colleagues within the Council.
The budgetary process must take its course and therefore it would be very foolish to send out positive signals saying that this difficult dossier is being brought to a conclusion. A the same time one can certainly see a chink of light at this stage. I welcome the positive remarks from Parliament and from the Commissioner. It will not be for want of any effort on the part of the presidency if we fail to bring this to a positive conclusion. I am determined we should do so. The issues involved are important ones and it is important that we resolve them so that we can deal with the major issue which is the shape and content of the fifth framework programme.
Mr President, I should like perhaps to clear up an ambiguity, because I understand the President-in-Office of the Council to be saying on the one hand that the Council could take a decision on 5 December but on the other that we must wait for the end of the budgetary procedure.
The budgetary procedure will not of course be completed on 5 December since we shall at that time be between the first and second reading. Nevertheless, precisely because the budgetary procedure will not have been completed it is absolutely essential that the 'Research' Council of 5 December takes up a clear position. That would be the best way for Ministers of Research to help Parliament, faced with the other branch of the budgetary authority: the Council.
Mr President, two very short final questions. One to the Commission which is also keeping us in suspense, without an answer. When is the Commission actually going to respond to the Council's demand? And finally, one specific question to the Council in the light of the statement by the Minister: is the Council prepared to resume the informal meetings with the Committee on Research, Technological Development and Energy as soon as possible, and really make the dialogue work?
I can reply briefly in response to the question: hopefully by midNovember.
I have no difficulty at all about such informal meetings being resumed with a view to resolving this entire matter as soon as possible.
The debate is closed.
The vote will be taken tomorrow at 10.00 a.m.
(The sitting was suspended at 11.25 p.m.)